Exhibit 10.1

 
 
 
 
 
 
Dated 20 October 2011
 
AVIS BUDGET CAR RENTAL, LLC
and
AVIS BUDGET EMEA LIMITED
and
THE ORIGINAL BORROWERS
and
THE ORIGINAL GUARANTORS
and
AVIS FINANCE COMPANY PLC
as Co-ordinator
CRÉDIT AGRICOLE CORPORATE AND INVESTMENT BANK
as Mandated Lead Arranger
and
CRÉDIT AGRICOLE CORPORATE AND INVESTMENT BANK
as Facility Agent
and
CRÉDIT AGRICOLE CORPORATE AND INVESTMENT BANK
as Security Agent
 
AVIS EUROPE INTERIM FLEET FINANCING
FACILITY AGREEMENT
 


 
 

--------------------------------------------------------------------------------

 

Table of Contents
 
 
 

   Contents         Page                

 
1
 
Definitions and Interpretation
 
1
   
2
 
The Facility
 
34
   
3
 
Initial Conditions Precedent
 
35
   
4
 
Utilisation of the Facility through Revolving Advances
 
35
   
5
 
Utilisation of the Facility through Swingline Advances
 
37
   
6
 
Co-ordinator
 
39
   
7
 
Payment and Calculation of Interest
 
39
   
8
 
Changes to the Calculation of Interest
 
40
   
9
 
Fees
 
41
   
10
 
Notification
 
42
   
11
 
Cancellation and Prepayment
 
43
   
12
 
Taxes
 
46
   
13
 
Increased Costs
 
52
   
14
 
Illegality
 
54
   
15
 
Mitigation
 
54
   
16
 
Representations
 
55
   
17
 
Financial Information
 
61
   
18
 
Positive Undertakings
 
65
   
19
 
Negative Undertakings
 
72
   
20
 
Events of Default
 
80
   
21
 
Acceding Borrowers
 
85
   
22
 
Default Interest
 
86
   
23
 
Guarantee and Indemnity
 
86
   
24
 
Facility Agent, Security Agent and the Finance Parties
 
92
   
25
 
The Euro
 
100
   
26
 
Payments
 
101
   
27
 
Set-off
 
104
 

 
 
 
i

--------------------------------------------------------------------------------

 
 

 
28
 
Sharing among the Finance Parties
 
105
   
29
 
Calculations and Accounts
 
106
   
30
 
Changes to the Lenders
 
107
   
31
 
Changes to the Obligors
 
111
   
32
 
Money Laundering
 
111
   
33
 
Costs and Expenses
 
111
   
34
 
Remedies and Waivers
 
113
   
35
 
Limitations on Recourse and Non-Petition
 
113
   
36
 
Notices and Delivery of Information
 
114
   
37
 
English Language
 
116
   
38
 
Partial Invalidity
 
116
   
39
 
Amendments
 
117
   
40
 
Confidentiality
 
120
   
41
 
Counterparts
 
123
   
42
 
Negotiated Agreement
 
123
   
43
 
Governing Law
 
123
   
44
 
Enforcement
 
123
   
45
 
Service of Process
 
123
   
46
 
Executive Proceedings
 
123
 

 

 
Schedule 1 Lenders and their Commitments
     
125
   
Schedule 2 Mandatory Cost Formulae
     
126
   
Schedule 3 Form of Asset Report
     
129
   
Schedule 4 Borrower Accession Notice
     
130
   
Schedule 5 Form of Compliance Certificate
     
131
   
Schedule 6 Conditions Precedent
     
132
   
Part 1 Conditions Precedent to First Utilisation
     
132
   
Part 2 Initial Security Documents
     
135
   
Schedule 7 Form of Notification
     
136
   
Appendix 1 to Part 1 Revolving Advances and Interest
     
138
 

 
 
ii

--------------------------------------------------------------------------------

 
 

 
Part 2 Swingline Advances
     
139
   
Appendix 1 to Part 2 Swingline Advances
     
141
   
Schedule 8 Group Structure Chart
     
142
   
Schedule 9 Security Principles
     
143
   
Schedule 10 Form of Transfer Certificate
     
145
   
Schedule 11 Form of Assignment Agreement
     
149
   
Schedule 12 Utilisation Request
     
153
   
Schedule 13 Vehicle Manufacturer Group Table
     
155
   
Schedule 14 Existing Security/Quasi-Security
     
160
   
Schedule 15 Security Agency Provisions
     
161
 

 
 
 
iii

--------------------------------------------------------------------------------

 
 
This Agreement is made on 20 October 2011 by:
 
(1)  
AVIS BUDGET CAR RENTAL, LLC, a Delaware limited liability company as an Original
Guarantor (as defined below) (the “Parent”);

 
(2)  
AVIS BUDGET EMEA LIMITED, incorporated under the laws of England whose
registered office is at Avis House, Park Road, Bracknell, Berkshire RG12 2EW,
registered under number 03311438 as an Original Guarantor (as defined below)
(“Avis Europe”);

 
(3)  
THE ORIGINAL BORROWERS (as defined below);

 
(4)  
THE ORIGINAL GUARANTORS (as defined below);

 
(5)  
AVIS FINANCE COMPANY PLC, incorporated under the laws of England whose
registered office is at Avis House, Park Road, Bracknell, Berkshire RG12 2EW,
registered under number 02123807 as co-ordinator (the “Co-ordinator”);

 
(6)  
CRÉDIT AGRICOLE CORPORATE AND INVESTMENT BANK, a société anonyme organised and
existing under the laws of France, whose registered office is 9, quai du
Président Paul Doumer, 92920 Paris La Défense Cedex, France, registered with the
trade registry of Nanterre under number 304 187 701 RCS Nanterre (the “Mandated
Lead Arranger”);

 
(7)  
CRÉDIT AGRICOLE CORPORATE AND INVESTMENT BANK as facility agent for the Lenders
(as defined below) (the “Facility Agent”);

 
(8)  
CRÉDIT AGRICOLE CORPORATE AND INVESTMENT BANK as security agent (such bank in
such capacity or any successor named as security agent pursuant to the terms of
the Subordination Agreement, the “Security Agent”); and

 
(9)  
THE LENDERS (as defined below).

 
IT IS AGREED as follows:
 
 
1  
Definitions and Interpretation

 
 
1.1  
Definitions

 
In this Agreement:
 
“ABG” means Avis Budget Group, Inc.;
 
“ABG Change of Control” means:
 
(a)  
the acquisition by any person or group (within the meaning of the U.S.
Securities Exchange Act of 1934, as amended, and the rules of the U.S.
Securities and Exchange Commission thereunder as in effect on the date of this
Agreement), directly or indirectly, beneficially or of record, of ownership or
control of in excess of 50 per cent. of the voting common stock of ABG on a
fully diluted basis at any time;

 
(b)  
if at any time, individuals who at the date of this Agreement constituted the
board of directors of ABG (together with any new directors whose election by
such board of directors or whose nomination for election by the shareholders of
ABG, as the case may be, was approved by a vote of the majority of the directors
then still in office who were either directors at the date of this Agreement or
whose election or nomination for election was previously so approved) cease for
any reason to constitute a majority of the board of directors of ABG;

 
 
 
1

--------------------------------------------------------------------------------

 
 
(c)  
ABG ceases to own, directly or through one or more wholly-owned Subsidiaries,
all of the capital stock of Avis Budget Holdings, LLC (“Holdings”), free and
clear of any direct or indirect Encumbrances (other than statutory
Encumbrances); or

 
(d)  
Holdings ceases to directly own all of the capital stock of the Parent, free and
clear of any direct or indirect Encumbrances;

 
“ABG Group” means ABG and each Subsidiary of ABG from time to time;
 
“Acceding Borrower” means an Eligible SPV which has acceded to this Agreement as
a Borrower pursuant to Clause 21 (Acceding Borrowers);
 
“Acquisition” means the acquisition by AE Consolidation Limited (a company
incorporated under the laws of England registered under number 7666089) of all
of the issued and to be issued shares of Avis Europe pursuant to a court
sanctioned scheme of arrangement between Avis Europe and its shareholders under
Part 26 of the Companies Act 2006 and the related reduction of capital (if any)
under section 649 of the Companies Act 2006;
 
“Acquisition Date” means 3 October 2011;
 
“Additional Costs Rate” has the meaning given to it in paragraph 2 of Schedule
2 (Mandatory Cost Formulae);
 
“Advance” means:
 
(a)  
when designated “Revolving”, the principal amount of each advance made or to be
made under the Facility as provided in Clause 4 (Utilisation of the Facility
through Revolving Advances), as reduced from time to time by repayment or
prepayment;

 
(b)  
when designated “Swingline”, the principal amount of each advance made or to be
made under the Facility as provided in Clause 5 (Utilisation of the Facility
through Swingline Advances), as reduced from time to time by repayment or
prepayment;

 
(c)  
when designated “Rollover”, (i) a Revolving Advance which is used to refinance a
maturing Revolving Advance and which is in the same or lower amount and the same
currency as such maturing Revolving Advance and is to be drawn on the day such
maturing Revolving Advance is to be repaid and (ii) a Revolving Advance which is
used to refinance, in whole or in part, a maturing Swingline Advance and is to
be drawn on the day such maturing Swingline Advance is to be repaid; and

 
(d)  
without any such designation, a “Revolving Advance”, “Swingline Advance” and/or
a “Rollover Advance”, as the context requires;

 
“Advance Rate” means 65 per cent. minus the product of (i) the Advance Rate
Adjustment Percentage and (ii) the percentage of Eligible Vehicles in the
relevant Vehicle Fleet that are Non Programme Assets;
 
“Advance Rate Adjustment Percentage” means the highest, for any calendar month
within the preceding 12 calendar months, of a percentage equal to 100 per cent.
minus the Measurement Month Average for the immediately preceding Measurement
Month as of the Calculation Date within such calendar month;
 
“Affiliate” means, in relation to any person, a Subsidiary of that person or a
Holding Company of that person or any other Subsidiary of that Holding Company;
 
 
2

--------------------------------------------------------------------------------

 
“Agent’s Spot Rate of Exchange” means the Facility Agent’s spot rate of exchange
for the purchase of the relevant currency with Euro in the London foreign
exchange market at or about 11.00 a.m. on a particular day;
 
“Applicable Accounting Principles” means GAAP;
 
“Applicable Margin” means 3 per cent. per annum, provided that:
 
(a)  
on and from each Settlement Date falling in March, June, September and December
from and including December 2012 (the “Post December 2012 Settlement Dates”);
and

 
(b)  
in respect of any Advance other than an Advance made to a Borrower SPV,

 
the Applicable Margin will be increased by (x) 0.25 per cent. per annum
multiplied by (y) the number of Post December 2012 Settlement Dates which have
occurred from and including the Settlement Date in December 2012 to and
including such Settlement Date;
 
“Asset Report” means a duly completed report in the form set out in Schedule
3 (Form of Asset Report) as such form may be modified from time to time with the
consent of the Co-ordinator and the Facility Agent (acting reasonably);
 
“Assets in Progress Amount” means the aggregate amount of the Capitalised Costs
of all Vehicles which have been purchased by, delivered to and accounted for by
the relevant Ultimate Borrower and for which no registration has been effected;
 
“Assignment Agreement” means an agreement substantially in the form set out in
Schedule 11 (Form of Assignment Agreement) or any other form agreed between the
relevant assignor and assignee;
 
“At Risk Asset” means each Non Programme Asset and each Non Eligible Programme
Asset;
 
“Authorisation” means an authorisation, consent, approval, resolution, licence,
exemption, filing, notarisation or registration;
 
“Availability Deficiency” means, in relation to any day:
 
(a)  
before the occurrence of any Event of Default, the extent to which the aggregate
principal and accrued but unpaid interest in respect of the Facility exceeds the
Borrowing Base as of the immediately preceding Calculation Date; and

 
(b)  
on and after the occurrence of any Event of Default, the aggregate principal and
accrued but unpaid interest in respect of the Facility plus the aggregate of any
other amounts (including, without limitation, all fees, costs, expenses and
indemnities) due by the Obligors under the Transaction Documents;

 
“Availability Period” means, the period from and including the date of this
Agreement to and including the Final Maturity Date;
 
“Available Commitment” means, in relation to the Facility or a Tranche at any
time, save as otherwise provided herein, a Lender’s Commitment under the
Facility or that Tranche minus:
 
(a)  
the Designated Currency Amount of its participation in any Advances under the
Facility or that Tranche; and

 
 
 
3

--------------------------------------------------------------------------------

 
 
(b)  
in relation to any proposed Utilisation, the Euro amount of its participation in
any Advances that are due to be made under the Facility on or before the
proposed Utilisation Date,

 
other than, in relation to any proposed Rollover Advances only, that Lender’s
participation in any Rollover Advances that are due to be repaid or prepaid on
or before the proposed Utilisation Date;
 
“Available Facility” means, in relation to the Facility or a Tranche at any
time, the aggregate Available Commitments in relation to the Facility or that
Tranche;
 
“Avis Europe” means Avis Budget EMEA Limited;
 
“Avis Europe Change of Control” means:
 
(a)  
ABG Group ceasing to (x) own directly or indirectly at least 100 per cent. of
the share capital of Avis Europe, or (y) have the right or ability to cast at
least 100 per cent. of the votes capable of being cast in shareholders’ general
meetings of Avis Europe or (z) have the right or ability to appoint or remove
all directors (or equivalent officers) of the board of directors (or equivalent
body) of Avis Europe or to give directions with respect to the operating and
financial policies of Avis Europe with which the directors or other equivalent
officers of Avis Europe are obliged to comply; or

 
(b)  
the sale or other disposal of all or substantially all of the assets of the Avis
Europe Group (to the extent such disposal is not made in relation to a Permitted
Take-Out Financing);

 
“Avis Europe Group” means Avis Europe and each Subsidiary of Avis Europe from
time to time and (in connection with consolidated financial statements) each SPV
or joint venture company which is a member of Avis Europe’s consolidated group
for accounting purposes;
 
“Borrower” means any Original Borrower under the Facility or any Acceding
Borrower;
 
“Borrower Accession Notice” means a duly completed notice of accession in the
form of Schedule 4 (Borrower Accession Notice);
 
“Borrower Asset Value” means, as at any Calculation Date, in relation to any
Ultimate Borrower, determined on that Calculation Date and without
double-counting, the aggregate of:
 
(a)  
the Borrower Vehicle Fleet NBV of such Ultimate Borrower; and

 
(b)  
the Eligible Receivables Amount of such Ultimate Borrower;

 
minus
 
(i)  
the Fleet Payables Amount of such Ultimate Borrower to the extent the maturity
date of such payables is after the second succeeding Settlement Date;

 
(ii)  
the amount of the Invoices to be Received by such Ultimate Borrower; and

 
(iii)  
where VAT Receivables generate part of the Eligible Receivables Amount, the VAT
Payables Amount of such Ultimate Borrower,

 
and provided that:
 
 
4

--------------------------------------------------------------------------------

 
 
A.  
in each case on and after any Permitted Take-Out Financing, the Borrower Asset
Value of any relevant Borrower SPV shall be reduced to zero; and

 
B.  
in the case of Vehicles owned by a German Obligor, the Facility Agent has
received evidence satisfactory to it (acting reasonably) that the relevant
German Obligor has validly transferred by way of security to the Security Agent
for the benefit of the Finance Parties such German Obligor’s title to such
Vehicles and such security remains effective on such Calculation Date over the
relevant secured assets; and

 
C.  
in the case of VAT Receivables, Vehicle Dealer Receivables and Vehicle
Manufacturer Receivables, the Facility Agent has received evidence satisfactory
to it (acting reasonably) that the relevant Ultimate Borrower has validly
granted security to the Security Agent for the benefit of the Finance Parties in
respect of such Ultimate Borrower’s rights to receive all such amounts and (if
required to ensure the effectiveness of such security or pledge and as
contemplated in the relevant Security Documents) the relevant persons have been
duly notified of the assignment or pledge (as applicable) of such rights using
the duly signed official form of notification approved by the Security Agent and
such security remains effective on the relevant Calculation Date over the
relevant secured assets. If an Ultimate Borrower grants security, pursuant to
any Initial Security Document, to the Security Agent for the benefit of the
Finance Parties in respect of such Ultimate Borrower’s rights to receive any
such amounts, the Facility Agent shall be deemed to have received evidence
satisfactory to it that such Ultimate Borrower has validly granted security to
the Security Agent for the benefit of the Finance Parties in respect of such
Ultimate Borrower’s rights to receive such amounts;

 
“Borrower SPV” means an SPV that has acceded as a Borrower pursuant to Clause
21 (Acceding Borrowers);
 
“Borrower Vehicle Fleet NBV” means, in relation to any Ultimate Borrower in
respect of a Calculation Date, the Net Book Value of the Vehicle Fleet of such
Ultimate Borrower (save that, for the purposes of this definition, in
calculating such Net Book Value, the Depreciation Percentage in respect of any
Vehicle shall not be less than 1.5 per cent.) as determined on such Calculation
Date minus any Extraordinary Depreciation Amount (if any) applicable to such
Vehicle Fleet plus the Assets in Progress Amount for such Ultimate Borrower;
 
“Borrowing Base” means, as at any Calculation Date (a) in relation to any
Ultimate Borrower, an aggregate amount equal to the product of the then
applicable Advance Rate and the Borrower Asset Value of such Ultimate Borrower
and (b) in relation to Finco, an aggregate amount equal to the Borrowing Bases
of German Opco and Spanish Opco, each calculated in accordance with (a) above,
provided that, in relation to any Borrower that is an Eligible Italian Borrower
at any time, the Borrowing Base shall be reduced by an amount equal to the
aggregate registration tax which would be payable if the deed assignment of VAT
Receivables by such Borrower were filed in Italy at such time;
 
“Break Costs” means the amount (if any) by which:
 
(a)  
the interest which a Lender should have received for the period from the date of
receipt of all or any part of its participation in an Advance or Unpaid Sum to
the last day of the current Term in respect of that Advance or Unpaid Sum, had
the principal amount or Unpaid Sum received been paid on the last day of that
Term;

 
 
5

--------------------------------------------------------------------------------

 
 
exceeds:
 
(b)  
the amount which that Lender would be able to obtain by placing an amount equal
to the principal or Unpaid Sum received by it on deposit with a leading bank in
the Relevant Interbank Market for a period starting on the Specified Business
Day following such receipt or recovery and ending on the last day of the current
Term;

 
“Budget” means the budget, prepared in accordance with the Applicable Accounting
Principles and produced by the chief financial officer of the Avis Europe Group
and approved by the board of directors of Avis Europe, in a form satisfactory to
the Facility Agent and including the information required to be delivered to the
Facility Agent pursuant to Clause 17.2 (Budget), the first such budget to be
delivered for the financial year beginning on 1 January 2011;
 
“Business Day” means a day (other than a Saturday or Sunday) on which banks
generally are open for business in Paris and is a TARGET Day;
 
“Calculation Date” means:
 
(a)  
the last calendar day of the calendar month preceding the first Utilisation Date
or, if such date is less than 10 Specified Business Days before the first
Utilisation Date, the date falling 10 Specified Business Days before the first
Utilisation Date; and

 
(b)  
thereafter, the last day of each calendar month;

 
“Capitalised Cost” means, with respect to each Vehicle purchased by an Ultimate
Borrower, the price paid or to be paid (in each case, excluding any part thereof
which represents VAT) for such Vehicle to the Vehicle Dealer, Vehicle
Manufacturer or other person selling such Vehicle (after deduction of any
discounts, including delivery charges but excluding taxes and any registration
or titling fees unless capitalised by the relevant Ultimate Borrower in
accordance with the Vehicle Dealer Purchase Agreement, the Vehicle Dealer
Buy-Back Agreement, the Vehicle Manufacturer Purchase Agreement and the Vehicle
Manufacturer Buy-Back Agreement, as applicable, corresponding to such Vehicle),
provided that such Vehicle has been accounted for by such Ultimate Borrower;
 
“Centre of Main Interests” has the meaning given to it in Article 3(1) of
Council Regulation (EC) No. 1346/2000 of 29 May 2000 on Insolvency Proceedings;
 
“Charged Assets” means the assets over which Security is expressed to be created
pursuant to any Security Document;
 
“Closing Date” means the date on which the Acquisition was completed (being 3
October 2011);
 
“Commitment” means:
 
(a)  
in relation to an Original Lender, the amount in Euro set opposite its name in
the table in Schedule 1 (Lenders and their Commitments) in relation to the
relevant Tranche (as such amount may be reduced from time to time in accordance
with Clause 2.1 (Grant of the Facility)) and the amount in such currency of any
other Commitments transferred to it under this Agreement; and

 
(b)  
in relation to any other Lender, the amount in Euro of any Commitments
transferred to it under this Agreement,

 
to the extent not cancelled, reduced or transferred by it under this Agreement;
 
 
6

--------------------------------------------------------------------------------

 
“Compliance Certificate” means a certificate substantially in the form set out
in Schedule 5 (Form of Compliance Certificate);
 
“Concentration Limits” means the following limits:
 
(a)  
the percentage of Eligible Vehicles in the Vehicle Fleet which are not subject
to any Vehicle Manufacturer Buy-Back Agreement or Vehicle Dealer Buy-Back
Agreement in aggregate shall not exceed 60 per cent. of the Vehicle Fleet;

 
(b)  
the percentage of Eligible Vehicles in the Vehicle Fleet which are purchased
from the same Vehicle Manufacturer Group, where the lower of the ratings
assigned to such Vehicle Manufacturer Group by Moody’s and S&P is (i) Baa2 or
higher by Moody’s or (ii) BBB or higher by S&P, shall not exceed 45 per cent. of
the Vehicle Fleet;

 
(c)  
the percentage of Eligible Vehicles in the Vehicle Fleet which are purchased
from the same Vehicle Manufacturer Group, where the lower of the ratings
assigned to such Vehicle Manufacturer Group by Moody’s and S&P is (i) Ba1 or
above but below Baa2 by Moody’s or (ii) BB+ or above but below BBB by S&P, shall
not exceed 15 per cent. of the Vehicle Fleet;

 
(d)  
the percentage of Eligible Vehicles in the Vehicle Fleet which have the same
Vehicle Manufacturer Group, where such Vehicle Manufacturer Group is not rated
by either Moody’s or S&P or the lower of the ratings assigned to such Vehicle
Manufacturer Group by Moody’s and S&P is (i) Ba2 or below by Moody’s or (ii) BB
or below by S&P, shall not exceed 10 per cent. of the Vehicle Fleet;

 
(e)  
the percentage of Eligible Vehicles in the Vehicle Fleet in respect of which the
relevant Vehicle Manufacturer Groups are not rated by Moody’s or S&P or the
lower of the ratings assigned to such Vehicle Manufacturer Group by Moody’s and
S&P is (i) Ba2 or below by Moody’s or (ii) BB- or below by S&P, shall not exceed
25 per cent. of the Vehicle Fleet; and

 
(f)  
the percentage of Eligible Vehicles in the Vehicle Fleet in respect of which the
lower of the ratings assigned to the relevant Vehicle Manufacturer Groups are
(i) Ba1 or below by Moody’s or (ii) BB+ or below by S&P, shall not exceed 55 per
cent. of the Vehicle Fleet,

 
provided that, where the limit on the percentage of Eligible Vehicles in the
Vehicle Fleet which are purchased from the same Vehicle Manufacturer Group
calculated in accordance with the above paragraphs is less than:
 
(i)  
25 per cent. of the Vehicle Fleet, where the relevant Vehicle Manufacturer Group
is the Fiat Group the limit shall be 25 per cent. of the Vehicle Fleet; and

 
(ii)  
15 per cent. of the Vehicle Fleet, where the relevant Vehicle Manufacturer Group
is the Ford Group the limit shall be 15 per cent. of the Vehicle Fleet.

 
In this definition, the “percentage of Eligible Vehicles” shall be the
percentage of the aggregate Net Book Value of Eligible Vehicles in the Vehicle
Fleet and the rating assigned to a Vehicle Manufacturer Group shall be the
rating of the Vehicle Manufacturer Group Rating Entity (as defined in Schedule
13 (Vehicle Manufacturer Group Table));
 
“Confidential Information” means all information relating to any Obligor, the
Avis Europe Group, the Senior Finance Documents or the Facility of which a
Finance Party becomes aware in its capacity as, or for the purpose of
 
 
7

--------------------------------------------------------------------------------

 
becoming, a Finance Party or which is received by a Finance Party in relation
to, or for the purpose of becoming a Finance Party under, the Senior Finance
Documents or the Facility from either:
 
(a)  
any Obligor or any of its advisers; or

 
(b)  
another Finance Party, if the information was obtained by that Finance Party
directly or indirectly from any Obligor or any of its advisers,

 
in whatever form, and includes information given orally and any document,
electronic file or any other way of representing or recording information which
contains or is derived or copied from such information but excludes information
that:
 
(i)  
is or becomes public information other than as a direct or indirect result of
any breach by that Finance Party of Clause 40 (Confidentiality);

 
(ii)  
is identified in writing at the time of delivery as non-confidential by any
Obligor or any of its advisers; or

 
(iii)  
is known by that Finance Party before the date the information is disclosed to
it in accordance with paragraph (a) or (b) above or is lawfully obtained by that
Finance Party after that date, from a source which is, as far as that Finance
Party is aware, unconnected with the Obligors and the Avis Europe Group and
which, in either case, as far as that Finance Party is aware, has not been
obtained in breach of, and is not otherwise subject to, any obligation of
confidentiality;

 
“Confidentiality Undertaking” means a confidentiality undertaking substantially
in a recommended form of the LMA or in any other form agreed between the
Co-ordinator and the Facility Agent;
 
“Co-ordinator” means Finco in accordance with Clause 6 (Co-ordinator);
 
“Core Country” means each of Germany, Italy and Spain;
 
“CTA” means the Corporation Tax Act 2009;
 
“Default” means any Event of Default or Potential Event of Default;
 
“Depreciation Charge” means, with respect to each Vehicle, the product of (a)
the Depreciation Percentage applicable to the month ending on the Calculation
Date at issue multiplied by (b) the applicable Capitalised Costs;
 
“Depreciation Percentage” means, with respect to each Vehicle:
 
(a)  
which is a Programme Asset, the monthly depreciation percentage set forth in the
applicable Vehicle Manufacturer Buy-Back Agreement or Vehicle Dealer Buy-Back
Agreement (if any) in respect of such Vehicle or, in the absence of such a
depreciation percentage in such Vehicle Manufacturer Buy-Back Agreement or
Vehicle Dealer Buy-Back Agreement, a monthly depreciation percentage calculated
in accordance with GAAP consistently applied; and

 
(b)  
which is a Non Programme Asset, a monthly depreciation percentage calculated in
accordance with GAAP consistently applied,

 
provided that, with respect to the foregoing determinations, such determinations
shall be made no less frequently than on each Calculation Date falling in March,
June, September and December of each year and on each
 
 
8

--------------------------------------------------------------------------------

 
additional date as may be required by the Applicable Accounting Principles;
 
“Designated Currency” means Euro;
 
“Designated Currency Amount” means, in relation to any amount required to be
determined hereunder, (a) if such amount (or portion thereof) is denominated in
a Designated Currency, such amount or portion in such Designated Currency and
(b) if such amount (or portion thereof) is denominated in a currency other than
such Designated Currency, the Designated Currency Equivalent of such amount or
portion, in each case as at such date of determination;
 
“Designated Currency Equivalent” means, in relation to an amount denominated or
expressed in any currency other than the relevant Designated Currency, the
equivalent thereof in such Designated Currency calculated at the Agent’s Spot
Rate of Exchange as at the relevant date of determination;
 
“Disruption Event” means either or both of:
 
(a)  
a material disruption to those payment or communications systems or to those
financial markets which are, in each case, required to operate in order for
payments to be made in connection with the Facility (or otherwise in order for
the transactions contemplated by the Senior Finance Documents to be carried out)
which disruption is not caused by, and is beyond the control of, any of the
Parties; or

 
(b)  
the occurrence of any other event which results in a disruption (of a technical
or systems-related nature) to the treasury or payments operations of a Party
preventing that, or any other Party:

 
(i)  
from performing its payment obligations under the Senior Finance Documents; or

 
(ii)  
from communicating with other Parties in accordance with the terms of the Senior
Finance Documents,

 
and which (in either such case) is not caused by, and is beyond the control of,
the Party whose operations are disrupted;
 
“Eligible Asset” means, at any time and in relation to any Ultimate Borrower,
the Eligible Vehicles and Eligible Receivables of such Ultimate Borrower;
 
“Eligible Italian Borrower” means an entity incorporated in Italy and which is
not acting for the purposes of this Agreement through a permanent establishment
(stabile organizzazione) outside Italy;
 
“Eligible Receivables” means, at any time and in relation to any Ultimate
Borrower:
 
(a)  
its Vehicle Manufacturer Receivables (other than its Excluded Vehicle
Manufacturer Receivables);

 
(b)  
its Vehicle Dealer Receivables to the extent the Ultimate Borrower has the
benefit of retention of title provisions relating to the relevant Vehicles at
the relevant time; and

 
(c)  
its VAT Receivables,

 
 
 
9

--------------------------------------------------------------------------------

 
provided that such receivables listed in paragraphs (a) and (b) above:
 
(i)  
are not more than 90 days overdue and are evidenced by invoices in electronic or
paper form;

 
(ii)  
if owed by a legal entity or by an individual that is organised or resident in a
country other than a European Union member country or the country in which such
Ultimate Borrower or its Related Opco (as the case may be) is organised, then
the Facility Agent has been provided with legal opinions satisfactory to it
(acting reasonably) confirming that, subject to customary reservations and
assumptions, such receivables are enforceable against the entity or individual
that owes them;

 
(iii)  
arise in the usual course of business of such Ultimate Borrower;

 
(iv)  
are not owed by a sovereign debtor to the extent that the nature of such debtor
materially and adversely prejudices the ability to obtain an effective legal
assignment of such receivables;

 
(v)  
are not owed by a debtor known by any Obligor to be subject to bankruptcy or
insolvency proceedings; and

 
(vi)  
can be freely and validly transferred (subject to any limitation or third party
consent provided in the underlying contracts) (or are the subject of a security
interest granted under the Security Documents in any jurisdiction),

 
and provided further that this definition excludes any and all receivables owed
by an Obligor to another Obligor;
 
“Eligible Receivables Amount” means, in relation to any Ultimate Borrower, the
aggregate amount of its Eligible Receivables;
 
“Eligible SPV” means any SPV (a) which is the owner of a Vehicle Fleet, (b)
which benefits directly from all Vehicle Manufacturer Purchase Agreements,
Vehicle Dealer Purchase Agreements, Vehicle Manufacturer Buy-Back Agreements,
Vehicle Dealer Buy-Back Agreements and/or insurance policies relating to such
Vehicle Manufacturer Buy-Back Agreements and Vehicle Dealer Buy-Back Agreements,
and all Vehicle Manufacturer Guarantees (if any), in each case in respect of its
Vehicle Fleet, (c) which has entered into leasing and other related operational
agreements with its Related Opco upon terms reasonably satisfactory to the
Facility Agent and (d) in respect of which the Co-ordinator has confirmed that
satisfactory due diligence has been completed;
 
“Eligible Vehicle” means a Vehicle (a) that is subject to a Vehicle Manufacturer
Purchase Agreement or Vehicle Dealer Purchase Agreement, (b) if the Vehicle is
subject to a Vehicle Manufacturer Buy-Back Agreement or a Vehicle Dealer
Buy-Back Agreement, such Vehicle satisfies the conditions set forth in such
Vehicle Manufacturer Buy-Back Agreement or Vehicle Dealer Buy-Back Agreement for
such Vehicle to benefit from the buy-back commitment of such Vehicle
Manufacturer or Vehicle Dealer (including in respect of age and maximum mileage
limitations), (c) the certificate of title and/or registration (as applicable)
for which is in the name of an Ultimate Borrower and (d) that is owned by an
Ultimate Borrower free and clear of all liens (other than a retention of title
in favour of the corresponding Vehicle Manufacturer or Vehicle Dealer (as
applicable)), provided that where a
 
 
10

--------------------------------------------------------------------------------

 
 
Vehicle is leased by an Opco to Affiliates, licensees or sub-licensees in
accordance with its normal practice, the total number of such Vehicles leased to
Affiliates, licensees or sub-licensees does not exceed 15 per cent. of the total
number of Eligible Vehicles;
 
“Encumbrance” means:
 
(a)  
a mortgage, charge, pledge, lien or other encumbrance or security interest
securing any obligation of any person;

 
(b)  
any arrangement under which money or the credit balance or other rights in
respect of a bank or other account may be applied, set off or made subject to a
combination of accounts so as to effect payment of sums owed or payable to any
person; or

 
(c)  
any other type of agreement or arrangement (including title transfer and
retention arrangements) having a similar effect;

 
“Engagement Letter” means the letter entitled “Securitisation Mandate Letter”,
dated 4 October 2011 from the Mandated Lead Arranger to the Parent;
 
“Environment” means humans, animals, plants and all other living organisms,
including the ecological systems of which they form part and the following
media:
 
(a)  
air (including, without limitation, air within natural or man-made structures,
whether above or below ground);

 
(b)  
water (including, without limitation, territorial, coastal and inland waters,
water under or within land and water in drains and sewers); and

 
(c)  
land (including, without limitation, land under water);

 
“Environmental Claim” means any administrative, regulatory or judicial action,
suit, demand, demand letter, claim, notice of non-compliance or violation,
investigation, proceeding, consent order or consent agreement relating to any
Environmental Law or Environmental Licence;
 
“Environmental Law” means any applicable law or regulation which relates to:
 
(a)  
the pollution or protection of the Environment;

 
(b)  
the conditions of the workplace; or

 
(c)  
the generation, handling, storage, use, release or spillage of any substance
which, alone or in combination with any other, is capable of causing harm to the
Environment, including, without limitation, any waste;

 
“Environmental Licence” means any Authorisations required at any time under
Environmental Law;
 
“EURIBOR” means, in relation to any Advance:
 
(a)  
the percentage rate per annum determined by the Banking Federation of the
European Union for the relevant period displayed on the appropriate page of the
Reuters screen. If the agreed page is replaced or service ceases to be
available, the Facility Agent may specify another page or service displaying the
appropriate rate after consultation with the Co-ordinator and the Lenders; and

 
(b)  
if no such rate is available for the Term of that Advance, the arithmetic mean
(rounded upwards to four decimal places) of the rates as supplied to the
Facility

 
 
 
11

--------------------------------------------------------------------------------

 
 
  
Agent at its request by the Reference Banks as the rate at which the relevant
Reference Bank could borrow funds in the European interbank market in the
relevant currency and for the relevant period, were it to do so by asking for
and then accepting interbank offers for deposits in that currency and for that
period,

 
 
as of 11.00 a.m. (Brussels time) on the Quotation Day for Euro and for a period
comparable to the Term of that Advance, and if any such rate is below zero,
EURIBOR will be deemed to be zero;
 
“Euro Equivalent” means, in relation to an amount denominated or expressed in
any currency other than Euro, the equivalent thereof in Euro calculated at the
Agent’s Spot Rate of Exchange as at the relevant date of determination;
 
“Euro Lender” means a Lender whose Commitments under the Euro Tranche are
greater than zero;
 
“Euro Tranche” has the meaning given to it in paragraph (a) of Clause 2.1 (Grant
of the Facility);
 
“Event of Default” means any of the events or circumstances specified as such in
Clause 20 (Events of Default);
 
“Excluded Vehicle Manufacturer Receivables” means, at any time and in relation
to any Ultimate Borrower, any Vehicle Manufacturer Receivables in respect of
which a Vehicle Manufacturer Event of Default has occurred;
 
“Existing Lender” has the meaning set out in Clause 30.1 (Assignments and
Transfers by the Lenders);
 
“Extraordinary Depreciation Amount” means, with respect to all Vehicles in a
given Vehicle Fleet which have been damaged (other than as a result of ordinary
wear and tear), any additional extraordinary depreciation related to such damage
corresponding to the reasonably expected loss in value of such Vehicles and,
with respect to all Vehicles in such Vehicle Fleet which have been lost or
stolen, any additional extraordinary depreciation equal to the Net Book Value of
such Vehicles;
 
“Facility” means the revolving credit facility made available under this
Agreement as described in Clause 2.1 (Grant of the Facility);
 
“Facility Office” means the office or offices notified by a Lender to the
Facility Agent in writing on or before the date it becomes a Lender (or,
following that date, by not less than five Business Days’ written notice) as the
office or offices through which it will perform its obligations under this
Agreement;
 
“Fee Letter” means the letter from the Mandated Lead Arranger to the Parent
dated on or around the date of this Agreement, as amended from time to time;
 
“Final Maturity Date” means the Settlement Date immediately after the date that
is 24 months after the Acquisition Date;
 
“Finance Parties” means the Facility Agent, the Mandated Lead Arranger, the
Security Agent and the Lenders;
 
“Financial Indebtedness” means (without double counting) any indebtedness in
relation to or arising under or in connection with:
 
(a)  
any money borrowed (including any overdraft);

 
 
 
12

--------------------------------------------------------------------------------

 
 
(b)  
any amount raised pursuant to any note purchase facility or the issue of
debenture, bond, note or loan stock or any similar instrument;

 
(c)  
any amount raised by acceptance under any acceptance credit facility or any
dematerialised equivalent;

 
(d)  
any receivable sold or discounted (other than any receivables to the extent they
are sold on a non-recourse basis);

 
(e)  
the purchase price of any asset or service to the extent payable by an Obligor
after the time of sale or delivery to an Obligor, where the deferred payment is
arranged as a method of raising finance (other than any deferred payment or
grace period granted by a Vehicle Manufacturer or Vehicle Dealer in relation to
the acquisition of the Eligible Vehicles);

 
(f)  
the sale price of any asset or service to the extent paid to an Obligor before
the time of sale or delivery by the Obligor liable to effect that sale or
delivery, where the advance payment is primarily arranged as a method of raising
finance;

 
(g)  
any lease, hire purchase agreement, credit sale or conditional sale agreement in
each case which would be treated as financial liabilities in accordance with
Applicable Accounting Principles;

 
(h)  
any derivative transaction entered into in connection with protection against or
benefit from fluctuation in any currency, rate or price (and, when calculating
the value of any derivative transaction, only the marked to market value shall
be taken into account);

 
(i)  
shares which are expressed to be redeemable;

 
(j)  
any amount raised under any other transaction (including any forward sale or
purchase agreement) having the commercial effect of a borrowing;

 
(k)  
any counter-indemnity obligation in respect of a guarantee, indemnity, bond,
standby or documentary letter of credit or any other instrument issued by a bank
or financial institution; and

 
(l)  
the amount of any liability in respect of any guarantee or indemnity for any of
the items referred to in paragraphs (a) to (k) above;

 
“Finco” means Avis Finance Company Plc;
 
“Finco On-Loans” means each of the loans advanced by Finco to Spanish Opco and
German Opco from time to time using the proceeds of an Advance, which loans
shall be subject to an intercompany loan agreement in a form approved by the
Facility Agent, acting reasonably;
 
“Fleet Payables Amount” means, in relation to any Ultimate Borrower, an amount
equal to the aggregate amount of any debt due by such Ultimate Borrower to
Vehicle Manufacturers and/or Vehicle Dealers (excluding any amount in respect of
VAT related thereto) and remaining outstanding at the relevant Calculation Date;
 
“Funds Flow Memorandum” means the funds flow memorandum referred to in paragraph
5 of Part 1 of Schedule 6 (Conditions Precedent);
 
“GAAP” means:
 
 
13

--------------------------------------------------------------------------------

 
 
(a)  
in relation to the Parent or any financial statement of the Parent, generally
accepted accounting principles in the United States as in effect from time to
time (“US GAAP”);

 
(b)  
in relation to Avis Europe or any financial statement of Avis Europe, on a
stand-alone basis, generally accepted accounting principles in the United
Kingdom as in effect from time to time, but as a consolidated entity, US GAAP;
and

 
(c)  
in relation to any other Obligor or the SPV Borrowers or any financial statement
of any other member of the Avis Europe Group, generally accepted accounting
principles, standards and practices in the jurisdiction of incorporation of that
entity;

 
“German Obligor” means an Obligor incorporated in Germany;
 
“German Opco” means Avis Autovermietung GmbH & Co KG;
 
“German Qualifying Lender” means, with respect to an Advance to a Borrower
incorporated in Germany, a Lender which is beneficially entitled to the interest
payable to that Lender under the Senior Finance Documents and:
 
(a)  
is:

 
(i)  
a company resident in Germany for Tax purposes;

 
(ii)  
a partnership each member of which is:

 
 
(1)
a company resident in Germany for Tax purposes; or

 
 
(2)
a company not so resident in Germany which carries on a trade in Germany through
a permanent establishment and with which that company’s interest in the
partnership is effectively connected; or

 
(iii)  
a company not so resident in Germany which carries on a trade in Germany through
a permanent establishment with which its participation in the relevant Advance
is effectively connected; or

 
(b)  
is a German Treaty Lender;

 
“German Security” means any Security governed by German law;
 
“German Security Document” means each Security Document in relation to German
Security;
 
“German Treaty Lender” means, with respect to an Advance to a Borrower
incorporated in Germany, a Lender that:
 
(a)  
is treated as a resident of a jurisdiction having a double taxation agreement
with Germany which makes provision for full exemption from tax on payments of
interest imposed by Germany, for the purposes of the relevant double taxation
agreement;

 
(b)  
does not carry on a business in Germany through a permanent establishment with
which that Lender’s participation in the Advance is effectively connected; and

 
(c)  
fulfils any other conditions that must be fulfilled under such treaty in order
to qualify for the exemption referred to in paragraph (a) above, subject to the
completion of any necessary procedural formalities;

 
 
 
14

--------------------------------------------------------------------------------

 
 
“Group Business” means the acquisition, disposal, hiring, rent, financing of all
types of vehicles, fleet management, licensing, franchising of any Intellectual
Property Rights related to the activities of the Avis Europe Group and any other
activity accessory or related to the main activities of the Avis Europe Group;
 
“Group Structure Chart” means the group structure chart or charts set out in
Schedule 8 (Group Structure Chart);
 
“Guarantee” means, in respect of each Guarantor, the guarantee granted by such
Guarantor pursuant to Clause 23.1 (Guarantee and Indemnity);
 
“Guarantors” means the Original Guarantors and “Guarantor” means any one of
them, as the context requires;
 
“Holding Company” means, in relation to a company or corporation, any other
company or corporation in respect of which it is a Subsidiary;
 
“IFRS” means international financial reporting standards within the meaning of
IAS Regulation 1606/2002 to the extent applicable to the relevant financial
statements;
 
“Increased Cost” means:
 
(a)  
a reduction in the rate of return from the Facility or on a Finance Party’s (or
an Affiliate’s) overall capital;

 
(b)  
any additional or increased cost; or

 
(c)  
any reduction of any amount due and payable under any Senior Finance Document,

 
which is incurred or suffered by a Finance Party or any of its Affiliates to the
extent that it is attributable to that Finance Party having entered into its
Commitment or funding or performing its obligations under any Senior Finance
Document;
 
“Information Date” means the Specified Business Day falling three Specified
Business Days before each Settlement Date;
 
“Initial Security Documents” means the documents listed in Part 2 of Schedule
6 (Conditions Precedent);
 
“Intellectual Property Rights” means any patent, trade mark, service mark,
registered design, trade name or copyright or any licence to use any of the
same;
 
“Interest Period” means, with respect to any Term, the period from and including
the Utilisation Date to but excluding the next Settlement Date following such
Utilisation Date;
 
“Invoices to be Received” means the aggregate amount of all Capitalised Costs
related to each Vehicle Fleet accounted for but for which the corresponding
invoice has not yet been received;
 
“ITA” means the Income Tax Act 2007;
 
“Italian Civil Code” means the Italian civil code, enacted by Royal Decree No.
262 of 16 March 1942, as subsequently amended and supplemented.
 
“Italian Lender” means a Lender whose Commitment under the Italian Tranche is
greater than zero;
 
 
15

--------------------------------------------------------------------------------

 
“Italian Obligor” means Italian Opco and each other Borrower that is an Eligible
Italian Borrower;
 
“Italian Opco” means Avis Autonoleggio SpA;
 
“Italian Qualifying Lender” means, in relation to an Advance to a Borrower
incorporated in Italy:
 
(a)  
a Lender that is a resident of Italy for Italian tax purposes and acts through a
Facility Office located in Italy; or

 
(b)  
a Lender acting through a Facility Office which is a permanent establishment
(stabile organizzazione) in Italy for which any payment under the Advance is a
business income (reddito d’impresa) pursuant to articles 81 and 152 of Italian
Presidential Decree No. 917 of 22 December 1986; or

 
(c)  
an Italian Treaty Lender;

 
“Italian Security” means any Security governed by Italian law;
 
“Italian Security Documents” means each Security Document in relation to Italian
Security;
 
“Italian Usury Laws” means Law No. 108 of 7 March 1996 as amended and the
ensuing decrees of the Ministry of Treasury of Italy;
 
“Italian Treaty Lender” means, in relation to an Advance to a Borrower
incorporated in Italy, a Lender that:
 
(a)  
is treated as a resident of a jurisdiction having a double taxation agreement
with Italy which makes provision for full exemption from tax on payments of
interest imposed by Italy for the purposes of the relevant double taxation
agreement;

 
(b)  
does not carry on a business in Italy through a permanent establishment with
which that Lender’s participation in a Senior Finance Document is effectively
connected; and

 
(c)  
fulfils any other conditions which must be fulfilled under the relevant double
taxation agreement for such residents to obtain full exemption from taxation on
interest imposed by Italy, subject to the completion of any necessary procedural
formalities.

 
“Joint Venture” means a joint venture entity with limited liability, whether a
company, unincorporated entity, undertaking, joint venture, association,
partnership or other entity, in which any Obligor has an interest from time to
time not exceeding 50 per cent. of the issued share capital and/or voting
rights;
 
“Law” means:
 
(a)  
any constitution, decree, judgment, legislation, order, ordinance, regulation,
statute, treaty or other legislative measure in any relevant jurisdiction; and

 
(b)  
any present or future directive, regulation, practice, concession or requirement
which has the force of law and which is issued by any governmental body, agency
or department or any central bank or other fiscal, monetary, regulatory,
self-regulatory or other authority or agency;

 
“Lender” means any entity (whether or not such entity is a registered bank):
 
 
16

--------------------------------------------------------------------------------

 
 
(a)  
named in Schedule 1 (Lenders and their Commitments); or

 
(b)  
which has become a Party hereto in accordance with Clause 30.1 (Assignments and
Transfers by the Lenders),

 
and which has not ceased to be a Party hereto in accordance with the terms
hereof;
 
“LMA” means the Loan Market Association;
 
“LuxCo” means Avis Budget International Financing S.à r.l.;
 
“LuxCo Subordination Agreement” means the subordination agreement to be entered
into between, amongst others, LuxCo, the Obligors party thereto, the Facility
Agent, the Security Agent and the Lenders (or such other parties as may be
agreed);
 
“Majority Lenders” means
 
(a)  
if there are no Advances then outstanding, a Lender or Lenders whose Commitments
aggregate more than 662/3 per cent. of the Total Commitments (or, if the Total
Commitments have been reduced to zero, aggregated more than 662/3 per cent. of
the Total Commitments immediately prior to the reduction); or

 
(b)  
at any other time, a Lender or Lenders whose participations in the Advances then
outstanding aggregate more than 662/3 per cent. of all the Outstandings;

 
“Mandatory Cancellation Event” means any of the following events:
 
(a)  
the Closing Date has not occurred by 30 October 2011; or

 
(b)  
a Mandatory Prepayment Event occurs;

 
“Mandatory Cost Rate” means the percentage rate per annum calculated by the
Facility Agent in accordance with Schedule 2 (Mandatory Cost Formulae);
 
“Mandatory Prepayment Event” means any of the following events:
 
(a)  
an Avis Europe Change of Control, an ABG Change of Control or Opco Change of
Control occurs;

 
(b)  
a Sale occurs; or

 
(c)  
there are any Outstandings or accrued but unpaid interest outstanding at the
Final Maturity Date;

 
“Material Adverse Effect” means any effect, event or circumstance which is or
would be reasonably materially adverse to:
 
(a)  
(in respect of any Obligor other than the Parent) the financial condition,
assets, operations, prospects or business of any such Obligor or the
consolidated financial condition, assets, operations, prospects or business of
such Obligors taken as a whole;

 
(b)  
(in respect of the Parent) the financial condition, assets, operations or
business of the Parent and its subsidiaries taken as a whole (it being
understood that a bankruptcy filing by, or change in the actual or perceived
credit quality of, or work stoppage affecting any of Ford, General Motors or
Chrysler shall not by themselves constitute a Material Adverse Effect provided
that such vehicle manufacturer has not failed to perform its material
obligations to the Parent);

 
 
 
17

--------------------------------------------------------------------------------

 
 
(c)  
the ability of any Obligor to perform its payment obligations under the Senior
Finance Documents; or

 
(d)  
the validity, legality or enforceability of any Senior Finance Document;

 
“Measurement Month” with respect to any date means, collectively, each of the
three periods most closely preceding such date, each of which periods shall
consist of one calendar month or the smallest number of consecutive calendar
months, in which (a) at least 250 Eligible Vehicles which were Non Programme
Assets were sold at auction or otherwise or (b) at least one twelfth of the
aggregate Net Book Value of such Eligible Vehicles as of the last day of each
such period was sold at auction or otherwise; provided, however, that no
calendar month included in any Measurement Month shall be included in any other
Measurement Month;
 
“Measurement Month Average” means the lesser of (a) with respect to any
Measurement Month, the percentage equivalent of a fraction, the numerator of
which is the aggregate amount of the VAT-exclusive amount of the proceeds of
sale of all Eligible Vehicles which were Non Programme Assets sold at auction or
otherwise during such Measurement Month and the denominator of which is the
aggregate Net Book Value of such Eligible Vehicles on the dates of their
respective sales and (b) 100 per cent.;
 
“Moody’s” means Moody’s Investors Service, Inc. or any successor to its rating
business;
 
“Necessary Authorisations” means all Authorisations (including any competition
and other clearances necessary in relation to the Acquisition) of any person
including any government or other regulatory authority required by applicable
Law to enable any Obligor to carry on its business from time to time;
 
“Net Book Value” means, on a Calculation Date, with respect to each Vehicle,
such Vehicle’s Capitalised Cost, minus the aggregate Depreciation Charges
accrued from the date of registration of such Vehicle to such Calculation Date;
 
“New Lender” has the meaning set out in Clause 30.1 (Assignments and Transfers
by the Lenders);
 
“New Vehicles” means, in relation to any Ultimate Borrower, any Vehicle acquired
by such Ultimate Borrower after the date of this Agreement;
 
“Non Eligible Programme Asset” means each Eligible Asset which is the subject of
a Vehicle Manufacturer Programme with a Vehicle Manufacturer in respect of which
a Vehicle Manufacturer Event of Default has occurred;
 
“Non Programme Asset” means each Eligible Asset which is not the subject of a
Vehicle Manufacturer Programme;
 
“Notification” means (a) in respect of any Revolving Advance, a duly completed
notification in the form set out in Part 1 of Schedule 7 (Form of Notification)
and (b) in respect of any Swingline Advance, a duly completed notification in
the form set out in Part 2 of Schedule 7 (Form of Notification);
 
“Notification Date” means. in relation to a Swingline Advance, the Specified
Business Day on which the Facility Agent receives a duly completed Utilisation
Request for such Swingline Advance.
 
“Obligors” means the Parent, Avis Europe, the Borrowers and the other
Guarantors;
 
 
18

--------------------------------------------------------------------------------

 
“Opco” means each of the Italian Opco, the Spanish Opco and the German Opco;
 
“Opco Change of Control” means:
 
(a)  
the Avis Europe Group ceasing to (x) own directly or indirectly at least 100 per
cent. of the share capital of Finco or any Opco, or (y) have the right or
ability to cast at least 100 per cent. of the votes capable of being cast in
shareholders’ general meetings of Finco or any Opco or (z) have the right or
ability to appoint or remove all directors (or equivalent officers) of the board
of directors (or equivalent body) of Finco or any Opco or to give directions
with respect to the operating and financial policies of any Opco with which the
directors or other equivalent officers of Finco or such Opco (as applicable) are
obliged to comply; or

 
(b)  
the sale or other disposal of all or substantially all of the assets of Finco or
any Opco (to the extent such disposal is not made to an Eligible SPV in relation
to a Permitted Take-Out Financing);

 
“Original Borrower” means each of Finco and the Italian Opco;
 
“Original Euro Lender” means each person which is named in Schedule 1 (Lenders
and their Commitments) whose Commitment under the Euro Tranche is greater than
zero.
 
“Original Financial Statements” means:
 
(a)  
in relation to Avis Europe, its audited consolidated financial statements for
its financial year ended 31 December 2010;

 
(b)  
in relation to each Original Obligor (other than the Italian Opco), its audited
financial statements for its financial year ended 31 December 2010;

 
(c)  
in relation to the Italian Opco, its audited financial statements for its
financial year ended 30 June 2010; and

 
(d)  
in relation to any Acceding Borrower, its most recent audited financial
statements (if any have yet been prepared for such Acceding Borrower) as of the
date on which it becomes a Borrower in accordance with Clause 21 (Acceding
Borrowers);

 
“Original Guarantors” means the Parent, Avis Europe, the Spanish Opco, the
German Opco and the Original Borrowers;
 
“Original Italian Lender” means each person which is named in Schedule
1 (Lenders and their Commitments) whose Commitment under the Italian Tranche
Commitment is greater than zero;
 
“Original Lender” means a person which is named in Schedule 1 (Lenders and their
Commitments);
 
“Original Obligors” means the Co-ordinator, the Original Borrowers and the
Original Guarantors;
 
“Outstandings” means all amounts outstanding from time to time under the
Facility;
 
“Parent” means Avis Budget Car Rental, LLC, a Delaware limited liability
company;
 
“Participating Member State” means any member of the European Union that adopts
or has adopted the Euro as its lawful currency in accordance with legislation of
the European Union relating to Economic and Monetary Union;
 
 
19

--------------------------------------------------------------------------------

 
“Party” means a party to this Agreement;
 
“Permitted Avis Europe/Finco Guarantees” means any guarantee provided by Avis
Europe or Finco as guarantor:
 
(a)  
in respect of any Permitted Avis Europe/Finco Financial Indebtedness; or

 
(b)  
arising in the ordinary course of Group Business (excluding financing other than
as expressly included in this paragraph (b)), including in respect of:

 
(i)  
ordinary course rental and office facility lease obligations; and

 
(ii)  
hedging arrangements for fixing of interest rate risk and foreign exchange risk,

 
in either case, not involving any counter-indemnity obligation of either Avis
Europe or Finco (other than any Permitted Counter-Indemnities, as defined in
Clause 19.3 (Loans and Financial Indebtedness)).
 
“Permitted Take-Out Financing” means, at any time in relation to any Borrower
SPV, any transaction or series of related transactions providing for the
securitisation of any Vehicle Fleet, Eligible Receivables or other assets of
such Borrower, provided however, that such securitisation shall relate to the
entire Vehicle Fleet of such Borrower SPV and shall be (a) on terms acceptable
to the Mandated Lead Arranger and (b) substantially in line with the terms of
the Engagement Letter, and provided that in each case the Vehicle Fleet which is
the subject of the securitisation complies with the Vehicle Fleet Concentration
Limits;
 
“Permitted Take-Out Financing Amount” means, with respect to a Take-Out
Borrower, the aggregate principal amount of the indebtedness incurred with
respect to a Permitted Take-Out Financing applicable to such Take-Out Borrower
and applied, if there are any proceeds received by a Take-Out Borrower in
relation to a Permitted Take-Out Financing, to the repayment of the Outstandings
of such Take-Out Borrower to the extent required by Clause 11.3 (Mandatory
Prepayment in Full);
 
“Permitted Take-Out Financing Document” means any agreement entered into by an
Obligor that documents one or more aspects of a Permitted Take-Out Financing;
 
“Permitted Transaction” means:
 
(a)  
any disposal required, Financial Indebtedness incurred, guarantee, indemnity or
Security or Quasi-Security given, or other transaction arising, under the Senior
Finance Documents;

 
(b)  
any transaction required in order to effect a Permitted Take-Out Financing; or

 
(c)  
transactions (other than the granting or creation of Security or the incurring
or permitting to subsist of Financial Indebtedness) conducted in the ordinary
course of trading on arm’s length terms;

 
“Potential Event of Default” means any event which (with the expiry of a grace
period, the giving of notice or the making of any determination under the Senior
Finance Documents or any combination of any of the foregoing) would constitute
an Event of Default;
 
“Prepayment Account” means an interest bearing account in the name of the
applicable Borrower with the Security Agent (bearing interest at the market rate
applicable at such time to any such interest bearing accounts held with such
bank) in relation to a Permitted Take-Out Financing Amount which is pledged,
charged or assigned to the Finance Parties
 
 
20

--------------------------------------------------------------------------------

 
 
represented by the Security Agent or to the Security Agent pursuant to the
Security Documents from which the only withdrawals which may be made by the
applicable Take-Out Borrower are provided in Clause 11.6 (Prepayment Accounts);
 
“Programme Asset” means each Eligible Asset which is the subject of a Vehicle
Manufacturer Programme;
 
“Proportion” in relation to a Lender, means:
 
(a)  
in relation to an Advance to be made under this Agreement, the proportion borne
by such Lender’s Available Commitment in respect of the relevant Tranche to the
aggregate Available Commitment in relation to such Tranche; and

 
(b)  
in relation to an Advance or Advances outstanding under this Agreement, the
proportion borne by such Lender’s share of the amount of such Advance or
Advances to the total amount thereof;

 
(c)  
if paragraph (a) above does not apply and there are no Outstandings, the
proportion borne by the aggregate of such Lender’s Available Commitment to the
Available Facility (or, if the Available Facility is then zero, by its Available
Commitment to the Available Facility immediately prior to its reduction to
zero); and

 
(d)  
if paragraph (b) above does not apply and there are any Outstandings, the
proportion borne by such Lender’s share of the amount of the Outstandings to the
amount of all the Outstandings for the time being;

 
“Protected Party” means a Finance Party which is or will be subject to any tax
liability in relation to any amount payable under or in relation to a Senior
Finance Document;
 
“Qualifying Lender” means an Italian Qualifying Lender, a German Qualifying
Lender, a Spanish Qualifying Lender and/or a United Kingdom Qualifying Lender,
as the case may be;
 
“Quotation Day” means, in relation to any period for which an interest rate is
to be determined, at 11.00 a.m. (Brussels time) two TARGET Days before the first
day of that period, provided that if market practice differs in the Relevant
Interbank Market for a currency, the Quotation Day for that currency will be
determined by the Facility Agent in accordance with market practice in the
Relevant Interbank Market (and if quotations would normally be given by leading
banks in the Relevant Interbank Market on more than one day, the Quotation Day
will be the last of those days);
 
“Receivables Charge” means a first ranking security assignment (or equivalent
first ranking security interest) in respect of receivables in the agreed form
executed or to be executed in favour of the Finance Parties represented by the
Security Agent, as security for all the actual, contingent, present and/or
future obligations and liabilities of the relevant Obligor under or pursuant to
the Senior Finance Documents;
 
“Reference Banks” means, in relation to EURIBOR and Mandatory Cost Rate, the
principal offices in Paris of Crédit Agricole Corporate and Investment Bank, BNP
Paribas and The Royal Bank of Scotland or such other bank or banks as may be
appointed as such by the Facility Agent after consultation with the
Co-ordinator;
 
“Related Fund” means, in relation to a fund (the “first fund”), any other fund
which is managed or advised by the same investment manager or investment adviser
as the first fund or, if it is managed by a different investment manager or
investment adviser, any other
 
 
21

--------------------------------------------------------------------------------

 
fund whose investment manager or investment adviser is an Affiliate of the
investment manager or investment adviser of the first fund;
 
“Related Opco” means, in relation to an SPV, the Opcos to which such SPV leases
Vehicles;
 
“Relevant Interbank Market” means the European interbank market;
 
“Relevant Jurisdiction” means, in relation to an Obligor, its jurisdiction of
incorporation;
 
“Repayment Date” means, in relation to any Advance, the last day of its Term
being a Settlement Date;
 
“Repeating Representations” means each of the representations and warranties set
out in Clause 16 (Representations) other than those set out in:
 
(a)  
Clause 16.6 (No Filing or Stamp Taxes);

 
(b)  
Clause 16.11 (Original Financial Statements);

 
(c)  
Clause 16.16 (Structure);

 
(d)  
Clause 16.17 (Environmental Matters);

 
(e)  
Clause 16.21 (Pension Plans); and

 
(f)  
Clause 16.25 (Centre of Main Interests);

 
“Reporting Date” means the Specified Business Day falling two Specified Business
Days before each Information Date;
 
“Representative” means any delegate, agent, manager, administrator, nominee,
attorney, trustee or custodian.
 
“Reservations” means the principle that equitable remedies are remedies which
may be granted or refused at the discretion of the court, the limitation on
enforcement as a result of laws relating to bankruptcy, insolvency, liquidation,
reorganisation, court schemes, moratoria, administration and other laws
affecting the rights of creditors generally and by general equitable principles,
the time-barring of claims under applicable statutes of limitation, rules
against penalties and similar principles and any other reservations or
qualifications of law contained in any legal opinion delivered to the Facility
Agent pursuant to the Senior Finance Documents;
 
“S&P” means Standard & Poor’s Ratings Services (a division of The McGraw-Hill
Companies, Inc.) or any successor to its rating business;
 
“Sale” means the sale or other disposal of all or substantially all of the
assets of Avis Europe, or all or substantially all of the business of Avis
Europe, other than to any SPVs as contemplated hereunder;
 
“Secured Finance Party” means any Finance Party;
 
“Security” means a mortgage, charge, pledge, lien or other security interest
securing any obligation of any person or any other agreement or arrangement
having a similar effect;
 
“Security Documents” means:
 
(a)  
each of the Initial Security Documents;

 
 
 
22

--------------------------------------------------------------------------------

 
 
(b)  
any other document (executed at any time) conferring or evidencing any
Encumbrance, guarantee or other assurance against financial loss for, or in
respect of, any of the obligations of the Obligors under this Agreement and
designated as a Security Document by the Facility Agent and the Co-ordinator in
writing; and

 
(c)  
any other document executed at any time pursuant to any covenant in any of the
Security Documents referred to in paragraph (a) or (b) above;

 
“Security Principles” means the principles listed on Schedule 9 (Security
Principles);
 
“Senior Finance Documents” means this Agreement, any Borrower Accession Notice,
the Security Documents, the Subordination Agreement, the LuxCo Subordination
Agreement, the Fee Letter, the Engagement Letter and any other document
designated in writing as a “Senior Finance Document” by the Facility Agent and
the Co-ordinator;
 
“Settlement Date” means:
 
(a)  
17 October 2011 or such other date as the Co-ordinator and the Facility Agent
may agree; and

 
(b)  
thereafter to and including the Final Maturity Date, the 20th day of each
calendar month and, if this day is not a Specified Business Day, the next
Specified Business Day;

 
“Spanish Civil Procedural Law” means Law 1/2000 of 7 January (Ley de
Enjuiciamiento Civil);
 
“Spanish Group Member” means a member of the Avis Europe Group incorporated in
Spain;
 
“Spanish Guarantor” means a Guarantor incorporated in Spain;
 
“Spanish Obligor” means an Obligor incorporated in Spain;
 
“Spanish Opco” means Avis Alquile un Coche S.A.;
 
“Spanish Public Document” means a documento público, being an escritura pública,
póliza or efecto intervenido por fedatario público;
 
“Spanish Qualifying Lender” means, in relation to an Advance to a Borrower
incorporated in Spain, a Lender which is beneficially entitled to the interest
payable to that Lender under the Senior Finance Documents and:
 
(a)  
is a Spanish credit entity or financial credit establishment registered with the
Bank of Spain to which the provisions set out in the first paragraph of section
(c) of Article 59 of Spanish Royal Decree 1777/2004 of 30 July 2004 apply;

 
(b)  
is a Spanish permanent establishment of a non-Spanish financial institution to
which the provision set out in the second paragraph of Article 8.1 of Spanish
Royal Decree 1776/2004 of 30 July 2004 apply, and provided that the income
derived from the interest paid by the Spanish Borrower is effectively connected
to such Spanish permanent establishment;

 
(c)  
is a resident for tax purposes in a member state of the European Union (other
than Spain) not acting for the purposes of this contract through a permanent
establishment in Spain or being a permanent establishment of such European Union
resident located in another member state of the European Union (other than

 
 
 
23

--------------------------------------------------------------------------------

 
 
 
 Spain), provided that they are not acting through a territory considered a tax
haven (as defined in the Spanish tax regulations) and provided that the income
derived from the interest paid by the Spanish Obligor is effectively connected
to such European Union resident or European Union permanent establishment; or

 
 
(d)  
is a Spanish Treaty Lender;

 
“Spanish Treaty Lender” means, in relation to an Advance to a Borrower
incorporated in Spain, a Lender that (a) is treated as a resident of a
jurisdiction having a double taxation agreement with Spain which makes provision
for full exemption from tax on payment of interest imposed by Spain, for the
purposes of the relevant double taxation agreement, and (b) does not carry on a
business in Spain through a permanent establishment with which that Lender’s
participation in a Senior Finance Document is effectively connected;
 
“Specified Business Day” means a day (other than a Saturday or a Sunday) on
which banks generally are open for business in London, New York, Paris,
Frankfurt am Main, Madrid and Milan;
 
“SPV” means any person that:
 
(a)  
is organised as a special purpose company, partnership or other legal person and
satisfies the “bankruptcy remote” criteria of each Lender;

 
(b)  
is formed principally for the purpose of (i) leasing Vehicles to an Opco in
relation to the Facility, (ii) purchasing and selling (conditionally or
otherwise) Vehicles and/or (iii) becoming an Eligible SPV; and

 
(c)  
is organised in (i) a Core Country in relation to the Facility or (ii) any other
jurisdiction satisfactory to the Facility Agent (acting reasonably);

 
“SPV Operating Document” means any operating document to which an SPV is a party
(including, without limitation, any master operating lease agreement, services
agreement or shareholders’ agreement and the SPV’s constitutional documents)
entered into from time to time with the prior written approval of the Majority
Lenders;
 
“SPV Security Document” means any Security Document to which a Borrower SPV is a
party;
 
“Subordination Agreement” means the subordination agreement to be entered into
between, among others, Avis Europe, the Original Borrowers, the Original
Guarantors, the Mandated Lead Arranger, the Facility Agent, the Security Agent
and the Lenders;
 
“Subsidiary” means, in relation to any company, corporation or legal entity (a
“holding company”), any company, corporation or legal entity:
 
(a)  
which is controlled, directly or indirectly, by the holding company;

 
(b)  
more than half the issued share capital of which is beneficially owned, directly
or indirectly, by the holding company; or

 
(c)  
which is a subsidiary of another subsidiary of the holding company,

 
and, for these purposes, a company, corporation or legal entity shall be treated
as being controlled by another if that other company, corporation or legal
entity is able to direct its affairs and/or to control the composition of its
board of directors or equivalent body;
 
 
24

--------------------------------------------------------------------------------

 
“Swingline Rate” means, in respect of any Swingline Advance to the extent that
there is no EURIBOR available for the exact period of such Swingline Advance,
the linear interpolation of (a) the EURIBOR available for the period the
duration of which is closest to the period of such Swingline Advance without
exceeding it and (b) the EURIBOR available for the period the duration of which
exceeds the period of such Swingline Advance by the fewest days possible;
 
“Take-Out Borrower” means a Borrower SPV which is itself subject to a Permitted
Take-Out Financing;
 
“TARGET2” means the Trans-European Automated Real-time Gross Settlement Express
Transfer payment system which utilises a single shared platform and which was
launched on 19 November 2007;
 
“TARGET Day” means any day on which TARGET2 is open for the settlement of
payments in Euro;
 
“Tax” and “tax” means any tax, levy, impost, duty or other charge or
withholdings of a similar nature (including any penalty or interest payable in
connection with any failure to pay or any delay in paying the same);
 
“Tax Confirmation” means a confirmation by a Lender that the person beneficially
entitled to interest payable to that Lender in respect of an advance under a
Senior Finance Document is either:
 
(a)  
a company resident in the United Kingdom for United Kingdom tax purposes; or

 
(b)  
a partnership each member of which is:

 
(i)  
a company so resident in the United Kingdom; or

 
(ii)  
a company not so resident in the United Kingdom which carries on a trade in the
United Kingdom through a permanent establishment and which brings into account
in computing its chargeable profits (within the meaning of section 19 of the
CTA) the whole of any share of interest payable in respect of that advance that
falls to it by reason of Part 17 of the CTA; or

 
(c)  
a company not so resident in the United Kingdom which carries on a trade in the
United Kingdom through a permanent establishment and which brings into account
interest payable in respect of that advance in computing the chargeable profits
(within the meaning of section 19 of the CTA) of that company;

 
“Tax Credit” means a credit against, relief or remission for, or repayment of
any Tax;
 
“Tax Deduction” means a deduction or withholding for or on account of Tax from a
payment made or to be made under a Senior Finance Document;
 
“Tax Payment” means either the increase in any payment made by an Obligor to a
Finance Party under paragraph (c) of Clause 12.1 (Tax Gross-up) or any amount
payable under Clause 12.2 (Tax Indemnity);
 
“Term” means, save as otherwise provided herein, in relation to an Advance, a
period beginning on the Utilisation Date for such Advance and ending on:
 
(a)  
in the case of a Revolving Advance, the first Settlement Date to occur following
the Utilisation Date relating to such Revolving Advance; and

 
 
 
25

--------------------------------------------------------------------------------

 
 
(b)  
in the case of a Swingline Advance, the first Settlement Date to occur following
the Utilisation Date relating to such Swingline Advance;

 
“Total Asset Value” means, as at any Calculation Date, the aggregate of the
Borrower Asset Value of all the Ultimate Borrowers at such Calculation Date,
provided that the Eligible Vehicles which are in excess of the Concentration
Limits on any given Calculation Date shall not be taken into account in
determining the Total Asset Value;
 
“Total Borrowing Base” means, as at any Calculation Date, the Advance Rate
multiplied by the Total Asset Value as at such Calculation Date;
 
“Total Commitments” means the aggregate of the Commitments;
 
“Tranches” means the Italian Tranche and the Euro Tranche and “Tranche” means
any one or more of them, as the context requires;
 
“Transaction Documents” means the Senior Finance Documents;
 
“Transfer Certificate” means a duly completed transfer certificate substantially
in the form set out in Schedule 10 (Form of Transfer Certificate) or any other
form agreed between the Facility Agent and the Co-ordinator;
 
“Transfer Date” means, in relation to an assignment or a transfer, the later of:
 
(a)  
the proposed Transfer Date specified in the relevant Assignment Agreement or
Transfer Certificate; and

 
(b)  
the date on which the Facility Agent executes the relevant Assignment Agreement
or Transfer Certificate;

 
“Transition Date” means, in respect of each SPV and its Related Opco, the date
on which each Eligible SPV accedes to the Agreement as a Borrower pursuant to
Clause 21 (Acceding Borrowers);
 
“Treasury Transaction” means any derivative transaction entered into in
connection with protection against or benefit from fluctuation in any rate,
price or index;
 
“Treaty Lender” means a UK Treaty Lender, a German Treaty Lender, an Italian
Treaty Lender or a Spanish Treaty Lender, as the case may be;
 
“UK Non-Bank Lender” means, where a Lender becomes a Party after the day on
which this Agreement is entered into, a Lender which gives a Tax Confirmation in
the Assignment Agreement or Transfer Certificate which it executes on becoming a
Party;
 
“UK Obligor” means an Obligor incorporated in the United Kingdom;
 
“UK Treaty Lender” means a Lender which:
 
(a)  
is treated as a resident of a UK Treaty State for the purposes of the UK Treaty;

 
(b)  
does not carry on a business in the United Kingdom through a permanent
establishment with which that Lender’s participation in the Loan is effectively
connected; and

 
(c)  
fulfils any other conditions which must be fulfilled under the Treaty by
residents of that UK Treaty State for such residents to obtain full exemption
from taxation on interest imposed by the United Kingdom, subject to the
completion of any necessary procedural formalities;

 
 
 
26

--------------------------------------------------------------------------------

 
“UK Treaty State” means a jurisdiction having a double taxation agreement (a “UK
Treaty”) with the United Kingdom which makes provision for full exemption from
tax imposed by the United Kingdom on interest;
 
“Ultimate Borrower” means each of the German Opco and the Spanish Opco (in each
case whilst it is a borrower under any Finco On-Loan), the Italian Opco (whilst
it is a Borrower) and each Borrower SPV;
 
“United Kingdom Qualifying Lender” means, in relation to an Advance to a
Borrower incorporated in the United Kingdom:
 
(a)  
a Lender (other than a Lender within paragraph (ii) below) which is beneficially
entitled to interest payable to that Lender in respect of an Advance under a
Senior Finance Document and is:

 
(i)  
a Lender:

 
(1)  
which is a bank (as defined for the purpose of section 879 of the ITA) making an
Advance under a Senior Finance Document; or

 
(2)  
in respect of an Advance made under a Senior Finance Document by a person that
was a bank (as defined for the purpose of section 879 of the ITA) at the time
that that Advance was made,

 
and which is within the charge to United Kingdom corporation tax as respects any
payments of interest made in respect of that Advance; or
 
(ii)  
a Lender which is:

 
(1)  
a company resident in the United Kingdom for United Kingdom tax purposes;

 
(2)  
a partnership each member of which is:

 
(A)              a company so resident in the United Kingdom; or
 
 
(B)
a company not so resident in the United Kingdom which carries on a trade in the
United Kingdom through a permanent establishment and which brings into account
in computing its chargeable profits (within the meaning of section 19 of the
CTA) the whole of any share of interest payable in respect of that Advance that
falls to it by reason of Part 17 of the CTA;

 
(3)  
a company not so resident in the United Kingdom which carries on a trade in the
United Kingdom through a permanent establishment and which brings into account
interest payable in respect of that Advance in computing the chargeable profits
(within the meaning of section 19 of the CTA) of that company; or

 
(iii)  
a UK Treaty Lender; or

 
(b)  
a building society (as defined for the purpose of section 880 of the ITA) making
an Advance under a Senior Finance Document;

 
 
 
 
27

--------------------------------------------------------------------------------

 
“Unpaid Sum” means any sum due and payable by an Obligor under any Senior
Finance Document but unpaid;
 
“Utilisation” means a utilisation of the Facility under this Agreement;
 
“Utilisation Date” means:
 
(a)  
the date on which a Revolving Advance is to be made, which shall be a Settlement
Date; and

 
(b)  
the date on which a Swingline Advance is to be made (or is required to be made),
which shall be the Specified Business Day falling three Specified Business Days
after the Notification Date;

 
“Utilisation Request” means, in the case of all Advances, a duly completed
notice substantially in the form set out in Schedule 12 (Utilisation Request);
 
“Value Added Tax Group” means any Obligors which form part of a VAT group
permitted under Article 11 of Council Directive 2006/112/EC;
 
“VAT” means:
 
(c)  
any tax imposed in compliance with the council directive of 28 November 2006 on
the common system of value added tax (EC Directive 2006/112) (including, in
relation to the United Kingdom, value added tax imposed by the Value Added Tax
Act 1994 and supplemental legislation and regulations); and

 
(d)  
any other tax of a similar nature, whether imposed in a member state of the
European Union in substitution for, or levied in addition to, such tax referred
to in paragraph (a) above or elsewhere;

 
“VAT Payables” means, at any time and in relation to any Ultimate Borrower, the
aggregate of all VAT payments owed by such Ultimate Borrower to a taxation
authority in its Core Country at such time;
 
“VAT Payables Amount” means, in relation to any Obligor, the aggregate amount of
its VAT Payables;
 
“VAT Receivables” means, in relation to any Ultimate Borrower, and at any time
as long as the Borrower Vehicle Fleet NBV taken into account for the calculation
of the Borrower Asset Value of such Ultimate Borrower is positive, the aggregate
of all VAT repayments owed by a taxation authority to such Ultimate Borrower in
its Core Country at such time and in respect of which evidence satisfactory to
the Facility Agent (acting reasonably) has been received that such VAT repayment
is owed to the relevant Ultimate Borrower, but excluding any VAT repayment in
respect of which security in form and substance acceptable to the Security Agent
has not been provided to the Security Agent in accordance with the Security
Documents;
 
“Vehicle” means each passenger automobile or truck owned by the Ultimate
Borrowers (including all redesignations, substitutions, replacements and
exchanges with respect to such vehicles), together, in each case, with any
replacement parts and repairs thereto;
 
“Vehicle Dealer” means, in relation to any Vehicle, the dealership (being an
entity which is in the business of buying and selling cars and which is not a
member of any Vehicle Manufacturer Group) which sells or buys such Vehicle to or
from the relevant Ultimate Borrower;
 
 
28

--------------------------------------------------------------------------------

 
“Vehicle Dealer Buy-Back Agreement” means, in relation to any Ultimate Borrower:
 
(a)  
any agreement between such Ultimate Borrower and a Vehicle Dealer entered into
prior to the date hereof with respect to the purchase by the Ultimate Borrower
(from a Vehicle Dealer or Vehicle Manufacturer), and purchase by a Vehicle
Dealer (from the Ultimate Borrower), of any Vehicle in accordance with the terms
thereof; and

 
(b)  
any agreement between such Ultimate Borrower and a Vehicle Dealer entered into
on or after the date hereof with respect to the purchase by such Ultimate
Borrower (from a Vehicle Dealer or Vehicle Manufacturer), and purchase from such
Vehicle Dealer (from the Ultimate Borrower), of Vehicles, provided that such
agreement is consistent with the Vehicle Dealer Buy-Back Agreement existing on
the Closing Date with such Vehicle Dealer (if any) taking into consideration any
change in the relevant Vehicle Dealer’s policy, or in the absence of such
Vehicle Dealer Buy-Back Agreement, is in form and substance satisfactory to the
Facility Agent (acting reasonably) and is consistent, in particular with respect
to minimum holding periods, reconditioning and other costs incurred upon resale
of Vehicles, with other Vehicle Dealer Buy-Back Agreements of such Ultimate
Borrower;

 
“Vehicle Dealer Purchase Agreement” means, in relation to any Ultimate Borrower:
 
(a)  
any purchase agreement between such Ultimate Borrower and a Vehicle Dealer
entered into prior to the date hereof with respect to any Vehicle; and

 
(b)  
any purchase agreement between such Ultimate Borrower and a Vehicle Dealer
entered into on or after the date hereof with respect to any Vehicle, provided
that such agreement is consistent with the Vehicle Dealer Purchase Agreement
existing on the Closing Date with such Vehicle Dealer (if any) taking into
consideration any change in the relevant Vehicle Dealer’s policy or, in the
absence of such Vehicle Dealer Purchase Agreement, is in form and substance
satisfactory to the Facility Agent (acting reasonably) and is consistent with
other Vehicle Dealer Purchase Agreements of such Borrower;

 
“Vehicle Dealer Receivables” means, at any time and in relation to any Ultimate
Borrower, the aggregate of the unpaid portion of all amounts (excluding amounts
in respect of VAT) owed by any Vehicle Dealer to such Ultimate Borrower at such
time pursuant to the disposition by such Borrower of any Vehicle under any
Vehicle Dealer Buy-Back Agreement;
 
“Vehicle Fleet” means, at any Calculation Date and in relation to any Eligible
SPV or Opco, all Eligible Vehicles that have been delivered to such Eligible SPV
or Opco (as the case may be) in a Core Country, provided that in relation to a
Borrower that is an Eligible SPV, any Eligible Vehicle which is leased by such
SPV to its Related Opco pursuant to a finance or capital lease will be deemed to
comply with the delivery requirement in this definition if such Eligible Vehicle
is legally and beneficially owned by such SPV free and clear of all liens (other
than a retention of title in favour of the corresponding Vehicle Manufacturer or
Vehicle Dealer (as applicable));
 
“Vehicle Manufacturer” means, in relation to any Vehicle, any member of a
Vehicle Manufacturer Group who is party to a Vehicle Manufacturer Purchase
Agreement in respect of such Vehicle with any Ultimate Borrower;
 
“Vehicle Manufacturer Buy-Back Agreement” means, in relation to any Ultimate
Borrower:
 
 
 
29

--------------------------------------------------------------------------------

 
 
(a)  
any agreement between such Ultimate Borrower and a Vehicle Manufacturer entered
into prior to the date hereof with respect to the purchase by such Ultimate
Borrower, and the buy-back by such Vehicle Manufacturer, of any Vehicle in
accordance with the terms thereof; and

 
(b)  
any agreement between such Ultimate Borrower and a Vehicle Manufacturer entered
into on or after the date hereof with respect to the purchase by such Ultimate
Borrower, and the buy-back by such Vehicle Manufacturer, of any Vehicle,
provided that such agreement is consistent with the Vehicle Manufacturer
Buy-Back Agreements existing on the Closing Date with such Vehicle Manufacturer
(if any) taking into consideration any change in the relevant Vehicle
Manufacturer’s policy or, in the absence of such Vehicle Manufacturer Buy-Back
Agreement, is in form and substance satisfactory to the Facility Agent (acting
reasonably) and is consistent, in particular with respect to minimum holding
periods, reconditioning and other costs incurred upon resale of Vehicles, with
other Vehicle Manufacturer Buy-Back Agreements of such Ultimate Borrower;

 
“Vehicle Manufacturer Event of Default” means, with respect to any Vehicle
Manufacturer, either of the following circumstances:
 
(a)  
the relevant Vehicle Manufacturer has failed to pay when due pursuant to the
terms of the relevant Vehicle Manufacturer Programmes and:

 
 
(i)
such failure continues unremedied for a period of 30 calendar days or more, the
Euro Equivalent of €30,000,000 at such time;

 
 
(ii)
such amounts are not being contested in good faith by such Vehicle Manufacturer
as evidenced in writing questioning the accuracy of amounts paid or payable with
respect to certain Vehicles subject to Vehicle Manufacturer Programmes entered
into by such Vehicle Manufacturer, (but excluding amounts arising pursuant to a
general repudiation by such Vehicle Manufacturer of all of its obligations under
all of its Vehicle Manufacturer Programmes with such Ultimate Borrowers); and

 
 
(iii)
such Ultimate Borrowers have not established an adequate reserve (as determined
by such Ultimate Borrowers, acting reasonably) in respect of such amounts; or

 
(b)  
any of the events described in Clause 20.6 (Insolvency), Clause 20.7 (Insolvency
Proceedings), or Clause 20.9 (Execution or Distress) occur in respect of such
Vehicle Manufacturer and/or the Vehicle Manufacturer Group Head Entity of the
Vehicle Manufacturer Group of which such Vehicle Manufacturer is a member;

 
“Vehicle Manufacturer Group” means each vehicle manufacturer group identified as
such in Schedule 13 (Vehicle Manufacturer Group Table) as such Schedule may be
amended from time to time as provided for therein, it being provided that each
such Vehicle Manufacturer Group shall include (a) the relevant Vehicle
Manufacturer Group Head Entity set out in the relevant column in the
above-mentioned table opposite that group, (b) the relevant Vehicle Manufacturer
Group Rating Entity set out in the relevant column in the above-mentioned table
opposite that Group (if any) and (c) any Subsidiary of such Vehicle Manufacturer
Group Head Entity, (and each such entity shall be a “member” of such Vehicle
Manufacturer Group);
 
 
30

--------------------------------------------------------------------------------

 
“Vehicle Manufacturer Group Head Entity” has the meaning ascribed to it in the
table set out in Schedule 13 (Vehicle Manufacturer Group Table) with respect to
the relevant Vehicle Manufacturer Group;
 
“Vehicle Manufacturer Group Rating Entity” has the meaning ascribed to it in the
table set out in Schedule 13 (Vehicle Manufacturer Group Table) with respect to
the relevant Vehicle Manufacturer Group;
 
“Vehicle Manufacturer Guarantee” means, in relation to any Vehicle Dealer and
any Vehicle Dealer Buy-Back Agreement, any guarantee granted by a Vehicle
Manufacturer benefiting any Ultimate Borrower with respect to the obligations of
such Vehicle Dealer under such Vehicle Dealer Buy-Back Agreement, which
guarantee, if entered into after the date hereof, shall be in form and substance
satisfactory to the Facility Agent (acting reasonably);
 
“Vehicle Manufacturer Programme” means, in relation to any Ultimate Borrower and
any Vehicle Manufacturer, any Vehicle Manufacturer Buy-Back Agreement to which
such Vehicle Manufacturer and such Ultimate Borrower are parties and any Vehicle
Manufacturer Guarantee from which such Ultimate Borrower benefits;
 
“Vehicle Manufacturer Purchase Agreement” means, in relation to any Ultimate
Borrower:
 
(a)  
any purchase agreement between such Ultimate Borrower and a Vehicle Manufacturer
entered into prior to the date hereof with respect to any Vehicle; and

 
(b)  
any purchase agreement between such Ultimate Borrower and a Vehicle Manufacturer
entered into on or after the date hereof with respect to any Vehicle, provided
that such agreement is consistent with the Vehicle Manufacturer Purchase
Agreement and Vehicle Manufacturer Buy-Back Agreement existing on the Closing
Date with such Vehicle Manufacturer (if any) taking into consideration any
change in the relevant Vehicle Manufacturer’s policy or, in the absence of such
Vehicle Manufacturer Purchase Agreement, is in form and substance satisfactory
to the Facility Agent (acting reasonably) and is consistent with other Vehicle
Manufacturer Purchase Agreements of such Ultimate Borrower; and

 
“Vehicle Manufacturer Receivables” means, at any time and in relation to any
Ultimate Borrower, the aggregate of all amounts (excluding amounts in respect of
VAT and volume bonuses) owed by any Vehicle Manufacturer to such Ultimate
Borrower at such time pursuant to the disposition by such Ultimate Borrower of
any Vehicle under any Vehicle Manufacturer Buy-Back Agreement and to any Vehicle
Manufacturer Guarantee.
 
 
1.2  
Accounting Expressions

 
All accounting expressions which are not otherwise defined in this Agreement
shall be construed in accordance with Applicable Accounting Principles.
 
 
1.3  
Construction

 
(a)  
Unless a contrary indication appears, any reference in this Agreement to:

 
the “Facility Agent”, a “Mandated Lead Arranger”, the “Security Agent”, any
“Finance Party”, any “Obligor”, a “Lender” or any “Party” shall be construed so
as to include its successors in title, permitted assigns and permitted
transferees;
 
 
31

--------------------------------------------------------------------------------

 
“agreed form” means, in relation to any document, the form agreed by the
Mandated Lead Arranger and Avis Europe prior to the date of this Agreement;
 
“assets” includes present and future properties, revenues and rights of every
description;
 
“determines” or “determined” means, unless otherwise specified, a determination
made in the discretion (absent manifest error) of the person making the
determination;
 
the “equivalent” on any given date in one currency (the “first currency”) of an
amount denominated in another currency (the “second currency”) is a reference to
the amount of the first currency which could be purchased with the second
currency at the Agent’s Spot Rate of Exchange for the purchase of the first
currency with the second currency;
 
“indebtedness” includes any obligation (whether incurred as principal or as
surety) for the payment or repayment of money, whether present or future, actual
or contingent;
 
“month” is a reference to a period starting on one day in a calendar month and
ending on the numerically corresponding day in the next succeeding calendar
month save that, where any such period would otherwise end on a day which is not
a Business Day or Specified Business Day where the context so requires, it shall
end on the next succeeding Business Day or Specified Business Day where the
context so requires, unless that day falls in the calendar month succeeding that
in which it would otherwise have ended, in which case it shall end on the
immediately preceding Business Day or Specified Business Day where the context
so requires, provided that, if a period starts on the last Business Day or
Specified Business Day where the context so requires in a calendar month or if
there is no numerically corresponding day in the month in which that period
ends, that period shall end on the last Business Day or Specified Business Day
where the context so requires in that later month (and references to “months”
shall be construed accordingly);
 
a “person” shall be construed as a reference to any person, individual, firm,
company, corporation, government, state or agency of a state or any association
or partnership (whether or not having separate legal personality) of two or more
of the foregoing;
 
a “regulation” includes any regulation, rule, official directive, request or
guideline (whether or not having the force of law) of any governmental,
intergovernmental or supranational body, agency, department or of any
regulatory, self-regulatory or other authority or organisation;
 
a “security interest” includes any type of security and transfer by way of
security;
 
“trustee”, “fiduciary” and “fiduciary duty” has in each case the meaning given
to such term under any applicable laws;
 
“week” is a reference to a period starting on a Monday and ending on the
following Sunday;
 
a “wholly-owned Subsidiary” of a company or corporation shall be construed as a
reference to any company or corporation which has no other members except that
other company or corporation and that other company’s or corporation’s
wholly-owned Subsidiaries or nominees for that other company or corporation or
its
 
 
32

--------------------------------------------------------------------------------

 
wholly-owned Subsidiaries save for those minimum number of shares to be held by
several shareholders or the members of the board of directors; and
 
the “winding-up”, “dissolution” or “administration” of a company or corporation
shall be construed so as to include any equivalent or analogous proceedings
under the Law of the jurisdiction in which such company or corporation is
incorporated or any jurisdiction in which such company or corporation carries on
business, including the seeking of liquidation, winding-up, reorganisation,
dissolution, administration, arrangement, adjustment, protection from creditors
or relief of debtors.
 
(b)  
Unless a contrary indication appears, a term used in any other Senior Finance
Document or in any notice given under or in connection with any Senior Finance
Document has the same meaning in that Senior Finance Document or notice as in
this Agreement.

 
(c)  
A Default (other than an Event of Default) is “continuing” if it has not been
remedied or waived and an Event of Default is “continuing” if it has not been
waived.

 
 
1.4  
Currency Symbols

 
“£” and “Sterling” denote the lawful currency of the United Kingdom, and “€” and
“Euro” mean the single currency unit of Participating Member States.
 
 
1.5  
Statutes

 
Any reference in this Agreement to a statute or a statutory provision shall,
save where a contrary intention is specified, be construed as a reference to
such statute or statutory provision as the same shall have been, or may be,
amended or re-enacted.
 
 
1.6  
Time

 
Any reference in this Agreement to a time of day shall, unless a contrary
indication appears, be a reference to London time. Any act required to be taken
on a day which is not a Specified Business Day shall be taken on the next
succeeding Specified Business Day unless otherwise specifically provided in this
Agreement.
 
 
1.7  
References to Agreements

 
Unless otherwise stated, any reference in this Agreement to any agreement or
document (including any reference to this Agreement) shall be construed as a
reference to:
 
(a)  
such agreement or document as amended, varied, novated or supplemented from time
to time;

 
(b)  
any other agreement or document whereby such agreement or document is so
amended, varied, supplemented or novated; and

 
(c)  
any other agreement or document entered into pursuant to or in accordance with
any such agreement or document.

 
 
1.8  
Headings

 
Clause and Schedule headings are for ease of reference only.
 
 
33

--------------------------------------------------------------------------------

 
 
1.9  
Singular and Plural

 
Any reference in this Agreement to words importing the plural shall include the
singular and vice versa.
 
 
1.10  
Calculations

 
Save as otherwise indicated herein, if any amount under this Agreement is
required to be determined in relation to any Obligor at any time, such amount
shall be determined in Euro; provided that, if any portion of such amount
includes an amount denominated or expressed in any currency other than the
relevant Designated Currency indicated above, such portion shall be equal to its
Designated Currency Equivalent at such time.
 
 
1.11  
Third Party Rights

 
A person who is not a Party has no right under the Contracts (Rights of Third
Parties) Act 1999 to enforce or to enjoy the benefit of any term of this
Agreement.
 
 
1.12  
Security

 
For the avoidance of doubt and notwithstanding anything to the contrary in this
Agreement, none of the Obligors shall be deemed to, or be interpreted to, have
granted a security interest or an Encumbrance, or have agreed to grant a
security interest or an Encumbrance, in favour of any Finance Party whatsoever,
until and unless a relevant Security Document to which such Obligor is a party
shall have been executed and delivered by such Obligor, and this Agreement is
not a Security Document.
 
 
2  
The Facility

 
 
2.1  
Grant of the Facility

 
The Original Lenders grant to the Original Borrowers, upon the terms and subject
to the conditions hereof, a revolving credit facility as follows:
 
(a)  
in the case of the Original Euro Lender, a tranche in a maximum aggregate amount
of €350,000,000 less the aggregate principal amount outstanding of the Italian
Tranche (the “Euro Tranche”) to be available in Euro; and

 
(b)  
in the case of the Original Italian Lender, a tranche in a maximum aggregate
amount of €180,000,000 less an amount (subject to a minimum of zero) equal to:

 
(i)  
the aggregate principal amount outstanding of the Euro Tranche; minus

 
(ii)  
€170,000,000,

 
(the “Italian Tranche”) to be available in Euro.
 
 
2.2  
Purpose

 
(a)  
The proceeds of each Revolving Advance made on the first Utilisation Date will
be applied in or towards refinancing existing indebtedness of the Avis Europe
Group (including any loans made by the Parent to the Obligors).

 
(b)  
The proceeds of each Revolving Advance made after the first Utilisation Date and
of each Swingline Advance will be applied in or towards:

 
 
 
34

--------------------------------------------------------------------------------

 
 
(i)  
financing a portion of the Capitalised Costs and any part of the purchase price
of the Vehicles which are the subject matter of such Capitalised Costs which
represent VAT, of the relevant Ultimate Borrower’s New Vehicles;

 
(ii)  
financing the VAT Payables Amount;

 
(iii)  
financing on-going working capital requirements and other general corporate
expenditure of the Avis Europe Group;

 
(iv)  
in the case of Finco only, financing Finco On-Loans, the proceeds of which must
be applied by German Opco or Spanish Opco for one or more of the purposes set
out in paragraphs (i) to (iii) above in respect of the relevant Opco; and

 
(v)  
refinancing of any Revolving Advance or Swingline Advance by way of a Rollover
Advance.

 
 
2.3  
Finance Parties’ Rights and Obligations

 
(a)  
The obligations of each Finance Party under the Senior Finance Documents are
several and the failure by a Finance Party to perform any of its obligations
under the Senior Finance Documents shall not affect the obligations of any other
party under the Senior Finance Documents. No Finance Party is responsible for
the obligations of any other Finance Party under the Senior Finance Documents.

 
(b)  
The rights of each Finance Party under or in connection with the Senior Finance
Documents are separate and independent and any debt arising under the Senior
Finance Documents at any time from an Obligor to any Finance Party shall be a
separate and independent debt.

 
(c)  
Each Finance Party may, except as otherwise stated in the Senior Finance
Documents, separately enforce its rights under this Agreement.

 
 
2.4  
Monitoring

 
No Finance Party is bound to monitor or verify the application of any amount
borrowed under this Agreement.
 
 
3  
Initial Conditions Precedent

 
No Borrower may deliver a Utilisation Request unless the Facility Agent has
received all of the documents and other evidence listed in Part 1 of Schedule
6 (Conditions Precedent) in form and substance satisfactory to the Facility
Agent. The Facility Agent shall notify the Co-ordinator and the Lenders promptly
upon being so satisfied.
 
 
4  
Utilisation of the Facility through Revolving Advances

 
 
4.1  
Utilisation Conditions

 
Save as otherwise provided herein, a Revolving Advance will be made by the
Lenders to a Borrower at the request of such Borrower, if:
 
 
 
35

--------------------------------------------------------------------------------

 
 
(a)  
the Closing Date has occurred;

 
(b)  
not later than 10 a.m. on the day falling three Business Days prior to the
proposed Utilisation Date, the Facility Agent has received a completed
Utilisation Request from the Co-ordinator;

 
(c)  
not later than 2 p.m. on the relevant Reporting Date, the Facility Agent has
received the relevant Asset Report relating to such Borrower from the
Co-ordinator;

 
(d)  
the Borrower is:

 
(i)  
in the case of a Revolving Advance to be made under the Italian Tranche, an
Eligible Italian Borrower; or

 
(ii)  
in the case of a Revolving Advance to be made under the Euro Tranche, Finco or a
Borrower SPV other than an Eligible Italian Borrower;

 
(e)  
the proposed Utilisation Date:

 
(i)  
in the case of any Revolving Advance to be made for any purpose set forth in
paragraph (a) of Clause 2.2 (Purpose), is the first Utilisation Date; and

 
(ii)  
in the case of any Revolving Advance to be made for the purpose set forth in
paragraph (b) of Clause 2.2 (Purpose), is a Specified Business Day after the
first Utilisation Date within the Availability Period provided that Revolving
Advances will only be made on the Settlement Date, unless the Majority Lenders
otherwise agree;

 
(f)  
the proposed amount of such Revolving Advance is:

 
(i)  
an amount equal to at least €1,000,000, provided that the aggregate amount of
all Revolving Advances on such Utilisation Date shall be equal to at least
€3,000,000; or

 
(ii)  
if less, equal to the Available Facility;

 
(g)  
the aggregate amount of all outstanding Advances to the relevant Borrower,
together with the proposed amount of such Revolving Advance, does not exceed the
Borrowing Base of such Borrower;

 
(h)  
the aggregate amount of all outstanding Advances to all Borrowers together with
the proposed amount of such Revolving Advance does not exceed the Total
Borrowing Base;

 
(i)  
(in respect of a Revolving Advance other than a Rollover Advance) the interest
rate applicable to such Revolving Advance during its Term would not fall to be
determined pursuant to Clause 8.2 (Market Disruption);

 
(j)  
on and as of the proposed Utilisation Date (i) in the case of a Rollover
Advance, no Event of Default is continuing or would result from the proposed
Utilisation and, in the case of any other Advance, no Default is continuing or
would result from the proposed Advance and (ii) the Repeating Representations
are true in all material respects, provided that the Facility Agent may assume
that this condition has been satisfied unless it has received any notification
to the contrary from the Co-ordinator prior to the Utilisation Date;

 
(k)  
on and as of the proposed Utilisation Date in relation to a Rollover Advance, no
declaration of acceleration of any Advance, nor cancellation of any Commitment
shall have been made pursuant to Clause 11 (Cancellation and Prepayment);

 
 
 
36

--------------------------------------------------------------------------------

 
 
(l)  
immediately following the making of such Revolving Advance:

 
(i)  
the aggregate outstanding amount of all Advances under each Tranche would not
exceed the aggregate amount of each Lender’s Commitment in relation to such
Tranche; and

 
(ii)  
the amount of the Outstandings would not exceed the amount of the Total
Commitments at such time; and

 
(m)  
following the Settlement Date in December 2012, each Related Opco shall only
have the right to request Advances as provided in paragraph (e) of Clause
18.14 (SPVs).

 
 
4.2  
Each Lender’s Participation in Revolving Advances

 
(a)  
Each Lender will, not later than 10 a.m. on the Specified Business Day
immediately preceding the Utilisation Date, provide the Facility Agent with a
confirmation either by e-mail or by fax that the payment of its respective
Proportion of the Revolving Advance in favour of the Facility Agent has been
ordered for value on the Utilisation Date.

 
(b)  
Save as otherwise provided herein, each Lender will participate through its
relevant Facility Office in each Revolving Advance made pursuant to this Clause
4.2 in its respective Proportion.

 
 
4.3  
Reduction of Available Commitment

 
If a Lender’s Commitment is reduced pursuant to Clause 11 (Cancellation and
Prepayment) or Clause 14 (Illegality) after the Facility Agent has received the
Utilisation Request pursuant to this Clause 4 and such reduction was not taken
into account in calculating the relevant Available Facility, then the amount of
the relevant Revolving Advance shall be reduced accordingly.
 
 
5  
Utilisation of the Facility through Swingline Advances

 
 
5.1  
Utilisation Conditions

 
Save as otherwise provided herein, a Swingline Advance will be made by the
Lenders to a Borrower at the request of such Borrower, if:
 
(a)  
the Closing Date has occurred;

 
(b)  
not later than 10 a.m. on the relevant Notification Date, the Facility Agent has
received a completed Utilisation Request from the Co-ordinator;

 
(c)  
the proposed Utilisation Date:

 
(i)  
is the first Specified Business Day of a calendar week; and

 
(ii)  
does not fall in the period commencing on (and including) each Information Date
to (and including) the Settlement Date following such Information Date;

 
(d)  
the Borrower is:

 
(i)  
in the case of a Swingline Advance to be made under the Italian Tranche, an
Eligible Italian Borrower; or

 
 
 
37

--------------------------------------------------------------------------------

 
 
(ii)  
in the case of a Swingline Advance to be made under the Euro Tranche, Finco or a
Borrower SPV other than an Eligible Italian Borrower;

 
(e)  
the proposed amount of such Swingline Advance is:

 
(i)  
an amount equal to at least €1,000,000, provided that the aggregate of the Euro
amount of all Swingline Advances on such Utilisation Date shall be equal to at
least €3,000,000; or

 
(ii)  
if less, equal to the Available Facility;

 
(f)  
the aggregate amount of all outstanding Advances to the relevant Borrower,
together with the proposed amount of such Swingline Advance, does not exceed the
Borrowing Base of such Borrower;

 
(g)  
the aggregate amount of all outstanding Advances to all Borrowers together with
the proposed amount of such Swingline Advance does not exceed the Total
Borrowing Base;

 
(h)  
on and as of the proposed Utilisation Date (i) no Default is continuing or would
result from the proposed Advance and (ii) the Repeating Representations are true
in all material respects, provided that the Facility Agent may assume that this
condition has been satisfied unless it has received any notification to the
contrary from the Co-ordinator prior to the Utilisation Date;

 
(i)  
immediately following the making of such Swingline Advance:

 
(i)  
the aggregate outstanding amount of all Advances under each Tranche would not
exceed the aggregate amount of each Lender’s Commitment in relation to such
Tranche; and

 
(ii)  
the amount of the Outstandings would not exceed the amount of the Total
Commitments at such time;

 
(j)  
following the Settlement Date in December 2012, each Related Opco shall only
have the right to request Advances as provided in paragraph (e) of Clause
18.14 (SPVs); and

 
(k)  
no Borrower may request more than one Swingline Advance per week.

 
 
5.2  
Delivery of a Utilisation Request for Swingline Advances

 
A Borrower may utilise the Facility by delivery (through the Co-ordinator) to
the Facility Agent of a duly completed Utilisation Request not later than 10
a.m. on the relevant Notification Date.
 
 
5.3  
Each Lender’s Participation in Swingline Advances

 
(a)  
Each Lender will, not later than 10 a.m. on the Specified Business Day
immediately preceding the Utilisation Date, provide the Facility Agent with a
confirmation either by e-mail or by fax that the payment of its respective
Proportion of the Swingline Advance in favour of the Facility Agent has been
ordered for value on the Utilisation Date.

 
(b)  
If the conditions set out in this Agreement have been met, each Lender shall
participate through its relevant Facility Office in each Swingline Advance made
available pursuant to this Clause 5 in its respective Proportion.

 
 
 
38

--------------------------------------------------------------------------------

 
 
6  
Co-ordinator

 
(a)  
Each Original Obligor hereby irrevocably appoints the Co-ordinator to act as its
agent for the purposes of the Senior Finance Documents, including, without
limitation, the delivery of Utilisation Requests and the execution of any
amendments or waivers contemplated under the terms of Clause 39 (Amendments).
Each Acceding Borrower shall appoint the Co-ordinator as its agent for the
purposes of the Senior Finance Documents by the execution of a Borrower
Accession Notice. The Finance Parties may rely on a document signed by the
Co-ordinator as if the Co-ordinator and each other Obligor had signed it.

 
(b)  
The Co-ordinator shall be responsible for collecting and providing all
information required to be delivered, in each case, by any Obligor to any
Finance Party under this Agreement, including the relevant Asset Report on each
Reporting Date.

 
(c)  
The Co-ordinator may give a good receipt for any amount payable by a Finance
Party to any Obligor. Any communication delivered to the Co-ordinator shall be
deemed for the purposes of any Senior Finance Document to have been delivered to
each other Obligor. Any communication made by the Co-ordinator to any Finance
Party shall be deemed to have been made with the consent of each other Obligor.

 
(d)  
Notwithstanding the above provisions of this Clause or any other provision of
this Agreement, in the event that a Borrower SPV notifies the Co-ordinator and
the Facility Agent of its decision to revoke the appointment of the Co-ordinator
as its agent under this Agreement (and the Facility Agent consents to such
revocation), such revocation will have for immediate effect that any provision
of this Agreement which calls for, or relies upon, the notification by or to, or
the approval or consent of, the Co-ordinator shall be deemed to be modified to
require, in addition to the notification by or to, or the approval or consent of
(as the case may be), the Co-ordinator, the notification by or to, or the
approval or consent of, each SPV in respect of such SPV when such notification,
approval or consent concerns such SPV.

 
 
7  
Payment and Calculation of Interest

 
 
7.1  
Payment of Interest

 
With respect to any Advance, the relevant Borrower shall pay accrued interest on
that Advance on the Repayment Date relating to such Advance.
 
 
7.2  
Calculation of Interest

 
The rate of interest on each Advance for each Interest Period shall be the rate
per annum calculated to the nearest two decimal places, which is the sum of:
 
(a)  
the Applicable Margin;

 
(b)  
the Mandatory Cost Rate; and

 
(c)  
either:

 
(i)  
in relation to any Swingline Advance, the relevant Swingline Rate; or

 
(ii)  
in relation to any Revolving Advance, EURIBOR.

 
 
 
39

--------------------------------------------------------------------------------

 
 
7.3  
Notification of Rates

 
The Facility Agent shall promptly notify the Lenders and the relevant Borrower
of the determination of a rate of interest under this Agreement.
 
 
7.4  
Italian Law Interest Cap

 
(a)  
Notwithstanding any other provision of this Agreement, if at any time the TEG
(as defined below) applicable to an Advance under the Italian Tranche exceeds
the maximum amount set out by Italian Usury Laws at that time and that would
constitute a breach of Italian Usury Laws, then the rate of interest payable by
any Borrower which is an Eligible Italian Borrower in respect of that Advance
shall be capped, for the shortest possible period, at an amount such that the
TEG applicable to that Advance is equal to the maximum amount permitted under
the Italian Usury Laws.

 
(b)  
For the purposes of this Clause 7.4, “TEG” means the tasso effettivo globale
calculated as set out in the instructions published by the Bank of Italy named
“Istruzioni per la rilevazione dei tassi effettivi globali medi ai sensi della
legge sull’usura” dated August 2009 and as from time to time amended or
supplemented.

 
 
8  
Changes to the Calculation of Interest

 
 
8.1  
Absence of Quotations

 
Subject to Clause 8.2 (Market Disruption), if EURIBOR is to be determined by
reference to the Reference Banks but a Reference Bank does not supply a
quotation by 11 a.m. (Brussels time) on the Quotation Day, the applicable
EURIBOR shall be determined on the basis of the quotations of the remaining
Reference Banks.
 
 
8.2  
Market Disruption

 
(a)  
If a Market Disruption Event occurs in relation to an Advance for any Term, then
the rate of interest on each Lender’s share of that Advance for the Term shall
be the percentage rate per annum which is the sum of:

 
(i)  
the Applicable Margin;

 
(ii)  
the rate notified to the Facility Agent by that Lender as soon as practicable
and in any event by close of business on the date falling two Specified Business
Days after the Quotation Day (or, if earlier, on the date falling three
Specified Business Days prior to the date on which interest is due to be paid in
respect of that Term), to be that which expresses as a percentage rate per annum
the cost to that Lender of funding its participation in that Advance from
whatever source it may reasonably select; and

 
(iii)  
the Mandatory Cost Rate, if any, applicable to that Lender’s participation in
the Advance.

 
(b)  
In this Agreement, “Market Disruption Event” means:

 
(i)  
EURIBOR is to be determined by reference to the Reference Banks and at or about
noon on the Quotation Day for the relevant Term and none or only

 
 
 
40

--------------------------------------------------------------------------------

 
 
 
one of the Reference Banks supplies a rate to the Facility Agent to determine
EURIBOR for the relevant Term; or

 
 
 
(ii)  
before close of business in London on the Quotation Day for the relevant Term,
the Facility Agent receives notification from a Lender or Lenders (whose
participations in an Advance exceed 35 per cent. of that Advance) that the cost
to it of funding its participation in that Advance from whatever source it may
reasonably select would be in excess of EURIBOR.

 
 
8.3  
Alternative Basis of Interest or Funding

 
(a)  
If a Market Disruption Event occurs and the Facility Agent or the Co-ordinator
so requires, the Facility Agent and the Co-ordinator shall enter into
negotiations (for a period of not more than 30 days) with a view to agreeing a
substitute basis for determining the rate of interest.

 
(b)  
Any alternative basis agreed pursuant to paragraph (a) above shall, with the
prior consent of all the Lenders and the Co-ordinator, be binding on all Parties
to this Agreement.

 
 
8.4  
Break Costs

 
(a)  
Each Borrower shall, within three Specified Business Days of demand by a Finance
Party, pay to that Finance Party its Break Costs attributable to all or any part
of an Advance or Unpaid Sum being paid by that Borrower on a day other than the
last day of the Term for that Advance or Unpaid Sum.

 
(b)  
Each Lender shall, as soon as reasonably practicable after a demand by the
Facility Agent, provide a certificate confirming the amount and showing (in
reasonable detail) the calculation of its Break Costs for any Term in which they
accrue.

 
 
9  
Fees

 
 
9.1  
Commitment Fee

 
(a)  
The Co-ordinator shall pay (to the extent not already paid) to the Facility
Agent for the account of each Lender a commitment fee on the amount of such
Lender’s Available Commitment in relation to the Facility from day to day
commencing on the date of this Agreement and ending on the Final Maturity Date,
such commitment fee to be calculated at the rate of 1.25 per cent. per annum.

 
(b)  
The accrued commitment fee is payable quarterly on Settlement Dates, each being
the last day of each successive period, with a first payment on the Settlement
Date falling in December 2011 and thereafter each subsequent payment date being
the Settlement Date falling in March, June, September and December in each year.

 
 
9.2  
Other Fees

 
The Co-ordinator shall pay (to the extent not already paid) to the Facility
Agent for its own account and/or for the account of the Lenders or the Security
Agent (as applicable) each of the fees specified in the Fee Letter at the times,
and in the amounts, specified in such letter.
 
 
41

--------------------------------------------------------------------------------

 
 
10  
Notification

 
 
10.1  
Advances

 
No later than (a) in the case of a Revolving Advance, 2 p.m. on the relevant
Information Date and (b) in the case of any Swingline Advance, 2 p.m. on the
relevant Notification Date, the Facility Agent shall, in respect of any Advance
made or to be made under this Facility, deliver a Notification, together (in the
case of a Revolving Advance) with a copy of any Asset Report required to be
delivered in relation to such Revolving Advance.
 
 
10.2  
Repayment of Advances

 
(a)  
Each Borrower which has drawn a Revolving Advance shall repay that Advance on
the Repayment Date relating to that Advance.

 
(b)  
Without prejudice to each Borrower’s obligation under paragraph (a) above, if a
Revolving Advance is to be made available to a Borrower:

 
(i)  
on the same day that a maturing Revolving Advance is due to be repaid by that
Borrower; and

 
(ii)  
for the purpose of refinancing the maturing Revolving Advance,

 
the aggregate amount of the new Revolving Advance shall be treated as if applied
in or towards repayment of the maturing Revolving Advance so that:
 
A.  
if the amount of the maturing Revolving Advance exceeds the aggregate amount of
the new Revolving Advances:

 
(a)  
the relevant Borrower will only be required to pay an amount in cash in the
relevant currency equal to that excess; and

 
(b)  
each Lender’s participation (if any) in the new Revolving Advances shall be
treated as having been made available and applied by the Borrower in or towards
repayment of that Lender’s participation (if any) in the maturing Revolving
Advances and that Lender will not be required to make its participation in the
new Revolving Advances available in cash; and

 
B.  
if the amount of the maturing Revolving Advance is equal to or less than the
aggregate amount of the new Revolving Advances:

 
(a)  
the relevant Borrower will not be required to make any payment in cash;

 
(b)  
each Lender will be required to make its participation in the new Revolving
Advances available in cash only to the extent that its participation (if any) in
the new Revolving Advances exceeds that Lender’s participation (if any) in the
maturing Revolving Advance and the remainder of that Lender’s participation in
the new Revolving Advances shall be treated as having been made available and
applied by the Borrower in or towards repayment of that Lender’s participation
in the maturing Revolving Advance; and

 
(c)  
all amounts outstanding under the Facility shall be repaid on the Final Maturity
Date.

 
 
 
42

--------------------------------------------------------------------------------

 
 
11  
Cancellation and Prepayment

 
 
11.1  
Voluntary Cancellation

 
The Co-ordinator may, by giving to the Facility Agent prior notice on a
Reporting Date to that effect, cancel the whole or any part (being in a minimum
amount of €5,000,000 (or its Euro Equivalent) and an integral multiple of
€1,000,000 (or its Euro Equivalent)) of any Available Facility on the Settlement
Date relating to such Reporting Date. Any such cancellation shall reduce
permanently the Commitment of each Lender in relation to the Facility or such
Tranche (as the case may be) rateably.
 
 
11.2  
Automatic Cancellation

 
(a)  
If a Mandatory Cancellation Event occurs, the Commitments shall be immediately
cancelled and reduced to zero.

 
(b)  
At the end of the Availability Period, any undrawn Commitment shall be cancelled
and no further amount shall be capable of being drawn under the Facility.

 
 
11.3  
Mandatory Prepayment in Full

 
(a)  
Immediately upon receipt by any Borrower SPV of the proceeds of any Permitted
Take-Out Financing, such proceeds shall be applied to pay 100 per cent. of the
Advances made to such Borrower SPV, in each case, including any interest
accruing thereon and any Break Costs related thereto. On the immediately
succeeding Settlement Date, the Total Commitments shall be permanently reduced
in accordance with Clause 11.5 (Reduction of the Total Commitment).

 
(b)  
If a Mandatory Prepayment Event occurs:

 
(i)  
the Co-ordinator shall promptly notify the Facility Agent upon becoming aware of
that event;

 
(ii)  
a Lender shall not be obliged to fund a Utilisation; and

 
(iii)  
if a Lender so requires and notifies the Facility Agent within five Business
Days of the Co-ordinator notifying the Facility Agent of the event, the Facility
Agent shall, by not less than two Business Days’ notice to the Co-ordinator,
cancel the Commitment of that Lender and declare the participation of that
Lender in all outstanding Advances, together with accrued interest, and all
other amounts accrued under the Senior Finance Documents immediately due and
payable, whereupon the Commitment of that Lender will be cancelled and all such
outstanding amounts will become immediately due and payable.

 
 
11.4  
Opco Change of Control or Exceeding Borrowing Base

 
(a)  
If an Opco Change of Control occurs in respect of any Opco:

 
(i)  
in the case of the Italian Opco, the Italian Opco shall immediately prepay all
Advances drawn by it; and

 
(ii)  
in the case of any other Opco, such Opco shall immediately prepay all advances
made to it by Finco under any Finco On-Loan and Finco shall immediately prepay
all Advances drawn by Finco to finance a Finco On-Loan advanced to such Opco.

 
 
 
43

--------------------------------------------------------------------------------

 
 
(b)  
If the aggregate outstanding amount of all Advances to:

 
(i)  
the Italian Opco or any SPV Borrower exceeds the Borrowing Base of such
Borrower, such Borrower will immediately prepay any Advances drawn by it (only
to the extent that the aggregate outstanding amount of such Advances exceeds the
Borrowing Base of such Borrower); and

 
(ii)  
Finco which are drawn by Finco to finance a Finco On-Loan to an Opco exceeds the
Borrowing Base of such Opco, (A) the relevant Opco shall immediately prepay all
advances made to it by Finco under any Finco On-Loan and (B) Finco shall
immediately prepay all Advances drawn by Finco to finance a Finco On-Loan
advanced to such Opco, in each case to the extent that the aggregate outstanding
amount of such advances exceeds the Borrowing Base of such Opco.

 
 
11.5  
Reduction of the Total Commitment

 
(a)  
Upon any prepayment pursuant to Clause 11.3 (Mandatory Prepayment in Full):

 
(i)  
if each Borrower SPV is or has been subject to such Clause, the Total
Commitments (and the Commitments of each Lender under each Tranche) at such time
shall each be cancelled in full; and

 
(ii)  
in any other case, (A) the Total Commitments at such time shall be cancelled in
an aggregate amount equal to the amount of such Total Commitments multiplied by
a percentage equal to (x) the Borrower Vehicle Fleet NBV (as at the Calculation
Date immediately preceding the Settlement Date immediately following the date of
the relevant Permitted Take-Out Financing) of the Vehicles included in such
Permitted Take-Out Financing divided by (y) the aggregate of the Borrower
Vehicle Fleet NBV of all Ultimate Borrowers as at the same Calculation Date and
(B) the Commitments of each Lender under each Tranche shall be cancelled in an
amount equal to its Proportion of the amount of Total Commitments cancelled.

 
(b)  
Upon any prepayment pursuant to paragraph (a) of Clause 11.4 (Opco Change of
Control or Exceeding Borrowing Base), (i) the Total Commitments at such time
shall be cancelled in an aggregate amount equal to the amount of (x) the
Borrower Vehicle Fleet NBV (as at the immediately preceding Calculation Date) of
the relevant Obligor divided by (y) the aggregate of the Borrower Vehicle Fleet
NBV of all Ultimate Borrowers as at the same Calculation Date, (ii) the
Commitments of each Lender under each Tranche shall be cancelled in an amount in
the relevant base currency equal to its Proportion of the amount of Total
Commitments cancelled and (iii) such Obligor shall no longer be entitled to
request Advances under the Facility.

 
 
11.6  
Prepayment Accounts

 
(a)  
 
The Facility Agent shall allow any amount credited to any Prepayment Account to
be transferred out of such Prepayment Account to permit each Obligor to fulfil
its obligations under paragraph (a) of Clause 18.15 (Permitted Take-Out
Financing) upon presentation of evidence reasonably satisfactory to it that such
amounts will

 
 
 
44

--------------------------------------------------------------------------------

 
 
 
be used for such purpose as soon as legally feasible following the date on which
the funds were transferred out of such Prepayment Account.

 
 
(b)  
Any amount credited to any Prepayment Account shall be freely transferable from
such account starting on the first Business Day following the Settlement Date on
which no sum due and payable by any Obligor pursuant to this Agreement remains
outstanding.

 
 
11.7  
Notice of Cancellation or Prepayment

 
Any notice of cancellation or prepayment given by the Co-ordinator pursuant to
this Clause 11 shall be irrevocable, shall specify the date upon which such
cancellation or prepayment is to be made and the amount of such cancellation or
prepayment.
 
 
11.8  
Right of Replacement or Repayment and Cancellation in Relation to a Single
Lender

 
(a)  
If:

 
(i)  
any sum payable to any Lender by an Obligor is required to be increased pursuant
to Clause 12.1 (Tax Gross-up);

 
(ii)  
any Lender claims indemnification from a Borrower under Clause 12.2 (Tax
Indemnity) or Clause 13.1 (Increased Costs); or

 
(iii)  
an Additional Costs Rate is required in respect of such Lender,

 
the Co-ordinator may, whilst such circumstance continues, give the Facility
Agent notice of cancellation of the Commitment of such Lender and its intention
to procure the repayment of that Lender’s participation in the Advances or give
the Facility Agent notice of its intention to replace that Lender in accordance
with paragraph (d) below.
 
(b)  
On receipt of a notice of cancellation referred to in paragraph (a) above, the
Commitment of that Lender shall immediately be reduced to zero.

 
(c)  
On the last day of each Term which ends after the Co-ordinator has given notice
of cancellation under paragraph (a) above (or, if earlier, the date specified by
the Co-ordinator in that notice), each Borrower to which an Advance is
outstanding shall repay that Lender’s participation in that Advance.

 
(d)  
The Co-ordinator may, in the circumstances set out in paragraph (a) above,
within 10 Business Days’ prior notice to the Facility Agent and that Lender,
replace that Lender by requiring that Lender to (and, to the extent permitted by
law, that Lender shall) transfer pursuant to Clause 30 (Changes to the Lenders)
all (and not part only) of its rights and obligations under this Agreement to a
Lender or other bank, financial institution, trust, fund or other entity
selected by the Co-ordinator which confirms its willingness to assume and does
assume all the obligations of the transferring Lender in accordance with Clause
30 (Changes to the Lenders) for a purchase price in cash or other cash payment
payable at the time of the transfer equal to the outstanding principal amount of
such Lender’s participation in the outstanding Advances and all accrued
interest, Break Costs and other amounts payable in relation thereto under the
Senior Finance Documents.

 
 
 
45

--------------------------------------------------------------------------------

 
 
(e)  
The replacement of a Lender pursuant to paragraph (d) above shall be subject to
the following conditions:

 
(i)  
the Co-ordinator shall have no right to replace the Facility Agent;

 
(ii)  
neither the Facility Agent nor any Lender shall have any obligation to find a
replacement Lender; and

 
(iii)  
in no event shall the Lender replaced under paragraph (d) above be required to
pay or surrender any of the fees received by such Lender pursuant to the Senior
Finance Documents.

 
 
11.9  
No Other Repayments or Cancellation

 
The Borrowers shall not repay or cancel all or any part of the Outstandings
except at the times and in the manner expressly provided for in this Agreement.
 
 
11.10  
Other Restrictions

 
(a)  
Any prepayment under this Agreement shall be made together with accrued interest
on the amount prepaid and, subject to any Break Costs, without premium or
penalty.

 
(b)  
Unless a contrary indication appears in this Agreement, any part of the Facility
which is prepaid or repaid may be reborrowed in accordance with the terms of
this Agreement.

 
(c)  
No amount of the Total Commitments cancelled under this Agreement may be
subsequently reinstated.

 
(d)  
If the Facility Agent receives a notice under this Clause 11, it shall promptly
forward a copy of that notice to either the Co-ordinator or the affected Lender,
as appropriate.

 
(e)  
If all or part of an Advance is repaid or prepaid and is not available for
redrawing, an amount of the Commitments (equal to the Designated Currency Amount
of the amount of the Advance which is repaid or prepaid) will be deemed to be
cancelled on the date of repayment or prepayment. Any cancellation under this
paragraph (e) shall reduce the Commitments of the Lenders rateably.

 
 
12  
Taxes

 
 
12.1  
Tax Gross-up

 
(a)  
Each Obligor shall make all payments to be made by it under the Senior Finance
Documents without any Tax Deduction, unless a Tax Deduction is required by Law.

 
(b)  
Avis Europe shall ensure that the Co-ordinator or the relevant Obligor shall,
promptly upon becoming aware that an Obligor must make a Tax Deduction (or that
there is any change in the rate or the basis of a Tax Deduction), notify the
Facility Agent accordingly. Each Lender, upon becoming aware that it is not or
has ceased to be a Qualifying Lender, shall promptly notify the Facility Agent
accordingly and, upon receiving any such notification, the Facility Agent shall
promptly notify the Co-ordinator and that Obligor of the same.

 
 
 
46

--------------------------------------------------------------------------------

 
 
(c)  
If a Tax Deduction is required by Law to be made by an Obligor (or, as the case
may be, by the Facility Agent or the Security Agent) on any payment due to a
Lender under the Senior Finance Documents, the amount of the payment due from
that Obligor shall (subject to paragraphs (d), (e), (f) and (g) of this Clause
12 and except where expressly provided otherwise in the relevant Senior Finance
Documents) be increased by an amount (the “Additional Amount”) which (after
making the required Tax Deduction) leaves the Lender with an aggregate net
payment equal to the full payment which would have been received by it if no
such Tax Deduction had been required.

 
(d)  
A UK Obligor will not be required to pay an Additional Amount in accordance with
paragraph (c) above on account of Tax imposed by the United Kingdom if, on the
date on which the payment falls due:

 
(i)  
the relevant Lender is a UK Treaty Lender and the Obligor making the payment is
able to demonstrate that the payment could have been made to the Lender without
the Tax Deduction had that Lender complied with its obligations under paragraph
(j)(i) below;

 
(ii)  
the payment could have been made to the relevant Lender without a Tax Deduction
if the Lender had been a United Kingdom Qualifying Lender, but on that date that
Lender is not or has ceased to be a United Kingdom Qualifying Lender other than
as a result of any change after the date it became a Lender under this Agreement
in (or in the interpretation, administration or application of) any law or
double tax treaty or any published practice or published concession of any
relevant taxing authority;

 
(iii)  
the relevant Lender is a United Kingdom Qualifying Lender solely by virtue of
paragraph (i)(B) of the definition of “United Kingdom Qualifying Lender” and:

 
A.  
an officer of HM Revenue & Customs has given (and not revoked) a direction (a
“Direction”) under section 931 of the ITA which relates to the payment and that
Lender has received from the Obligor making the payment or from Avis Europe a
certified copy of that Direction; and

 
B.  
the payment could have been made to the Lender without any Tax Deduction if that
Direction had not been made; or

 
(iv)  
the relevant Lender is a United Kingdom Qualifying Lender solely by virtue of
paragraph (a)(ii) of the definition of “United Kingdom Qualifying Lender” and:

 
A.  
the relevant Lender has not given a Tax Confirmation to the relevant Obligor or
Avis Europe; and

 
B.  
the payment could have been made to the Lender without any Tax Deduction if the
Lender had given a Tax Confirmation to the relevant Obligor or Avis Europe, on
the basis that the Tax Confirmation would have enabled the relevant Obligor to
have formed a reasonable belief that the payment was an “excepted payment” for
the purpose of section 930 of the ITA.

 
 
 
47

--------------------------------------------------------------------------------

 
 
(e)  
An Italian Obligor will not be required to make an increased payment in
accordance with paragraph (c) above in respect of tax imposed by Italy in
respect of any Advance under the Italian Tranche if:

 
(i)  
the relevant Lender is an Italian Treaty Lender and the Italian Obligor is able
to demonstrate that the payment could have been made to the Lender without the
Tax Deduction had that Lender complied with its obligations under paragraph (j)
below; or

 
(ii)  
the payment could have been made to the relevant Lender without a Tax Deduction
if the Lender had been an Italian Qualifying Lender, but on that date that
Lender is not or has ceased to be an Italian Qualifying Lender other than as a
result of any change after the date it became a Lender under this Agreement in
(or in the interpretation, administration or application of) any law or double
tax treaty or any published practice or concession of any relevant taxing
authority.

 
(f)  
A Spanish Obligor shall not be required to pay an Additional Amount to a Lender
under paragraph (c) above in respect of an Advance to a Borrower incorporated in
Spain for a Tax Deduction in respect of tax imposed by Spain, if on the date on
which the payment falls due:

 
(i)  
the payment could have been made to the relevant Lender without a Tax Deduction
if the Lender had been a Spanish Qualifying Lender, but on that date that Lender
is not or has ceased to be a Spanish Qualifying Lender other than as a result of
any change after the date it became a Lender under this Agreement in (or in the
interpretation, administration or application of) any law or double tax treaty
or any published practice or concession of any relevant taxing authority; or

 
(ii)  
the relevant Lender is a Spanish Qualifying Lender and the Spanish Obligor
making the payment is able to demonstrate that the payment could have been made
to the Lender without a Tax Deduction had that Lender complied with its
obligations under paragraph (o) below;

 
(g)  
A German Obligor will not be required to pay an Additional Amount in accordance
with paragraph (c) above in respect of an Advance to a Borrower incorporated in
Germany on account of Tax imposed by Germany if on the date on which the payment
falls due:

 
(i)  
the payment could have been made to the relevant Lender without a Tax Deduction
if it was a German Qualifying Lender, but on that date that Lender is not or has
ceased to be a German Qualifying Lender other than as a result of any change
after the date it became a Lender under this Agreement in (or in the
interpretation, administration or application of) any law or Treaty or any
published practice or concession of any relevant taxing authority; or

 
(ii)  
the relevant Lender is a German Treaty Lender and the Obligor making the payment
is able to demonstrate that the payment could have been made to the Lender
without a Tax Deduction had that Lender complied with its obligations under
paragraph (j)(i) below.

 
 
 
48

--------------------------------------------------------------------------------

 
 
(h)  
If an Obligor is required to make a Tax Deduction, that Obligor shall make that
Tax Deduction and any payment required in connection with that Tax Deduction to
the relevant taxing authority within the time allowed and in the minimum amount
required by Law.

 
(i)  
Within 45 days of making either a Tax Deduction or any payment required in
connection with that Tax Deduction, the Obligor making that Tax Deduction or
other payment shall deliver to the Facility Agent for the Finance Party entitled
to the payment certified copies of tax receipts evidencing such payment or, if
the practice of the relevant taxing authority is not to supply such receipt, a
statement under section 975 of the ITA or other evidence reasonably satisfactory
to that Finance Party that the Tax Deduction or (as applicable) other payment
has been made to the relevant tax authority.

 
(j)  
 

 
(i)  
Subject to paragraph (ii) below, a Treaty Lender (other than a Spanish Treaty
Lender) and each Obligor which makes a payment to which that Treaty Lender is
entitled shall co-operate in completing any procedural formalities necessary for
that Obligor to obtain authorisation to make that payment without a Tax
Deduction.

 
(ii)  
Nothing in paragraph (i) above shall require a UK Treaty Lender to:

 
 
(A)
register under the HMRC DT Treaty Passport scheme;

 
 
(B)
apply the HMRC DT Treaty Passport scheme to any Utilisation if it has so
registered; or

 
 
(C)
file Treaty forms if it has included an indication to the effect that it wishes
the HMRC DT Treaty Passport scheme to apply to this Agreement in accordance with
paragraph (l) below or paragraph (a) of Clause 12.5 (HMRC DT Treaty Passport
scheme confirmation) and the Obligor making that payment has not complied with
its obligations under paragraph (m) below or paragraph (b) of Clause 12.5 (HMRC
DT Treaty Passport scheme confirmation).

 
(k)  
A UK Non-Bank Lender shall promptly notify Avis Europe and the Facility Agent if
there is any change in the position from that set out in the Tax Confirmation.

 
(l)  
A UK Treaty Lender which becomes a Party on the day on which this Agreement is
entered into that holds a passport under the HMRC DT Treaty Passport scheme, and
which wishes that scheme to apply to this Agreement, shall include an indication
to that effect, for the benefit of the Facility Agent, and without liability to
any Obligor, by including its scheme reference number and its jurisdiction of
tax residence opposite its name in Schedule 1 (Lenders and their Commitments).

 
(m)  
Where a Lender includes the indication described in paragraph (l) above in
Schedule 1 (Lenders and their Commitments):

 
(i)  
Finco shall, to the extent that that Lender is a Lender under a Facility made
available to Finco pursuant to Clause 2 (The Facility), file a duly completed
form DTTP2 in respect of such Lender with HM Revenue & Customs within 30 working
days of the date of this Agreement and shall promptly provide the Lender with a
copy of that filing;

 
 
 
49

--------------------------------------------------------------------------------

 
 
(ii)  
each Acceding Borrower incorporated in the United Kingdom shall, to the extent
that that Lender is a Lender under a Facility made available to that Acceding
Borrower pursuant to Clause 2 (The Facility), file a duly completed form DTTP2
in respect of such Lender with HM Revenue & Customs within 30 working days of
becoming an Acceding Borrower and shall promptly provide the Lender with a copy
of that filing.

 
(n)  
If a Lender has not included an indication to the effect that it wishes the HMRC
DT Treaty Passport scheme to apply to this Agreement in accordance with
paragraph (l) above or paragraph (a) of Clause 12.5 (HMRC DT Treaty Passport
scheme confirmation), no Obligor shall file any form relating to the HMRC DT
Treaty Passport scheme in respect of that Lender’s Commitment(s) or its
participation in any Utilisation.

 
(o)  
In relation to an Advance to a Borrower incorporated in Spain, on or before the
first day upon which that Borrower is to make a payment of interest, the Lender
shall provide the Borrower with a tax residence certificate duly issued by the
tax authorities of its jurisdiction of residence certifying that the Lender is
resident for tax purposes in such jurisdiction or, if a Spanish Treaty Lender,
with a tax residence certificate certifying that the Lender is resident for tax
purposes in such jurisdiction for the purposes of the applicable treaty, or with
the corresponding form required under such treaty, if any. Each such Lender
shall also deliver to the Spanish Borrower on a yearly basis a certificate of
tax residence duly authorised by the competent tax authorities of its country of
residence evidencing that such Lender is resident for tax purposes in that
country for the purposes of the double tax treaty with Spain in the year when
income is received.

 
 
12.2  
Tax Indemnity

 
(a)  
Subject to paragraph (b) of this Clause 12.2 and Clause 15.1 (Mitigation), Avis
Europe shall (within 10 Business Days of demand by the Facility Agent) pay (or
procure that the relevant Obligor pays) to a Protected Party an amount equal to
the loss or liability which that Protected Party determines will be or has been
suffered (directly or indirectly) for or on account of Tax by that Protected
Party in respect of a Senior Finance Document.

 
(b)  
Paragraph (a) above shall not apply:

 
(i)  
with respect to any Tax of a Protected Party which is Tax on Overall Net Income
of that Protected Party;

 
(ii)  
with respect to any loss or liability which is compensated for by an increased
payment under paragraph (c) of Clause 12.1 (Tax Gross-up) or would have been so
compensated but was not so compensated because one of the exclusions in
paragraph (d), (e), (f) or (g) of Clause 12.1 (Tax Gross-up) applied;

 
(iii)  
to the extent of any loss or liability which is attributable to the wilful
breach or gross negligence of that Protected Party.

 
(c)  
A Protected Party making, or intending to make, a claim pursuant to paragraph
(a) of this Clause 12.2 shall promptly notify the Facility Agent of the event
which will give, or has given, rise to the claim, following which the Facility
Agent shall notify the Co-ordinator.

 
 
 
50

--------------------------------------------------------------------------------

 
 
(d)  
A Protected Party shall, on receiving a payment from an Obligor under this
Clause 12.2, notify the Facility Agent.

 
(e)  
In this Clause 12.2:

 
For the purpose of paragraph (a), any question of whether or not any relief,
allowance, deduction, credit or right to repayment of tax has been lost or set
off in relation to any person, and if so, the date on which that loss or set-off
took place, shall be determined in good faith by that person.
 
“Tax on Overall Net Income” means any tax assessed on a Protected Party under
the laws of the jurisdiction in which:
 
(a)  
that Protected Party is incorporated or, if different, the jurisdiction (or
jurisdictions) in which that Protected Party is treated as resident for tax
purposes; or

 
(b)  
that Protected Party’s Facility Office is located in respect of amounts received
or receivable in that jurisdiction,

 
if, in either such case, that tax is imposed or calculated by reference to the
net income received or receivable (but not any sum deemed to be received or
receivable) by that Protected Party or that Protected Party’s Facility Office
(as the case may be).
 
 
12.3  
Tax Credit

 
(a)  
If an Obligor makes a Tax Payment and the relevant Finance Party reasonably
determines acting in good faith that:

 
(i)  
a Tax Credit is attributable to that Tax Payment; and

 
(ii)  
that Finance Party has obtained, utilised and retained that Tax Credit in whole
or in part,

 
the Finance Party shall pay to the Obligor such amount which that Finance Party
determines, in good faith, will leave it (after that payment) in the same
after-Tax position as it would have been in had the Tax Payment not been
required to be made by the Obligor.
 
(b)  
No Finance Party shall be obliged to make any payment under this Clause 12.3 if,
by doing so, it would contravene the terms of any applicable Law or any notice,
direction or requirement of any governmental or regulatory authority.

 
(c)  
No provision of this Clause 12 or any requirement of a Finance Party hereunder
shall oblige any Finance Party to disclose any information regarding its
business, tax affairs or tax computations (including its tax returns).

 
 
12.4  
Lender Status Confirmation

 
Each Lender which becomes a Party to this Agreement after the date of this
Agreement shall indicate, in the Transfer Certificate or Assignment Agreement
which it executes on becoming a Party (for the benefit of the Facility Agent and
without liability to any Obligor) (in each case, in relation to an Advance to a
Borrower incorporated in each of the UK, Italy, Germany and Spain), which of the
following categories it falls in:
 
(a)  
not a Qualifying Lender;

 
 
 
51

--------------------------------------------------------------------------------

 
 
(b)  
a Qualifying Lender (other than a Treaty Lender); or

 
(c)  
a Treaty Lender.

 
If a New Lender fails to indicate its status in accordance with this Clause
12.4, then such New Lender shall be treated for the purposes of this Agreement
(including by each Obligor incorporated in the Relevant Jurisdiction) as if it
is not a Qualifying Lender in relation to an Advance to a Borrower incorporated
in the Relevant Jurisdiction until such time as it notifies the Facility Agent
which category applies (and the Facility Agent, upon receipt of such
notification, shall inform Avis Europe). For the avoidance of doubt, a Transfer
Certificate or Assignment Agreement shall not be invalidated by any failure of a
Lender to comply with this Clause 12.4.
 
 
12.5  
HMRC DT Treaty Passport scheme confirmation

 
(a)  
A New Lender that is a UK Treaty Lender that holds a passport under the HMRC DT
Treaty Passport scheme, and which wishes that scheme to apply to this Agreement,
shall include an indication to that effect (for the benefit of the Facility
Agent and without liability to any Obligor) in the Transfer Certificate or
Assignment Agreement which it executes by including its scheme reference number
and its jurisdiction of tax residence in that Transfer Certificate or Assignment
Agreement.

 
(b)  
Where a New Lender includes the indication described in paragraph ‎(a) above in
the relevant Transfer Certificate or Assignment Agreement:

 
(i)  
Finco shall, to the extent that that New Lender becomes a Lender under a
Facility which is made available to Finco pursuant to Clause ‎2 (The Facility),
file a duly completed form DTTP2 in respect of such Lender with HM Revenue &
Customs within 30 working days of that Transfer Date and shall promptly provide
the Lender with a copy of that filing; and

 
(ii)  
each Acceding Borrower incorporated in the United Kingdom which becomes an
Acceding Borrower after the relevant Transfer Date shall, to the extent that
that New Lender is a Lender under a Facility which is made available to that
Acceding Borrower pursuant to Clause 2 (The Facility), file a duly completed
form DTTP2 in respect of such Lender with HM Revenue & Customs within 30 working
days of becoming an Acceding Borrower and shall promptly provide the Lender with
a copy of that filing.

 
 
13  
Increased Costs

 
 
13.1  
Increased Costs

 
Subject to Clause 13.3 (Exceptions), the relevant Borrower shall (and Avis
Europe shall procure that each relevant Borrower that is a member of the Avis
Europe Group shall), within 10 Business Days of a demand by the Facility Agent,
pay for the account of a Finance Party the amount of any Increased Cost incurred
by that Finance Party or any of its Affiliates as a result of the introduction
of or any change in (or in the interpretation, administration or application of)
any law or regulation or compliance with any law or regulation made after the
date of this Agreement.
 
 
52

--------------------------------------------------------------------------------

 
 
13.2  
Increased Costs Claims

 
(a)  
A Finance Party intending to make a claim pursuant to Clause 13.1 (Increased
Costs) shall notify the Facility Agent of the event giving rise to the claim,
following which the Facility Agent shall promptly notify the Co-ordinator.

 
(b)  
Each Finance Party shall, as soon as practicable after a demand by the Facility
Agent, provide a certificate confirming the amount of its Increased Costs.

 
 
13.3  
Exceptions

 
Clause 13.1 (Increased Costs) does not apply to the extent any Increased Cost
is:
 
(a)  
attributable to a Tax Deduction required by law to be made by an Obligor;

 
(b)  
compensated for by Clause 12.2 (Tax Indemnity) (or would have been compensated
for under Clause 12.2 (Tax Indemnity) but was not so compensated solely because
any exclusions in paragraph (b) of Clause 12.2 (Tax Indemnity) applied);

 
(c)  
compensated for by the payment of the Mandatory Cost Rate;

 
(d)  
attributable to the wilful breach by the relevant Finance Party or any of its
Affiliates of any law or regulation; or

 
(e)  
attributable to the implementation or application of or compliance with the
“International Convergence of Capital Measurement and Capital Standards, a
Revised Framework” published by the Basel Committee on Banking Supervision
(“BCBS”) in June 2004 in the form existing on the date of this Agreement (but
excluding any amendment taking account of or incorporating any measure contained
in any of (A) “Basel III: A global regulatory framework for more resilient banks
and banking systems”, (B) “Basel III: international framework for liquidity risk
measurement, standards and monitoring”, (C) “Guidance for national authorities
operating the countercyclical capital buffer”, in the case of (A), (B) and (C)
published by the BCBS on 16 December 2010 each as amended, supplemented or
restated or (D) any further papers, guidance or standards in relation to the
“Basel 3 framework” published or to be published by the BCBS ((A)-(D) being
“Basel III”)) (“Basel II”) or any other law or regulation which implements Basel
II (whether such implementation, application or compliance is by a government,
regulator, Finance Party or any of its Affiliates).

 
 
13.4  
Other Indemnities

 
The relevant Borrower shall (and Avis Europe shall procure that each relevant
Borrower that is a member of the Avis Europe Group shall), within 10 Business
Days of demand, indemnify each Finance Party against any cost, loss or liability
incurred by that Finance Party as a result of:
 
(a)  
the occurrence of any Event of Default;

 
(b)  
a failure by an Obligor to pay any amount due under a Senior Finance Document on
its due date, including, without limitation, any cost, loss or liability arising
as a result of Clause 28 (Sharing among the Finance Parties);

 
(c)  
funding, or making arrangements to fund, its participation in an Advance
requested by a Borrower in a Utilisation Request but not made by reason of the
operation of

 
 
 
53

--------------------------------------------------------------------------------

 
 
 
any one or more of the provisions of this Agreement (other than by reason of
default or negligence by that Finance Party alone); or

 
 
(d)  
an Advance (or part of an Advance) not being prepaid in accordance with a notice
of prepayment given by a Borrower or the Co-ordinator.

 
 
13.5  
Indemnity to the Facility Agent and the Security Agent

 
The relevant Borrower shall (and Avis Europe shall procure that each relevant
Borrower that is a member of the Avis Europe Group shall) indemnify the Facility
Agent and the Security Agent against any cost, loss or liability incurred by the
Facility Agent or the Security Agent (each acting reasonably) as a result of:
 
(a)  
investigating any event which it reasonably believes is a Default; or

 
(b)  
acting or relying on any notice, request or instruction which it reasonably
believes to be genuine, correct and appropriately authorised.

 
 
14  
Illegality

 
If at any time it becomes unlawful in any relevant jurisdiction for a Lender to
perform any of its obligations as contemplated by this Agreement or to fund or
maintain its participation in any Advance:
 
(a)  
that Lender shall promptly notify the Facility Agent upon becoming aware of that
event; and

 
(b)  
upon the Facility Agent notifying the Co-ordinator, the Available Commitments of
that Lender will immediately be cancelled and its Commitments reduced to zero
and such Lender shall not thereafter be obliged to participate in any Advance,

 
and each Borrower shall repay that Lender’s participation in the Advances made
to that Borrower on the last day of the current Term for each Advance occurring
after the Facility Agent has notified the Co-ordinator or, if earlier, the date
specified by the Lender in the notice delivered to the Facility Agent (being no
earlier than the last day of any applicable grace period permitted by law).
 
 
15  
Mitigation

 
 
15.1  
Mitigation

 
(a)  
Each Finance Party shall, if requested by and in consultation with the
Co-ordinator, take all reasonable steps to mitigate any circumstances which
arise and which would result in any amount becoming payable under, or pursuant
to, or cancelled pursuant to, any of Clause 12 (Taxes), Clause 13 (Increased
Costs) or Clause 14 (Illegality) or Schedule 2 (Mandatory Cost Formulae)
including (but not limited to) transferring its rights and obligations under the
Senior Finance Documents to another Affiliate or Facility Office.

 
(b)  
Paragraph (a) above does not in any way limit the obligations of any Obligor
under the Senior Finance Documents.

 
 
 
54

--------------------------------------------------------------------------------

 
 
15.2  
Limitation of Liability

 
(a)  
Avis Europe shall promptly indemnify each Finance Party for all costs and
expenses reasonably incurred by that Finance Party as a result of steps taken by
it under Clause 15.1 (Mitigation).

 
(b)  
A Finance Party is not obliged to take any steps under Clause 15.1 (Mitigation)
if, in the opinion of that Finance Party (acting reasonably), to do so might be
prejudicial to it. If reasonably requested by the Co-ordinator, a Finance Party
shall give details in writing as to its opinion (subject to any applicable Law
or confidentiality obligation).

 
 
16  
Representations

 
(a)  
Subject to paragraph (b) below, (i) each of the Original Obligors makes the
representations and warranties set out in this Clause 16 to each Finance Party
on the date of this Agreement and (ii) each Obligor other than the Original
Obligors makes the representations and warranties set out in this Clause 16 to
each Finance Party on the date of its accession as an Obligor hereto and in each
case thereafter in accordance with Clause 16.26 (Repetition).

 
(b)  
Notwithstanding paragraph (a) above, the following representations and
warranties shall not be made by the Parent and shall not apply to the Parent:

 
(i)  
Clause 16.10 (No Material Proceedings);

 
(ii)  
Clause 16.13 (Asset Reports);

 
(iii)  
Clause 16.14 (Indebtedness, Encumbrances and Loans); and

 
(iv)  
Clauses 16.16 (Structure) to Clause 16.25 (Centre of Main Interests) inclusive.

 
 
16.1  
Status, Power and Authority

 
(a)  
It is a limited liability company, corporation or partnership, as the case may
be, duly organised and validly existing under the laws of its jurisdiction of
incorporation.

 
(b)  
It is duly qualified and is authorised to do business and, in jurisdictions
having a concept of good standing, is in good standing in each jurisdiction
where the ownership, leasing or operation of its property or the conduct of its
business requires such qualifications.

 
(c)  
It has the power and capacity to own its assets and carry on its business as it
is being conducted.

 
(d)  
It has the power and capacity to enter into, deliver and perform, and has taken
all necessary action (including, where required under applicable law, consulting
with, or obtaining the approval of, works councils or similar bodies) to
authorise its entry into, performance and delivery of, the Transaction Documents
to which it is or will be a party and the transactions contemplated by those
Transaction Documents.

 
 
16.2  
Claims Pari Passu

 
Its payment obligations under the Senior Finance Documents to which it is party
rank and will rank at least pari passu with the claims of all its unsecured and
 
 
55

--------------------------------------------------------------------------------

 
unsubordinated creditors except for obligations mandatorily preferred by law
applying to companies generally and subject to the provisions of the
Subordination Agreement.
 
 
16.3  
Governing Law and Judgments

 
In any legal proceedings taken in its Relevant Jurisdiction in relation to any
of the Transaction Documents to which it is a party, the choice of law expressed
in such documents to be the governing law of it and any judgment obtained in
such jurisdiction will be recognised and enforced in accordance with the terms
thereof, subject to the Reservations.
 
 
16.4  
Compliance with Applicable Laws

 
Subject to the provisions of Clause 18.8 (Environmental Matters), it is in
compliance with all applicable laws, regulations and directives to which it is
subject, except where the failure to do so would not have a Material Adverse
Effect.
 
 
16.5  
All Actions Taken

 
All acts, conditions and things required to be done, fulfilled and performed in
order:
 
(a)  
to enable it to lawfully enter into, exercise its rights under and perform and
comply with the obligations expressed to be assumed by it in the Transaction
Documents to which it is a party; and

 
(b)  
where applicable, to make the Transaction Documents to which it is party
admissible in evidence in its Relevant Jurisdiction other than those filings
which are necessary to perfect the Encumbrances created pursuant to the Security
Documents,

 
have (in the case of paragraph (b) above, subject to the Reservations) been
done, fulfilled and performed and are in full force and effect.
 
 
16.6  
No Filing or Stamp Taxes

 
Under the laws of its Relevant Jurisdictions and subject to the Reservations, it
is not necessary that any of the Transaction Documents to which it is a party be
filed, recorded or enrolled with any court or other authority in such
jurisdiction or that any stamp, registration or similar tax be paid on or in
relation to any of them other than those filings which are necessary to perfect
the Encumbrances created pursuant to, or in relation to, the Senior Finance
Documents.
 
 
16.7  
Binding Obligations

 
The obligations expressed to be assumed by it in the Transaction Documents to
which it is a party, are legal, valid and binding and, subject to the
Reservations, enforceable against it in accordance with the terms thereof.
 
 
16.8  
No Winding-up – No Insolvency Proceedings

 
(a)  
Other than with respect to the Parent, it has not taken any corporate action,
nor have any other legal steps been taken by it or any third party or legal
proceedings been started or (to the best of its knowledge and belief) threatened
against it, for (i) its winding-up, dissolution, administration or other similar
proceedings (other than any proceeding expressly permitted by this Agreement or
approved by the Majority

 
 
 
56

--------------------------------------------------------------------------------

 
 
 
Lenders) or (ii) a suspension of payment or moratorium of any of its
indebtedness with all of its creditors generally or (iii) the appointment of a
receiver, administrator, administrative receiver, conservator, custodian,
trustee or similar officer of it or of any or all of its assets or revenues.

 
 
(b)  
With respect to the Parent, it has not taken any corporate action, nor have any
other legal steps been taken by it or (to the best of its knowledge and belief)
any third party or legal proceedings been started, for (i) its winding-up,
dissolution, administration or other similar proceedings with respect to its
debt (other than any proceeding expressly permitted by this Agreement or
approved by the Majority Lenders) or (ii) a suspension of payment or moratorium
of all or substantially all of its indebtedness with all of its creditors
generally or (iii) the appointment of a receiver, administrator, administrative
receiver, conservator, custodian, trustee or similar officer of it or of all or
substantially all of its assets.

 
(c)  
With respect to an Obligor incorporated in Germany, neither:

 
(i)  
a petition for insolvency proceedings in respect of its assets
(Eröffnungsantrag) has been filed or any event has occurred which constitutes a
cause for the initiation of insolvency proceedings (Eröffnungsantrag) as set out
in sections 17 et seq. of the German Insolvency Code (Insolvenzordnung); nor

 
(ii)  
has any action been taken pursuant to section 21 of the German Insolvency Code
(Insolvenzordnung) by a competent court.

 
(d)  
With respect to an Obligor incorporated in Italy, neither bankruptcy proceedings
(faillimento) nor other insolvency proceedings (procedura concorsuale) provided
under Italian Royal Decree 16 March 1942, No. 267, including any arrangement
with creditors prior to bankruptcy (accordo di ristrutturazione di debiti and/or
piano di risanamento attestato and/or concordato preventive and/or transazione
fiscale) have been filed or initiated.

 
 
16.9  
No Default

 
(a)  
No Default is continuing or is reasonably likely to result from the making of a
Utilisation, or the entering into, the performance of, or any transaction
contemplated by any Transaction Document, the SPV Operating Documents or the
grant of the Security Documents.

 
(b)  
No other event or circumstance is outstanding or has occurred which constitutes
(or, with the expiry of a grace period, the giving of notice, the making of any
determination or any of the foregoing, would constitute) a default (howsoever
described) under any agreement or instrument which is binding on it or to which
its assets are subject which has a Material Adverse Effect.

 
 
16.10  
No Material Proceedings

 
No litigation, arbitration, regulatory or administrative proceeding of or before
any court, arbitral body, or agency which is reasonably likely to be adversely
determined and if so, would have a Material Adverse Effect:
 
(a)  
has been started or is pending against it; or

 
(b)  
has been threatened in writing against it.

 
 
 
 
57

--------------------------------------------------------------------------------

 
 
16.11  
Original Financial Statements

 
(a)  
 

 
(i)  
The Original Financial Statements with respect to the Avis Europe Group were (in
the case of the Parent, to the best of its knowledge and belief) prepared in
accordance with IFRS, consistently applied, and present a true and fair view of
the financial position of the companies to which they relate at the date as of
which they were delivered to the Facility Agent; and

 
(ii)  
to the best of its knowledge the factual information (excluding, for the
avoidance of doubt, any matters of opinion) contained in the Original Financial
Statements with respect to the Avis Europe Group was, at the date of delivery to
the Mandated Lead Arranger, true, accurate and complete in all material respects
and not misleading in any material respect.

 
(b)  
Its most recent financial statements delivered pursuant to
Clause 17.1 (Financial Statements) were prepared in accordance with the
Applicable Accounting Principles, consistently applied, and present a true and
fair view of the financial position of the companies to which they relate
(consolidated in the case of Avis Europe) at the date as of which they were
delivered to the Facility Agent.

 
(c)  
As at the date as of which its Original Financial Statements were prepared,
neither it nor, as the case may be (in the case of the Parent, to the best of
its knowledge and belief), any other Obligor had any liabilities, including off
balance sheet commitments (required to be disclosed or reserved pursuant to IFRS
(contingent or otherwise)), which were not disclosed thereby (or by the notes
thereto) or reserved against therein and, to the best of its knowledge, the Avis
Europe Group had no unrealised or anticipated losses arising from commitments
entered into by it which were not so disclosed or reserved against.

 
 
16.12  
No Material Adverse Effect

 
Since the publication of its Original Financial Statements, no event or series
of events has occurred, in each case which has a Material Adverse Effect (in the
case of the Parent, to the best of its knowledge and belief).
 
 
16.13  
Asset Reports

 
Each Asset Report delivered to the Facility Agent is true, accurate and complete
in all material respects as at its respective date.
 
 
16.14  
Indebtedness, Encumbrances and Loans

 
(a)  
Save as permitted under Clause 19.3 (Loans and Financial Indebtedness) and
Clause 19.5 (Guarantees), no Obligor other than the Parent has (i) incurred any
Financial Indebtedness or (ii) given or incurred any guarantee or off-balance
sheet liabilities.

 
(b)  
Save as permitted under Clause 19.1 (Negative Pledge), no Encumbrance exists
over all or any of the present or future revenues or assets of any Obligor other
than the Parent.

 
 
 
58

--------------------------------------------------------------------------------

 
 
(c)  
Save as permitted under Clause 19.3 (Loans and Financial Indebtedness), no
Obligor other than the Parent is the creditor in respect of any Financial
Indebtedness.

 
 
16.15  
No Conflict

 
Its execution of the Transaction Documents to which it is a party and its
exercise of its rights and performance of its obligations thereunder do not and
will not:
 
(a)  
conflict in any material respect with or result in any breach of any of the
terms, covenants, conditions or provisions of, or constitute a default under any
agreement, mortgage, bond or other instrument or treaty which is binding upon it
or any of its assets; or

 
(b)  
conflict with or violate any provision of its constitutional documents,
certificate of incorporation, by-laws or partnership agreement (or equivalent
constitutional documents), as the case may be; or

 
(c)  
conflict with any material applicable Law to the extent that such conflict has a
Material Adverse Effect.

 
 
16.16  
Structure

 
(a)  
The Group Structure Chart is in all material respects an accurate representation
of the structure of the Parent and the Avis Europe Group as at the date of this
Agreement (including a true and accurate list of all the Subsidiaries of Avis
Europe).

 
(b)  
With the exception of the SPVs and the Parent, each Obligor is a Subsidiary
whose share capital is held directly or indirectly by the Parent in an amount of
at least 100 per cent. of issued share capital.

 
(c)  
No Obligor other than the Parent owns any capital stock, participation or
interest in any person in respect of which such Obligor’s liability is not
limited to the amount contributed by such Obligor in accordance with such
capital stock, participation or interest other than any such capital stock,
participation or interest held by an Obligor in an Obligor.

 
 
16.17  
Environmental Matters

 
(a)  
It is in compliance with all material Environmental Laws applicable to it where
non-compliance would have a Material Adverse Effect and there are to its
knowledge no circumstances that would be reasonably likely to prevent or
materially interfere with such compliance in the future.

 
(b)  
It has obtained all material Environmental Licences required or desirable in
connection with its business, assets and properties where failure to obtain such
material Environmental Licences would have a Material Adverse Effect and there
are to its knowledge no circumstances that would be reasonably likely to prevent
or materially interfere with such compliance in the future.

 
(c)  
It has complied in all material respects with the terms of all such
Environmental Licences where non-compliance would have a Material Adverse Effect
and there are to its knowledge no circumstances that would be reasonably likely
to prevent or materially interfere with such compliance in the future.

 
 
 
59

--------------------------------------------------------------------------------

 
 
(d)  
No Environmental Claim has been commenced or (to the best of its knowledge
(having made due and careful enquiry)) is threatened against it where that claim
has or is reasonably likely, if determined against it, to have a Material
Adverse Effect.

 
 
16.18  
Intellectual Property

 
(a)  
The Intellectual Property Rights owned by or licensed to it are all the material
Intellectual Property Rights required in order to carry out, maintain and
operate its business.

 
(b)  
To the best of its knowledge, it has taken all formal and procedural actions
(including payment of all fees) required to maintain any registered Intellectual
Property Rights owned by it, which are required by it in order for it to carry
on its business in all material respects in full force and effect.

 
 
16.19  
Ownership of Assets

 
(a)  
Save to the extent disposed of without breaching the terms of any of the Senior
Finance Documents, it has good title to or valid leases or licences of or is
otherwise entitled to use all material assets necessary to conduct the Group
Business taken as a whole as it is conducted from time to time.

 
(b)  
Each Obligor owns, directly or indirectly, the percentage of the shares of the
Opcos shown to be owned directly or indirectly by it in the Group Structure
Chart and the Eligible Receivables.

 
 
16.20  
Payment of Taxes

 
It:
 
(a)  
is not overdue in the payment of any material amount in respect of Tax;

 
(b)  
is not overdue in the filing of any material tax returns or other material
notices or documents required to be filed with the competent Tax authorities;
and

 
(c)  
has no material claims being asserted, and to the best of its knowledge there
are no potential material claims that are reasonably likely to be asserted,
against it with respect to taxes which have been or are reasonably likely to be
adversely determined,

 
save to the extent it (or the Co-ordinator) can demonstrate to the reasonable
satisfaction of the Facility Agent that the same are being contested in good
faith and adequate reserves have been made on the basis of appropriate
professional advice.
 
 
16.21  
Pension Plans

 
(a)  
Save where failure to do so would not have a Material Adverse Effect, any
pension plan operated by it for the benefit of any member of the Avis Europe
Group or the group comprising the Parent and its Subsidiaries and/or any of
their respective employees is funded in accordance with applicable laws.

 
(b)  
Save where failure to do so would not have a Material Adverse Effect, it is in
compliance with all applicable laws and contracts relating to any pension plan
operated by it or in which it participates.

 
 
 
60

--------------------------------------------------------------------------------

 
 
16.22  
Encumbrances

 
(a)  
It is or will be, when granting the relevant Encumbrances, the legal and
beneficial owner of all assets and other property which it purports to charge,
mortgage, pledge, assign or otherwise secure pursuant to each Security Document
and those Security Documents to which it is a party create and give rise to
valid and effective Encumbrances having the ranking expressed in those Security
Documents, subject to the Reservations.

 
(b)  
Each security interest which is expressed to be created pursuant to the Security
Documents to which it is a party does or, when entered into, will create legal,
valid and binding obligations of each grantor of such security interest
enforceable in accordance with their terms, subject to the Reservations.

 
 
16.23  
Insurance

 
It is insured for the purposes of its business with reputable underwriters or
insurance companies or is under a self-insurance mechanism (acceptable to the
Facility Agent acting reasonably) against such risks and to such extent as is
usual for companies carrying on such a business and no event is continuing which
would entitle any insurer to reduce its liability under such insurance policies,
except to the extent that such reduction would not have a Material Adverse
Effect.
 
 
16.24  
Labour Relations

 
No labour disputes are current or, to the best of its knowledge, threatened
against it which are reasonably likely to be adversely determined and, if so
determined, would have a Material Adverse Effect.
 
 
16.25  
Centre of Main Interests

 
Its Centre of Main Interests is located in its jurisdiction of incorporation.
 
 
16.26  
Repetition

 
Subject to Clause 16(b), each Repeating Representation is deemed to be made by
each applicable Obligor making such Repeating Representation on the date of this
Agreement in relation to itself and by Avis Europe in relation to itself and the
other Obligors that are members of the Avis Europe Group, by reference to the
facts and circumstances then existing on:
 
(a)  
each date of a Utilisation Request and on the first day of each Term; and

 
(b)  
in the case of any Acceding Borrower, on the day the same becomes (or if
earlier, is required to have become) an Acceding Borrower.

 
 
17  
Financial Information

 
 
17.1  
Financial Statements

 
Avis Europe shall procure that the Co-ordinator shall provide to the Facility
Agent (with one hard copy and an electronic copy):
 
(a)  
 

 
 
 
61

--------------------------------------------------------------------------------

 
 
(i)  
as soon as the same become available, but in any event within 120 days after the
end of each financial year, the audited consolidated management accounts for
such financial year of the Avis Europe Group prepared for inclusion in the ABG
Group consolidated accounts; and

 
(ii)  
as soon as the same become available, but in any event within 150 days after the
end of each of Avis Europe and each other relevant Obligor’s financial years,
the audited statutory accounts of each of Avis Europe and each Obligor (other
than the Parent) for such financial year prepared for inclusion in the ABG Group
consolidated accounts,

 
in each case audited by an internationally recognised firm of independent
auditors licensed to practice in its jurisdiction of incorporation and
accompanied by the related auditor’s report; and
 
(b)  
as soon as the same become available, but in any event within 60 days after the
end of each financial quarter, the unaudited consolidated management accounts of
the Avis Europe Group for that financial quarter.

 
 
17.2  
Budget

 
Avis Europe shall procure that the Co-ordinator shall as soon as reasonably
practicable, and in any event not later than 45 days after the beginning of each
financial year of the Avis Europe Group (commencing with the financial year
ending on 31 December 2011), deliver to the Facility Agent (with one hard copy
and an electronic copy) the annual operating Budget, including profit and loss
account, balance sheet and cashflow statement.
 
 
17.3  
Reports

 
The Co-ordinator shall on each Reporting Date provide to the Facility Agent
(with a copy to the Security Agent) the relevant Asset Report for the Borrowers
providing the information required therein as at the immediately preceding
Calculation Date, accompanied by (i) a copy of any VAT refund request filed with
the relevant tax authorities since the previous Reporting Date (or, in the case
of the first Reporting Date, since the date of this Agreement), (ii) the address
of each of the debtors, the receivables against which have been assigned
pursuant to the Receivables Charges referred to in (iii) below and (iii) if and
to the extent necessary, an original copy of such other relevant document(s)
required (if any) by the Receivables Charges, in respect of the Eligible
Receivables of such Borrowers, it being agreed that in accordance with
applicable laws and the terms of the relevant Receivables Charge, any required
identification or specification of the receivables and Eligible Receivables
which are the subject of the Receivables Charge (as well as any ancillary
documents pertaining thereto) may be made by way of any appropriate computerised
data processing or storage systems as described in the Receivables Charge and,
if such delivery is made, no Borrower shall be required to draw up any
paper-based list of those receivables in connection with the delivery of any
Asset Report.
 
 
17.4  
Other Information

 
(a)  
Avis Europe shall procure that the Co-ordinator and each of the Obligors (in
respect of information related to it) shall from time to time, on the written
request of the Facility Agent, provide the Facility Agent with such information
about the Group Business, the financial condition of the Avis Europe Group and
the SPVs or any

 
 
 
62

--------------------------------------------------------------------------------

 
 
 

 
Obligor and any other financial information, in each case as the Facility Agent
may reasonably request.

 
 
(b)  
If requested to do so by the Facility Agent, the Co-ordinator shall hold a
meeting with the Lenders (to whom reasonable notice of such meeting has been
given by the Co-ordinator and who then choose to attend such meeting) to review
the performance and financial condition of the Obligors and to discuss the
financial information delivered regarding the Obligors. The Facility Agent can
only require one such meeting pursuant to this Clause 17.4 in each financial
year.

 
(c)  
The Co-ordinator shall, on each Reporting Date falling in March, June, September
and December of each year, notify in writing to the Facility Agent:

 
(i)  
the aggregate Financial Indebtedness incurred in respect of Permitted Avis
Europe/Finco Financial Indebtedness since the last Reporting Date (or, in
relation to the first Reporting Date, the aggregate Financial Indebtedness in
respect of Permitted Avis Europe/Finco Financial Indebtedness); and

 
(ii)  
any uncommitted and unsecured overdraft facilities referred to in paragraph (c)
of the definition of “Permitted Opco Financial Indebtedness” in Clause
19.3 (Loans and Financial Indebtedness).

 
 
17.5  
Compliance Certificates

 
Avis Europe shall ensure that each set of financial statements delivered
pursuant to paragraphs (a) and (b) of Clause 17.1 (Financial Statements) is
accompanied by a Compliance Certificate signed by two directors on behalf of the
Co-ordinator confirming to its best knowledge and belief (having made due and
careful enquiry) the absence of any Default as at the end of such financial year
or financial quarter to which such financial statements relate or, if there is
an outstanding Default, providing details of the same and of any actual and
proposed remedial action.
 
 
17.6  
Change in Accounting Practices

 
Each of the Obligors (other than the Parent) shall ensure that each set of
financial statements delivered to the Facility Agent pursuant to this Clause
17 is prepared using Applicable Accounting Principles (save as required by law)
unless, in relation to any such set of financial statements:
 
(a)  
Avis Europe promptly notifies the Facility Agent that there have been one or
more changes in any such accounting policies, practices, procedures or reference
period;

 
(b)  
if amendments satisfactory to Avis Europe are agreed by the Facility Agent
(acting on the instructions of the Majority Lenders) within 30 days of the
notification provided under paragraph (a) above, those amendments shall take
effect immediately upon the Majority Lenders approving such amendments; and

 
(c)  
if amendments satisfactory to Avis Europe are not agreed by the Facility Agent
(acting on the instructions of the Majority Lenders) within 30 days of such
notification, then within 15 days following the end of such 30-day period, the
Co-ordinator shall either:

 
(i)  
use best endeavours to procure that its auditors for the time being provide a
description of the changes and the adjustments which would be required

 
 
 
 
63

--------------------------------------------------------------------------------

 
 
 
 
to be made to those financial statements in order to cause them to reflect the
accounting policies, practices, procedures and reference period upon which the
Original Financial Statements for Avis Europe were prepared and sufficient
information, in such detail and format as may be reasonably required by the
Facility Agent, to enable the Lenders to make an accurate comparison between the
financial positions indicated by those financial statements and by the Original
Financial Statements for Avis Europe, and any reference in this Agreement to
those financial statements shall be construed as a reference to those financial
statements as adjusted to reflect the basis upon which the Original Financial
Statements for Avis Europe were prepared, provided that, if such a description
is not provided by the auditors, the Co-ordinator will describe and quantify the
effect to the reasonable satisfaction of the Facility Agent (acting on the
instructions of the Majority Lenders) or the Co-ordinator must comply with
paragraph (ii) below; or

 
 
 
 
(ii)  
ensure that the relevant financial statements are prepared in accordance with
the Applicable Accounting Principles as at the date of signing of this
Agreement.

 
 
17.7  
Notifications

 
Avis Europe shall procure that there shall be furnished to the Facility Agent
(with one hard copy and an electronic copy) to the extent permitted by law:
 
(a)  
as soon as the same are instituted or, to its knowledge, threatened, reasonable
details of any litigation, arbitration, administrative or regulatory proceedings
involving any Obligor which, if adversely determined, would be reasonably likely
to have a Material Adverse Effect (where, for the purposes of this paragraph (a)
only, references to the Obligors in the definition of “Material Adverse Effect”
shall be deemed to be references to the ABG Group);

 
(b)  
written details of any Default promptly upon becoming aware of the same, and of
all remedial steps being taken and proposed to be taken in respect of that
Default;

 
(c)  
upon receipt of a written request by the Facility Agent, a certificate signed by
a director or its chief financial officer on its behalf certifying that no
Default is continuing (or if a Default is continuing, specifying the Default and
the steps, if any, being taken to remedy the same).

 
 
17.8  
Access to Records

 
(a)  
Upon reasonable justification, each Obligor shall (and Avis Europe shall procure
that each Obligor that is a member of the Avis Europe Group shall), at
reasonable times during normal business hours, without disrupting the operations
of the Obligor, and on reasonable prior notice subject only to the provision of
any Confidentiality Undertaking required by such Obligor (acting reasonably),
afford the Facility Agent or any Finance Party, any professional adviser to the
Facility Agent or such Finance Party, or representative of the Facility Agent or
such Finance Party (an “Inspecting Party”) access to, and permit such Inspecting
Party to inspect or observe, such part of its business or the Group Business as
is owned or operated by such Obligor, but without causing such Obligor or Avis
Europe Group member to breach any obligation of confidentiality to which it may
be subject.

 
 
 
64

--------------------------------------------------------------------------------

 
 
(b)  
The right of access afforded under paragraph (a) above may not be exercised more
than once in any one year, unless a Default has occurred and is continuing.

 
 
17.9  
“Know Your Customer” Checks

 
(a)  
If:

 
(i)  
the introduction of or any change in (or in the interpretation, administration
or application of) any law or regulation made after the date of this Agreement;

 
(ii)  
any change in the status of an Obligor or the composition of the shareholders of
an Obligor after the date of this Agreement; or

 
(iii)  
a proposed assignment or transfer by a Lender of any of its rights and/or
obligations under this Agreement to a party that is not a Lender prior to such
assignment or transfer,

 
obliges the Facility Agent or any Lender (or, in the case of paragraph (iii)
above, any prospective new Lender) to comply with “know your customer” or
similar identification procedures in circumstances where the necessary
information is not already available to it, each Obligor shall, promptly upon
the written request of the Facility Agent or any Lender, supply, or procure the
supply of, such documentation and other evidence as is reasonably requested by
the Facility Agent (for itself or on behalf of any Lender) or any Lender (for
itself or, in the case of the event described in paragraph (iii) above, on
behalf of any prospective new Lender) in order for the Facility Agent, such
Lender or, in the case of the event described in paragraph (iii) above, any
prospective new Lender to carry out and be satisfied with the results of all
necessary “know your customer” or other checks in relation to any relevant
person pursuant to the transactions contemplated in the Senior Finance
Documents.
 
(b)  
Each Lender shall, promptly upon the written request of the Facility Agent,
supply, or procure the supply of, such documentation and other evidence as is
reasonably requested by the Facility Agent (for itself) in order for the
Facility Agent to carry out and be satisfied with the results of all necessary
“know your customer” or other checks on Lenders or prospective new Lenders
pursuant to the transactions contemplated in the Senior Finance Documents.

 
 
18  
Positive Undertakings

 
 
18.1  
Necessary Authorisations

 
Each Obligor other than the Parent shall obtain, comply with and do all that is
necessary to maintain in full force and effect in all material respects the
Necessary Authorisations required for the entering into and the performance of
its obligations under the Transaction Documents.
 
 
18.2  
Compliance with Applicable Laws

 
Subject to the provisions of Clause 16.17 (Environmental Matters), each Obligor
other than the Parent will (and Avis Europe shall procure that each Obligor that
is a member of the Avis Europe Group shall) comply with all applicable laws,
regulations and directives to
 
 
 
65

--------------------------------------------------------------------------------

 
 
which it may be subject to the extent that failure to comply would have a
Material Adverse Effect.
 
 
18.3  
Insurance

 
(a)  
Each Obligor other than the Parent shall (and Avis Europe shall procure that
each Obligor that is a member of the Avis Europe Group will) effect and maintain
insurance at their own expense in relation to all insurable assets and risks
with reputable underwriters or insurance companies or under a self-insurance
mechanism (acceptable to the Facility Agent acting reasonably) against such
risks and to such extent as is usual and appropriate for companies carrying on a
business of the same size and the same nature as that carried on by such Obligor
and shall prevent any material policies of insurance becoming void or voidable.

 
(b)  
Avis Europe shall or shall ensure that the Co-ordinator shall (i) (if so
reasonably requested by the Facility Agent) supply the Facility Agent with
copies of all such insurance policies or certificates of insurance in respect
thereof or (in the absence of the same) such other evidence of the existence of
such policies as may be reasonably acceptable to the Facility Agent and (ii)
promptly notify the Facility Agent of any claim against an Obligor other than
the Parent which is for or reasonably likely to result in a claim which would
have a Material Adverse Effect.

 
 
18.4  
Intellectual Property

 
Each Obligor other than the Parent shall (and Avis Europe shall procure that
each Obligor that is a member of the Avis Europe Group shall):
 
(a)  
take all necessary action to safeguard and maintain its rights, present and
future, in or relating to any of the present or future Intellectual Property
Rights material to the conduct of its business (the “Material Intellectual
Property Rights”) owned, used or exploited by it to the extent that failure to
do so would have a Material Adverse Effect (in each case including, without
limitation, paying all applicable renewal fees, licence fees and other outgoings
and complying with all applicable laws and regulations related thereto);

 
(b)  
not enter into any licence or other agreement or arrangement in respect of
Material Intellectual Property Rights other than in the ordinary course of
business on normal arm’s length commercial terms and comply with all licences to
it of any Material Intellectual Property Rights to the extent that failure to
comply with the foregoing would have a Material Adverse Effect; and

 
(c)  
ensure that it legally and beneficially owns or has all necessary consents to
use all the Material Intellectual Property Rights where failure to do so would
have a Material Adverse Effect.

 
 
18.5  
Ranking of Claims

 
Each Obligor other than the Parent shall (subject to the Reservations) ensure
that at all times the claims of the Finance Parties against it rank at least
pari passu with the claims of all its unsecured creditors save those whose
claims are preferred by law and subject to the provisions of the Subordination
Agreement.
 
 
66

--------------------------------------------------------------------------------

 
 
18.6  
Pay Taxes and Social Security Contributions

 
Each Obligor other than the Parent shall (and Avis Europe shall procure that
each Obligor that is a member of the Avis Europe Group shall), file all material
tax and social security returns on time and pay and discharge all material
social security contributions (or any equivalent contribution in any
jurisdiction), taxes and governmental charges payable by or assessed upon it on
or prior to the date on which the same become overdue (and without causing any
Encumbrance to be created (taking into account any applicable grace period)), so
that no claims are asserted, save to the extent that the same are being
contested in good faith and adequate reserves have been provided.
 
 
18.7  
Pension Plans

 
Avis Europe shall ensure that all pension plans maintained by or for the benefit
of any member of the Avis Europe Group and/or any of its employees:
 
(a)  
comply in all material respects in accordance with all applicable laws and
contracts applying to such pension plans from time to time; and

 
(b)  
are funded in accordance with all laws applicable thereto,

 
in each case where failure to so maintain, comply or fund would have a Material
Adverse Effect.
 
 
18.8  
Environmental Matters

 
(a)  
Each Obligor other than the Parent shall (and Avis Europe shall procure that
each Obligor that is a member of the Avis Europe Group shall):

 
(i)  
comply with all Environmental Laws to which it may be subject;

 
(ii)  
obtain all Environmental Licences required in connection with the business it
carries; and

 
(iii)  
comply with the terms of all such Environmental Licences,

 
in each case where failure to do so would have a Material Adverse Effect.
 
(b)  
Each Obligor other than the Parent shall (and Avis Europe shall procure that
each Obligor that is a member of the Avis Europe Group will), promptly upon
becoming aware of the same, inform the Facility Agent in writing of:

 
(i)  
any Environmental Claim against any Obligor which is current, pending or
threatened; and

 
(ii)  
any facts or circumstances which are reasonably likely to result in any
Environmental Claim being commenced or threatened against any Obligor,

 
where the claim, if determined against that Obligor, would have a Material
Adverse Effect.
 
 
18.9  
Further Assurance

 
Avis Europe shall procure that each Obligor that is a member of the Avis Europe
Group shall comply with its obligations under the Security Documents to which it
is a party.
 
 
67

--------------------------------------------------------------------------------

 
 
18.10  
Authorisation of Transaction Documents

 
Each Obligor other than the Parent shall obtain, comply with and do all that is
necessary to maintain in full force and effect any Authorisation required under
any applicable law or regulation:
 
(a)  
to enable it to perform its material obligations under the Transaction
Documents; and

 
(b)  
to ensure the legality, validity, enforceability or admissibility in evidence of
any Transaction Document subject to the provisions of Clause 20.3 (Invalidity,
Repudiation, Unenforceability or Unlawfulness of the Transaction Documents) with
respect to the ability of any Obligor to replace any Security Document ceasing
to be valid, lawful or enforceable.

 
 
18.11  
Centre of Main Interests

 
No Obligor other than the Parent shall (and Avis Europe shall procure that no
Obligor that is a member of the Avis Europe Group will), without the prior
written consent of the Majority Lenders, cause or allow its Centre of Main
Interests to change should such a change reasonably be expected to be materially
prejudicial to the interests of the Finance Parties.
 
 
18.12  
SPV Operating Documents

 
Each Obligor (other than the Parent) which is party to an SPV Operating Document
shall (and Avis Europe shall procure that each Obligor that is a member of the
Avis Europe Group and is party to an SPV Operating Document shall) timely
perform its material obligations under each SPV Operating Document.
 
 
18.13  
VAT Group

 
No Obligor other than the Parent may be a member of a Value Added Tax Group
except Obligors that are members of the Avis Europe Group with other members of
the Avis Europe Group.
 
 
18.14  
SPVs

 
(a)  
Avis Europe shall use (and the Parent shall procure that Avis Europe shall use)
all reasonable efforts (save to the extent the same would produce (A) any
violation of applicable law, (B) liability of any of the officers, directors,
shareholders of such member or any of its holding companies or subsidiaries, (C)
violation of the provisions of any Joint Venture governing or binding on such
person or its subsidiaries or holding companies or (D) material adverse effects
on the tax position (including, without limitation, the imposition of any
material withholding tax or the loss of any material tax deduction) of the
worldwide Avis group, including the Avis Europe Group) to:

 
(i)  
within nine months of the date of this Agreement, establish or cause to be
established an SPV in each Core Country; and

 
(ii)  
ensure that each SPV becomes an Eligible SPV as soon as reasonably practicable
after the date of this Agreement.

 
(b)  
Each SPV shall (and Avis Europe shall procure that each SPV shall) take all
necessary measures to ensure that it benefits directly from all Vehicle Dealer
Purchase Agreements, Vehicle Dealer Buy-Back Agreements, Vehicle

 
 
 
68

--------------------------------------------------------------------------------

 
 
 
 
Manufacturer Purchase Agreements, Vehicle Manufacturer Buy-Back Agreements
and/or insurance policies relating to such Vehicle Dealer Buy-Back Agreements,
Vehicle Manufacturer Buy-Back Agreements, and all Vehicle Manufacturer
Guarantees (if any), in each case, with respect to the Vehicle Fleet of such SPV
and to the extent available on commercially reasonable terms, such measures to
include, without limitation, renegotiating, amending or otherwise obtaining all
necessary consents under such Vehicle Dealer Purchase Agreements, Vehicle Dealer
Buy-Back Agreements, Vehicle Manufacturer Purchase Agreements, Vehicle
Manufacturer Buy-Back Agreements, insurance policies, Vehicle Manufacturer
Guarantees and other agreements, as the Mandated Lead Arranger may reasonably
require in connection with the Permitted Take-Out Financing.

 
(c)  
Avis Europe shall procure that, as soon as reasonably possible following the
date on which an SPV benefits from any Vehicle Manufacturer Purchase Agreement,
Vehicle Dealer Purchase Agreement, Vehicle Manufacturer Buy-Back Agreement or
Vehicle Dealer Buy-Back Agreement, Avis Europe shall ensure that the Facility
Agent is notified thereof.

 
(d)  
As soon as reasonably possible following the date on which each SPV becomes an
Eligible SPV (i) Avis Europe shall procure that the Facility Agent shall be
notified thereof and (ii) each Eligible SPV will accede to this Agreement as a
Borrower SPV pursuant to Clause 21 (Acceding Borrowers).

 
(e)  
From each Transition Date relating to an SPV and its Related Opco, and, at the
latest, by the Settlement Date falling in December 2012 (i) each Related Opco
shall cease to have the right to request Advances pursuant to the Facility other
than (A) Rollover Advances and (B) Advances towards financing a portion of the
purchase price of such Related Opco’s New Vehicles together with any cost,
expenses and VAT Receivables related to the acquisition of such New Vehicles
purchased pursuant to a Vehicle Manufacturer Purchase Agreement, Vehicle Dealer
Purchase Agreement, Vehicle Manufacturer Buy-Back Agreement or Vehicle Dealer
Buy-Back Agreement in respect of which no notification provided in
paragraph (b), (c) or (d) above has been sent to the Facility Agent, and (ii) no
additions to the applicable Borrower Asset Value (other than in relation to
Eligible Vehicles owned by such Related Opco on or before such Transition Date
and Vehicles partially financed with the proceeds of Advances referred to in (B)
above) shall be taken into account for the purpose of determining such Related
Opco’s Borrower Asset Value.

 
 
18.15  
Permitted Take-Out Financing

 
(a)  
Each Obligor other than the Parent shall (and Avis Europe shall procure that
each Obligor that is a member of the Avis Europe Group shall) use its best
efforts to undertake and complete the Permitted Take-Out Financing for the
purpose of refinancing the Facility to the extent required by and in accordance
with the provisions of the Engagement Letter (including, without limitation, the
timing set out therein), provided that no Obligor shall be required to undertake
and complete the Permitted Take-Out Financing if Avis Europe considers (in its
opinion) that, taking account of the prevailing market circumstances and any
costs and expenses (including tax-related costs and expenses which may be
incurred), it is not commercially reasonable to do so.

 
 
 
69

--------------------------------------------------------------------------------

 
 
(b)  
Avis Europe shall ensure that the Facility Agent is notified at least 30 days
prior to any Permitted Take-Out Financing of Avis Europe’s intention to proceed
with such a Permitted Take-Out Financing. Upon reasonable request of the
Facility Agent to the Co-ordinator, Avis Europe shall ensure that the Facility
Agent is informed in reasonable detail of the advancement of any step taken with
respect to a possible Permitted Take-Out Financing.

 
(c)  
Any Take-Out Borrower which is the subject of a Permitted Take-Out Financing in
respect of all its assets that would otherwise have formed part of its Borrower
Asset Value shall, upon closing of such Permitted Take-Out Financing, cease to
be entitled to request any Advances.

 
 
18.16  
Concentration Limits

 
Each Obligor other than the Parent shall (and Avis Europe shall procure that
each Obligor that is a member of the Avis Europe Group shall):
 
(a)  
not take any action which might reasonably be expected to cause any of the
Concentration Limits to be exceeded;

 
(b)  
to the extent any of the Concentration Limits is exceeded at any time, take all
reasonable actions to ensure that such Concentration Limit ceases to be exceeded
as soon as practically feasible or that the Vehicles which result in the
Concentration Limits being exceeded are financed by alternative sources,
provided that such financing is permitted under the terms of the Senior Finance
Documents; and

 
(c)  
immediately send a notification to the Facility Agent of such excess and of the
remedial steps contemplated by Avis Europe in order that such Concentration
Limit ceases to be exceeded.

 
 
18.17  
Depreciation

 
Each Ultimate Borrower shall (and Avis Europe shall procure that each Ultimate
Borrower that is a member of the Avis Europe Group shall) ensure that it
depreciates the Vehicles in its Vehicle Fleet in accordance with GAAP
consistently applied.
 
 
18.18  
Sale of Vehicles

 
Each Obligor other than the Parent shall (and Avis Europe shall procure that
each Obligor that is a member of the Avis Europe Group shall) make the selection
of the Vehicles that it resells on the market in accordance with market
practice.
 
 
18.19  
Renewal of Vehicle Manufacturers Programmes

 
Each Obligor other than the Parent shall (and Avis Europe shall procure that
each Obligor that is a member of the Avis Europe Group shall) (i) use its best
efforts to renew up to and including the Final Maturity Date the Vehicle Dealer
Purchase Agreements as provided in paragraph (b) of the definition of “Vehicle
Dealer Purchase Agreement”, the Vehicle Dealer Buy-Back Agreements as provided
in paragraph (b) of the definition of “Vehicle Dealer Buy-Back Agreement”, the
Vehicle Manufacturer Purchase Agreements as provided in paragraph (b) of the
definition of “Vehicle Manufacturer Purchase Agreement” and the Vehicle
Manufacturer Buy-Back Agreements as provided in paragraph (b) of the definition
of “Vehicle Manufacturer Buy-Back Agreement”, and (ii) consult with the Facility
Agent in
 
 
 
70

--------------------------------------------------------------------------------

 
 
the event of any change in a Vehicle Dealer’s or Vehicle Manufacturer’s policy
which could be materially adverse to the setting up of the Permitted Take-Out
Financing (including as a result of a change in the proportion of At Risk Assets
comprising trucks) with a view to renewing such Vehicle Dealer Purchase
Agreements, Vehicle Dealer Buy-Back Agreements, Vehicle Manufacturer Purchase
Agreements and Vehicle Manufacturer Agreements to the maximum extent possible as
provided in paragraph (b) of each of the definitions of “Vehicle Dealer Purchase
Agreement”, “Vehicle Dealer Buy-Back Agreement”, “Vehicle Manufacturer Purchase
Agreement” and “Vehicle Manufacturer Buy-Back Agreement” respectively.
 
 
18.20  
Treasury Transactions

 
No Obligor other than the Parent shall (and Avis Europe shall procure that each
Obligor that is a member of the Avis Europe Group shall not) enter into a
Treasury Transaction for speculation purposes.
 
 
18.21  
Vehicle Manufacturer Guarantees/Insurance Policies

 
Each Obligor other than the Parent shall (and Avis Europe shall procure that
each Obligor that is a member of the Avis Europe Group shall) procure that, to
the extent such Obligor is party to or benefits from a Vehicle Dealer Buy-Back
Agreement the credit risk of which is covered by a Vehicle Manufacturer
Guarantee or insurance policy, the Secured Finance Parties benefit from such
Vehicle Manufacturer Guarantee or insurance policy in connection with the
receivables under the Vehicle Dealer Buy-Back Agreement assigned for the benefit
of the Secured Finance Parties under the Security Documents.
 
 
18.22  
Transferability of Receivables

 
In the event that any Vehicle Manufacturer Buy-Back Agreement or Vehicle Dealer
Buy-Back Agreement contains one or more provisions requiring consent of any
party (other than that of the Obligor benefiting from such agreement) in order
for the Obligor to be able to transfer its receivables thereunder, each of Avis
Europe and such Obligor shall (and Avis Europe shall procure that such Obligor,
if it is a member of the Avis Europe Group, shall) use its best efforts to
renegotiate such agreement (including at the time of its renewal) in order that
such provision(s) be removed and each Obligor shall (and Avis Europe shall
procure that no Obligor that is a member of the Avis Europe Group shall) use its
best efforts to procure that any new Vehicle Manufacturer Buy-Back Agreement or
Vehicle Dealer Buy-Back Agreement entered into by it or from which it benefits
does not contain any provision restricting its ability to freely and validly
transfer its receivables or other rights thereunder.
 
 
18.23  
Subordination of Intercompany Debt

 
The Parent and Avis Europe shall ensure that:
 
(a)  
each of the Parent and its Subsidiaries which is or becomes a borrower or a
creditor in respect of Financial Indebtedness of any of the Obligors accedes to
the Subordination Agreement as an Intercompany Borrower (as defined in the
Subordination Agreement) or, as the case may be, an Intercompany Lender (as
defined in the Subordination Agreement), in accordance with the Subordination
Agreement; and

 
 
 
71

--------------------------------------------------------------------------------

 
 
(b)  
LuxCo accedes to the LuxCo Subordination Agreement before the first Utilisation
Date.

 
 
18.24  
Security over Italian VAT Receivables

 
Italian Opco shall:
 
(a)  
request, as soon as possible and in any event no later than 30 September of each
calendar year, the refund of its recoverable VAT pursuant to articles 30 and
38-bis of Presidential Decree No. 633 of 26 October 1972;

 
(b)  
if it assigns by way of security (such assignment only to be enforceable
following an Event of Default) in favour of the Finance Parties the VAT
requested for refund pursuant to paragraph (a) above, enter into a deed of
assignment, in the form agreed between the Facility Agent and the Co-ordinator,
within 10 Business Days of submitting the relevant VAT refund request to the
Italian tax authorities, provided that notice of such assignment shall be given
to the Italian tax authorities only in accordance with the provisions of such
deed of assignment; and

 
(c)  
procure the issuance of a parent company, bank or insurance guarantee for the
purposes of any VAT refund as soon as practicable within the time period
permitted by applicable law or any different time upon request by the Italian
tax authorities.

 
 
18.25  
Licensee/Lessee Bankruptcy

 
In the event of a bankruptcy of a licensee or, as the case may be, lessee the
Ultimate Borrower which is licensor or lessor (and party to the licence or, as
applicable, sublease with such licensee or, as the case may be, lessee) will
immediately use best efforts to recover any Vehicles the subject of such
sublease or licence in accordance with Avis Europe Group management processes.
 
 
19  
Negative Undertakings

 
 
19.1  
Negative Pledge

 
In this Clause 19.1, “Quasi-Security” means an arrangement or transaction
described in paragraph (b) below.
 
(a)  
No Obligor other than the Parent shall (and Avis Europe shall ensure that no
Obligor shall) create or permit to subsist any Security over any of its assets.

 
(b)  
No Obligor other than the Parent shall (and Avis Europe shall ensure that no
Obligor that is a member of the Avis Europe Group shall):

 
(i)  
sell, transfer or otherwise dispose of any of its assets on terms whereby they
are or may be leased to or re-acquired by an Obligor or any other member of the
Avis Europe Group;

 
(ii)  
sell, transfer or otherwise dispose of any of its receivables on recourse terms;

 
(iii)  
enter into any arrangement under which money or the benefit of a bank or other
account may be applied, set off or made subject to a combination of accounts; or

 
(iv)  
enter into any other preferential arrangement having a similar effect,

 
 
 
72

--------------------------------------------------------------------------------

 
in circumstances where the arrangement or transaction is entered into primarily
as a method of raising Financial Indebtedness or of financing the acquisition of
an asset.
 
(c)  
Paragraphs (a) and (b) above do not apply to any Security, or (as the case may
be) Quasi-Security, listed below:

 
(i)  
any Security or Quasi-Security listed in Schedule 14 (Existing
Security/Quasi-Security) except to the extent the principal amount secured by
that Security or Quasi-Security exceeds the amount stated in that Schedule;

 
(ii)  
any netting or set-off arrangement entered into by any Obligor in the banking
arrangements it has entered into in the ordinary course of its business for the
purpose of netting debit and credit balances;

 
(iii)  
any payment or close-out netting or set-off arrangement pursuant to any hedging
transaction entered into by an Obligor for the purpose of:

 
A.  
hedging any risk to which any Obligor is exposed in its ordinary course of
trading; or

 
B.  
its interest rate or currency management operations which are carried out in the
ordinary course of business and for non-speculative purposes only,

 
excluding, in each case, any Security or Quasi-Security under a credit support
arrangement in relation to a hedging transaction;
 
(iv)  
any lien arising by operation of law and in the ordinary course of trading;

 
(v)  
any Security or Quasi-Security created pursuant to any Senior Finance Document;

 
(vi)  
any Security or Quasi-Security arising under any retention of title, hire
purchase or conditional sale arrangement or arrangements having similar effect
in respect of goods supplied to an Obligor in the ordinary course of trading and
on the supplier’s standard or usual terms and not arising as a result of any
default or omission by any Obligor; or

 
(vii)  
any lease by an Opco to an Affiliate in accordance with its normal practice.

 
 
19.2  
Shares

 
The Parent and Avis Europe shall procure that (i) no person shall create or
permit to subsist any Security over any share in any Obligor (other than the
Parent) and (ii) no warrants or options are issued in respect of the share
capital of any Obligor (other than the Parent).
 
 
19.3  
Loans and Financial Indebtedness

 
(a)  
Except for Advances under this Facility and as permitted under paragraph (b)
below, no Obligor other than the Parent shall (and Avis Europe shall procure
that no Obligor that is a member of the Avis Europe Group shall) be a creditor
or debtor in respect of any Financial Indebtedness.

 
(b)  
Paragraph (a) above does not apply to any:

 
 
 
73

--------------------------------------------------------------------------------

 
 
(i)  
Permitted Loan;

 
(ii)  
Permitted Transaction;

 
(iii)  
Permitted Opco Financial Indebtedness;

 
(iv)  
Permitted Avis Europe/Finco Financial Indebtedness;

 
(v)  
Permitted Intragroup Financial Indebtedness;

 
(vi)  
Permitted Counter-Indemnity; or

 
(vii)  
Permitted Avis Europe/Finco Guarantee,

 
provided that no Obligor may be a creditor or debtor of any further Financial
Indebtedness in respect of paragraphs (i) to (vii) (inclusive) above which is
incurred after a Default has occurred (which is continuing) (other than pursuant
to paragraph (b) of “Permitted Intragroup Financial Indebtedness” and any
related Permitted Loan by an Obligor to another Obligor),
 
where:
 
“Bonds” means any debenture, bond, note or loan stock or any similar instrument;
 
“Credit Facilities” means any agreement pursuant to which:
 
(a)  
Avis Europe or Finco is a debtor in respect of any Financial Indebtedness; and

 
(b)  
any bank or financial institution or a trust, fund or other entity which is
regularly engaged in or established for the purpose of making, purchasing or
investing in loans, securities or other financial assets is a creditor in
respect of such Financial Indebtedness;

 
“Non-Target Opcos” means any company which conducts any of the Group Business
(other than financing), except any Ultimate Borrower;
 
“Permitted Avis Europe/Finco Financial Indebtedness” means any Financial
Indebtedness of Avis Europe or Finco:
 
(a)  
in respect of:

 
(i)  
Credit Facilities or Bonds which is incurred for the purpose of financing, or is
applied to finance:

 
A.  
the rental fleet;

 
B.  
airport locations or concessions; and/or

 
C.  
Working Capital Expenditure,

 
in each case, of one or more Non-Target Opcos; and
 
(ii)  
any hedging arrangement for the fixing of interest rate risk or foreign exchange
risk,

 
the aggregate amount of which does not exceed €150,000,000 (or its Euro
Equivalent) (without double-counting any guarantee falling within paragraph (a)
of the definition of “Permitted Avis Europe/Finco Guarantees”) at such time (the
aggregate amount of all such hedging arrangements being
 
 
74

--------------------------------------------------------------------------------

 
deemed to be the aggregate out-of-the-money mark-to-market exposure of the
relevant Non-Target Opco pursuant to such hedging arrangements at the relevant
time), provided that this limit does not apply to any such Financial
Indebtedness incurred for the purpose of financing, or applied to finance, the
rental fleet and/or Working Capital Expenditure of any Non-Target Opco which
only conducts Group Business in France or the United Kingdom; or
 
(b)  
which falls within paragraph (b) of the definition of “Permitted Intragroup
Financial Indebtedness”;

 
“Permitted Counter-Indemnities” means any counter-indemnity obligation of Avis
Europe or Finco (i) which is entered into in the ordinary course of business in
respect of any Credit Facility or guarantee; and (ii) which does not fall within
the definition of “Permitted Avis Europe/Finco Financial Indebtedness”, provided
that the aggregate of the contingent or actual exposures of Avis Europe and
Finco under all such counter-indemnity obligations which do not fall within the
definition of “Permitted Avis Europe/Finco Financial Indebtedness” does not
exceed €10,000,000;
 
“Permitted Intragroup Financial Indebtedness” means:
 
(a)  
any Financial Indebtedness (other than relating to Finco On-Loans) in respect of
which an Obligor is the creditor and another Obligor is the debtor and provided
that each creditor in respect of such Financial Indebtedness has subordinated
its rights and interests relating to such Financial Indebtedness pursuant to the
Subordination Agreement;

 
(b)  
any Financial Indebtedness in respect of which an Obligor is a debtor and any
member of the ABG Group (including, for the avoidance of doubt, LuxCo but
excluding any Obligor) is a creditor, provided that each creditor in respect of
such Financial Indebtedness has subordinated its rights and interests relating
to such Financial Indebtedness on terms acceptable to the Facility Agent (acting
on the instructions of the Majority Lenders) (or, in the case of LuxCo as
creditor, pursuant to the LuxCo Subordination Agreement); and

 
(c)  
any Financial Indebtedness in respect of the Finco On-Loans (which, for the
avoidance of doubt, do not need to be subordinated), provided that Finco shall
grant security over its rights in respect of such Financial Indebtedness in
favour of the Secured Finance Parties on terms acceptable to the Facility Agent
(acting on the instructions of the Majority Lenders);

 
“Permitted Loan” means:
 
(a)  
any trade credit extended by any Obligor to its customers on normal commercial
terms and in the ordinary course of its trading activities;

 
(b)  
the Finco On-Loans (which, for the avoidance of doubt, do not need to be
subordinated), provided that Finco shall grant security over its rights in
respect of such Financial Indebtedness in favour of the Secured Finance Parties
on terms acceptable to the Facility Agent (acting on the instructions of the
Majority Lenders);

 
 
 
75

--------------------------------------------------------------------------------

 
 
(c)  
any loans in respect of which Avis Europe or Finco is the creditor and any
Non-Target Opco which is a member of the Avis Europe Group is the debtor,
provided that Avis Europe or Finco may only lend amounts which it itself has
borrowed pursuant to paragraph (b) of the definition of “Permitted Intragroup
Financial Indebtedness” or paragraph (b) of the definition of “Permitted Avis
Europe/Finco Financial Indebtedness” above;

 
(d)  
any loans to any Obligor relating to Permitted Intragroup Financial Indebtedness
in respect of which another Obligor is the creditor;

 
(e)  
any loans made by Avis Europe or Finco which:

 
(i)  
are made to a Non-Target Opco for the purposes set out in paragraph (a)(i) or
(a)(ii) of the definition of “Permitted Avis Europe/Finco Financial
Indebtedness”; and

 
(ii)  
are funded by Permitted Avis Europe/Finco Financial Indebtedness; and

 
(f)  
any loans made by any Opco to any Non-Target Opco which is required to be made
in the ordinary course of such Opco’s business;

 
“Permitted Opco Financial Indebtedness” means:
 
(a)  
any Financial Indebtedness of the Italian Opco pursuant to:

 
(i)  
the loan from Banco di Sicilia of 17 October 2007 in an amount of €18,000,000
due October 2012; and

 
(ii)  
the loan from Banco Popolare di Milano of 22 April 2008 in an amount of
€10,000,000 due April 2013,

 
provided that each creditor in respect of such Financial Indebtedness has
subordinated its rights and interests relating to such Financial Indebtedness
pursuant to the Subordination Agreement;
 
(b)  
any Financial Indebtedness (other than in respect of paragraph (a) above)
relating to an agreement pursuant to which:

 
(i)  
the Italian Opco is the sole debtor in respect of such Financial Indebtedness;
and

 
(ii)  
any bank or financial institution or a trust, fund or other entity which is
regularly engaged in or established for the purpose of making, purchasing or
investing in loans, securities or other financial assets is a creditor in
respect of such Financial Indebtedness,

 
provided that each creditor in respect of such Financial Indebtedness has
subordinated its rights and interests relating to such Financial Indebtedness on
terms acceptable to the Facility Agent (acting on the instructions of the
Majority Lenders);
 
(c)  
any Financial Indebtedness of the Opcos pursuant to any uncommitted and
unsecured overdraft facilities disclosed to the Facility Agent pursuant to
paragraph (c) of Clause 17.4 (Other Information), provided that the aggregate of
all such Financial Indebtedness of all of the Opcos shall not exceed
€10,000,000; and

 
 
 
76

--------------------------------------------------------------------------------

 
 
(d)  
any Financial Indebtedness of any Opco relating to a Permitted Loan; and

 
“Working Capital Expenditure” means expenditure for the purpose of meeting
current liabilities in the ordinary course of business.
 
 
19.4  
Finco On-Loans

 
Finco, German Opco and Spanish Opco shall ensure that no advance is made
pursuant to any Finco On-Loan where the aggregate of all such outstanding
advances made to the relevant Opco would exceed the Borrowing Base of such Opco.
 
 
19.5  
Guarantees

 
No Obligor other than the Parent shall (and Avis Europe shall procure that no
Obligor that is a member of the Avis Europe Group shall) give any guarantee or
incur any off-balance sheet liabilities as defined in the Applicable Accounting
Principles other than (provided, however, that the exceptions below will not
apply to any SPV):
 
(a)  
the guarantees provided pursuant to the Senior Finance Documents;

 
(b)  
the endorsement of instruments in the ordinary course of business or for
collection;

 
(c)  
trade credits, guarantees, indemnities or letters of credit given or issued on
arm’s length terms in the ordinary course of business in respect of the
obligations of an Obligor other than Financial Indebtedness; and

 
(d)  
Permitted Avis Europe/Finco Guarantees.

 
 
19.6  
Dividends and Distributions

 
(a)  
Restriction on Payment of Dividends – No Obligor other than the Parent shall
(and Avis Europe shall procure that no Obligor that is a member of the Avis
Europe Group shall) (i) declare or pay any dividend; (ii) redeem, repurchase,
defease, retire or repay any of its preference or ordinary share capital, or
resolve to do so; (iii) repay or distribute any share premium account; or (iv)
make any other distribution, or pay any non-debt interest or other amounts, on
or in respect of its share capital or any class of its share capital; or (v) set
apart any sum for any such purpose identified in (i) to (iv) above, other than
by an Obligor to another member of the Avis Europe Group or AE Consolidation
Limited.

 
(b)  
Payments to the Parent following Default – Whilst a Default has occurred and is
continuing, no Obligor other than the Parent shall (and Avis Europe shall
procure that no Obligor that is a member of the Avis Europe Group shall) make
any payment to any person other than another Obligor.

 
 
19.7  
Amendments to Documents

 
Save as permitted in the Subordination Agreement, no Obligor shall, without the
prior written consent of the Majority Lenders, amend, supplement, supersede or
waive in a manner that would reasonably be expected to be materially adverse to
the interests of the Finance Parties any term of any Transaction Document (other
than the Senior Finance Documents), any SPV Operating Document, any Permitted
Take-Out Financing Document or the by-laws or other constitutional documents of
any Obligor whose shares are pledged under a Security Document, provided that
this Clause 19.7 shall not restrict modifications of any type to any SPV
Operating Document or Permitted Take-Out Financing Document
 
 
77

--------------------------------------------------------------------------------

 
once the SPV party to such document has refinanced all of its Outstandings
pursuant to a Permitted Take-Out Financing.
 
 
19.8  
Change of Business

 
No Obligor other than the Parent shall (and Avis Europe shall procure that no
Obligor that is a member of the Avis Europe Group shall), without the prior
written consent of the Majority Lenders or save as otherwise permitted by the
terms of this Agreement, make any change in the general nature of its business
(save as a direct result of the completion of the Acquisition) as carried on
immediately prior to the date of this Agreement which would result in a material
change in the Group Business.
 
 
19.9  
Mergers

 
No Obligor other than the Parent shall (and Avis Europe shall procure that no
Obligor that is a member of the Avis Europe Group will), without the prior
written consent of the Majority Lenders, amalgamate, consolidate or merge with
any other company or person unless (provided, however, that the exceptions below
will not apply to any SPV):
 
(a)  
such amalgamation, consolidation or merger is of a member of the Avis Europe
Group with or into an Obligor, provided that (i) the relevant Obligor is the
surviving entity and (ii) no Encumbrances created by or pursuant to any Security
Document are adversely affected in any manner whatsoever by such amalgamation,
consolidation or merger;

 
(b)  
such amalgamation, consolidation or merger is otherwise specifically authorised
in this Agreement;

 
(c)  
such amalgamation, consolidation or merger is between members of the Avis Europe
Group other than Obligors;

 
(d)  
no Default or Event of Default will occur as a result of such amalgamation,
consolidation or merger; or

 
(e)  
any member of the Avis Europe Group (other than an Obligor) liquidates or
dissolves, in either case on a solvent basis.

 
 
19.10  
Arm’s Length Terms

 
(a)  
No Obligor other than the Parent shall (and Avis Europe shall procure that no
Obligor that is a member of the Avis Europe Group shall) transact business with
third parties other than on an arm’s length basis and in the ordinary course
except as otherwise authorised under the Senior Finance Documents or the SPV
Operating Documents.

 
(b)  
No Obligor other than the Parent shall (and Avis Europe shall procure that no
Obligor that is a member of the Avis Europe Group shall) enter into any
arrangement or contract with any other Obligor unless such arrangement or
contract is entered into on an arm’s length basis and on reasonable commercial
terms or is otherwise expressly permitted under the Senior Finance Documents or
the SPV Operating Documents.

 
(c)  
No Obligor other than the Parent shall (and Avis Europe shall procure that no
Obligor that is a member of the Avis Europe Group shall) enter into any
arrangement or contract with any member of the ABG Group or any Affiliate
thereof

 
 
 
78

--------------------------------------------------------------------------------

 
 
 
  
unless such arrangement or contract is entered into on an arm’s length basis and
on reasonable commercial terms or is otherwise expressly permitted under the
Senior Finance Documents or the SPV Operating Documents.

 
 
19.11  
Change in Financial Year

 
No Obligor other than the Parent shall (and Avis Europe shall procure that no
Obligor that is a member of the Avis Europe Group shall), without the prior
consent of the Facility Agent, change the end of its financial year, save that
Italian Opco may change the end of its financial year once without requiring the
prior consent of the Facility Agent.
 
 
19.12  
Change in Auditors

 
No Obligor other than the Parent shall (and Avis Europe shall procure that no
Obligor that is a member of the Avis Europe Group will) change its, and Avis
Europe shall not change the Avis Europe Group’s, auditors save to another
internationally recognised firm of chartered accountants among Deloitte Touche
Tohmatsu, Ernst & Young, KPMG or PricewaterhouseCoopers (or such other firm as
the Facility Agent shall approve (such approval not to be unreasonably withheld
or delayed)) which is willing to provide the reports referred to in Clause
17.1 (Financial Statements) (on the same or substantially the same basis and
format as the existing auditors), and provided that the Co-ordinator has first
given prior written notice of such proposed change to the Facility Agent.
 
 
19.13  
Ownership of Obligors

 
Avis Europe shall procure that it shall at all times hold, directly or
indirectly, 100 per cent. of the ordinary share capital of each Obligor (other
than the Parent and the Borrower SPVs).
 
 
19.14  
Clear Market and Syndication

 
Each Obligor other than the Parent shall (and Avis Europe shall procure that
Obligor shall) provide the Mandated Lead Arranger with such reasonable
assistance (including making available senior management) and financial or other
information as the Mandated Lead Arranger may reasonably request from time to
time to assist in the syndication of the Facility.
 
 
19.15  
Security over Italian VAT Receivables

 
Italian Opco shall:
 
(a)  
at no time set off tax payables (other than VAT Payables) or its liabilities for
social security contributions with its recoverable VAT (unless set-off is
automatically effected by the Italian tax authorities); and

 
(b)  
not request the refund of any recoverable VAT other than by way of an annual
reimbursement request (richiesta di rimborso fatta in sede di dichiarazione
annuale).

 
 
19.16  
Application of Italian Indebtedness

 
The indebtedness incurred by any Italian Obligor under this Facility will not be
applied in whole or in part towards the acquisition or subscription of shares in
such Italian Obligor or any direct or indirect Holding Company of such Italian
Obligor (or the refinancing of any indebtedness incurred for that purpose).
 
 
79

--------------------------------------------------------------------------------

 
 
20  
Events of Default

 
 
20.1  
Non-Payment

 
Any Obligor fails to pay any sum due from it under any Senior Finance Document
at the time, in the currency and in the manner specified in such Senior Finance
Document unless failure to pay was due solely to technical or administrative
error and the relevant sum is paid in full within five Business Days of the due
date.
 
 
20.2  
Covenants

 
Any Obligor fails to observe or perform any of its obligations or undertakings
under any of the Senior Finance Documents (other than those specified in Clause
20.1 (Non-Payment)) and, if such failure is capable of remedy, it is not
remedied within 20 Business Days from the earlier of (i) Avis Europe becoming
aware of the relevant matter and (ii) the receipt of notice from the Facility
Agent by the Co-ordinator in respect of such failure.
 
 
20.3  
Invalidity, Repudiation, Unenforceability or Unlawfulness of the Transaction
Documents

 
(a)  
Any material provision (including any guarantee or provision purporting to
create any Encumbrance) of the Senior Finance Documents or the SPV Operating
Documents ceases to be valid, lawful or enforceable or to give the Security
Agent for the benefit of the Finance Parties any of the Encumbrances purported
to be created thereby (subject, in each case, to the Reservations) against any
party thereto or ceases to be in full force and effect.

 
(b)  
An Obligor rescinds or purports to rescind, revokes or purports to revoke or
repudiates or purports to repudiate any material obligation of a Transaction
Document or evidences an intention to rescind, revoke or repudiate a Transaction
Document.

 
 
20.4  
Misrepresentation

 
(a)  
Any representation or written statement made or deemed to have been made by an
Obligor in any Senior Finance Document or in any notice or other document,
certificate or statement delivered by it pursuant to it or in connection
therewith is or proves to have been incorrect or misleading in any material
respect when made or deemed to have been made.

 
(b)  
No Event of Default under paragraph (a) above will occur if the
misrepresentation or misstatement, or the circumstances giving rise to it,
is/are capable of remedy and is/are remedied within 20 Business Days of the
earlier of (A) the Facility Agent giving notice to the Co-ordinator or relevant
Obligor and (B) the Co-ordinator or relevant Obligor becoming aware of the
misrepresentation or misstatement.

 
 
20.5  
Cross Default

 
(a)  
Any Financial Indebtedness of any Obligor (including, without limitation, any
Financial Indebtedness incurred by the Parent pursuant to the amended and
restated credit agreement between the Parent and, amongst others, the Mandated
Lead Arranger dated 3 May 2011, as amended (the “Parent RCF”)) is not paid when
due (after giving effect to any originally applicable grace period);

 
 
 
80

--------------------------------------------------------------------------------

 
 
(b)  
any Financial Indebtedness of any Obligor (including, without limitation,
Financial Indebtedness incurred by the Parent pursuant to the Parent RCF) is
declared to be or otherwise becomes due and payable prior to its specified
maturity as a result of an Event of Default (however described); or

 
(c)  
any default or similar event occurs or is declared under an SPV Operating
Document which is reasonably likely to have a Material Adverse Effect,

 
provided that no Event of Default will occur under this Clause 20.5 if the
aggregate amount of any Financial Indebtedness and any commitment for Financial
Indebtedness falling within paragraphs (a), (b) and (c) above does not exceed
€30,000,000 (or its Euro Equivalent).
 
 
20.6  
Insolvency

 
(a)  
An Obligor (other than the Parent) is unable (or deemed, for the purposes of any
applicable Law, unable) or admits inability to pay its debts as they fall due,
ceases or suspends generally payment of its debts or announces an intention to
do so, or commences negotiations with, or makes a proposal to do so, any one or
more of its creditors with a view to the general readjustment or rescheduling of
its indebtedness or makes a general assignment for the benefit of or a
composition, assignment or arrangement with its creditors or a moratorium is
declared in respect of the indebtedness of any Obligor (other than the Parent),
unless such actions or proceedings commenced by third parties are promptly
contested by such Obligor and finally dismissed within 21 days of their
commencement.

 
(b)  
With respect to any Obligor incorporated in Germany or incorporated in another
jurisdiction but having its Centre of Main Interest in Germany:

 
(i)  
an Obligor is unable or admits inability to pay its debts as they fall due,
suspends making payments on any of its debts or, by reason of actual or
anticipated financial difficulties, commences negotiations with one or more of
its creditors with a view to rescheduling any of its indebtedness and/or is
unable to pay its debts as they fall due (zahlungsunfähig) within the meaning of
section 17 of the German Insolvency Code (Insolvenzordnung);

 
(ii)  
an Obligor is overindebted (überschuldet) within the meaning of section 19 of
the German Insolvency Code (Insolvenzordnung); and/or

 
(iii)  
a moratorium is declared in respect of any indebtedness of an Obligor.

 
 
20.7  
Insolvency Proceedings

 
Any corporate action, legal proceedings or other procedure or step is taken in
relation to:
 
(a)  
the suspension of payments, a moratorium of any indebtedness, winding-up,
dissolution, administration or reorganisation (by way of voluntary arrangement,
scheme of arrangement or otherwise) of any Obligor (other than the Parent);

 
(b)  
a composition, compromise, assignment or arrangement with any creditor of any
Obligor (other than the Parent);

 
(c)  
the appointment of a liquidator, receiver, administrative receiver,
administrator, compulsory manager or other similar officer in respect of any
Obligor (other than the Parent) or any of its assets;

 
 
 
81

--------------------------------------------------------------------------------

 
 
(d)  
enforcement of any Security over any assets of any Obligor (other than the
Parent);

 
(e)  
with respect to any Obligor incorporated in Germany, or incorporated in another
jurisdiction but having its Centre of Main Interests in Germany:

 
(i)  
a petition for insolvency proceedings in respect of its assets
(Eröffnungsantrag) has been filed or any event has occurred which constitutes a
cause for the initiation of insolvency proceedings (Eröffnungsantrag) as set out
in sections 17 et seq. of the German Insolvency Code (Insolvenzordnung); or

 
(ii)  
any action has been taken pursuant to section 21 of the German Insolvency Code
(Insolvenzordnung) by a competent court; or

 
(f)  
with respect to an Obligor incorporated in Italy, neither bankruptcy proceedings
(faillimento) nor other insolvency proceedings (procedura concorsuale) provided
under Italian Royal Decree 16 March 1942, No. 267, including any arrangement
with creditors prior to bankruptcy (accordo di ristrutturazione di debiti and/or
piano di risanamento attestato and/or concordato preventive and/or transazione
fiscale),

 
or any analogous procedure or step is taken in respect of any Obligor (other
than the Parent) any jurisdiction.
 
In respect of a Spanish Group Member, a reference in this Clause 20 to:
 
(a)  
a “suspension of payments” includes any concurso;

 
(b)  
a “liquidator” includes a liquidador;

 
(c)  
an “administrative receiver” includes an administrador judicial; and

 
(d)  
any “other procedure or step” includes solicitud de inicio de procedimento de
concurso, auto de declaración de concurso, convenio judicial o extrajudicial con
acreedores and transacción judicial o extrajudicial.

 
This Clause 20.7 shall not apply to any winding-up petition which is frivolous
or vexatious and is discharged, stayed or dismissed within 20 days of
commencement.
 
20.8  
Parent Insolvency and Insolvency Proceedings

 
(a)  
The Parent:

 
(i)  
commences any case, proceeding or other action under any existing or future law
of any jurisdiction, domestic or foreign, relating to bankruptcy, insolvency,
reorganisation or relief of debtors, seeking to have an order for relief entered
with respect to it, or seeking to adjudicate it a bankrupt or insolvent, or
seeking reorganisation, arrangement, adjustment, winding-up, liquidation,
dissolution, composition or other relief with respect to it or its debts; or

 
(ii)  
seeks appointment of a receiver, trustee, custodian, conservator or other
similar official for it or for all or any substantial part of its assets and
shall make a general assignment for the benefit of its creditors; or

 
(b)  
there is commenced against the Parent any case, proceeding or other action of a
nature referred to in paragraph (a)(i) or (a)(ii) above that:

 
 
 
82

--------------------------------------------------------------------------------

 
 
(i)  
results in the entry of an order for relief or any such adjudication or
appointment; or

 
(ii)  
remains undismissed or undischarged for a period of 60 days;

 
(c)  
there is commenced against the Parent any case, proceeding or other action
seeking issuance of a warrant of attachment, execution, distraint or similar
process against all or any substantial part of its assets that results in the
entry of an order for any such relief that shall not have been vacated,
discharged or stayed or bonded pending appeal within 60 days from the entry
thereof;

 
(d)  
the Parent takes any action in furtherance of, or indicating its consent to,
approval of, or acquiescence in, any of the acts set forth in paragraph (a), (b)
or (c) above; or

 
(e)  
the Parent generally does not, or is unable to, or admits in writing its
inability to, pay its debts as they become due.

 
 
20.9  
Execution or Distress

 
Any execution, expropriation, attachment, sequestration or distress is levied
against or affects, or an encumbrancer takes possession of, the whole or any
part of the property, undertaking or assets of any Obligor (other than the
Parent) the aggregate value of which property, undertaking or assets of all such
Obligors taken together exceeds €30,000,000 (or its Euro Equivalent) and the
same is not discharged within 10 Business Days.
 
 
20.10  
Similar Events

 
Any event occurs which, under the laws of any jurisdiction, has a similar or
analogous effect to any of those events mentioned in Clause 20.6 (Insolvency),
Clause 20.7 (Insolvency Proceedings) or Clause 20.9 (Execution or Distress) and
the same is not frivolous or vexatious and discharged, stayed or dismissed
within 20 days of commencement (or, in the case of events with similar or
analogous effect to those events mentioned in Clause 20.9 (Execution or
Distress), 10 Business Days).
 
 
20.11  
Qualifications of Financial Statements

 
The auditors qualify their report on any audited financial statements of any
Obligor (other than the Parent) in any regard.
 
 
20.12  
Illegality

 
At any time it is or becomes unlawful for an Obligor to perform or comply with
any material obligation under any of the Senior Finance Documents to which it is
party.
 
 
20.13  
Intercreditor Default – Transaction Documents

 
(f)  
Any Obligor party to the Subordination Agreement breaches a payment prohibition
or other material obligation under the Subordination Agreement adversely
affecting the interests of the Finance Parties and provided such breach is not
remedied within 20 Business Days of its occurrence.

 
(g)  
LuxCo breaches a payment prohibition or other material obligation under the
LuxCo Subordination Agreement adversely affecting the interests of the Finance
Parties and provided such breach is not remedied within 20 Business Days of its
occurrence.

 
 
 
83

--------------------------------------------------------------------------------

 
 
20.14  
Cessation and Change of Business

 
(a)  
Any Obligor (other than the Parent) changes, suspends or ceases to carry on (or
threatens to suspend or cease to carry on) all or any material part of the
business of such Obligor, other than by transfer of business to a Borrower SPV.

 
(b)  
The Parent materially changes, suspends or ceases to carry on (or threatens to
suspend or cease to carry on) its primary business of renting cars.

 
 
20.15  
Proceedings

 
Any litigation, arbitration, action or administrative or regulatory proceedings
(including as a result of an Environmental Claim) of or before any court,
arbitral body, regulating body or agency (including any competition authority)
commences or is pending against any Obligor which could be reasonably expected
to be adversely determined under any final judgment or any final order made or
given by any court of competent jurisdiction and which, if so determined, would
have a Material Adverse Effect.
 
 
20.16  
Pari Passu

 
A claim of any Finance Party against any Obligor (other than the Parent) under
the Senior Finance Documents ceases to be unconditional or to rank at least pari
passu with the claims of all the unsecured creditors of such Obligor save those
whose claims are preferred by any law of general application and subject to the
provisions of the Subordination Agreement.
 
 
20.17  
Non-Compliance with Judgments

 
Any Obligor (other than the Parent) fails to comply with any final judgment or
final court order made against it for an amount in excess of €10,000,000 (or its
Euro Equivalent) within the time provided by law or by such judgment or order.
 
 
20.18  
Enforcement of Encumbrances

 
Any Encumbrance affecting the business, undertakings or assets of any Obligor
(other than the Parent) becomes enforceable, provided that no Event of Default
will occur under this Clause 20.18 if the aggregate amount of indebtedness
and/or Financial Indebtedness secured by such Encumbrance is less than
€10,000,000 (or its Euro Equivalent).
 
 
20.19  
Material Adverse Effect

 
Any event or circumstance occurs which, in the opinion of the Majority Lenders,
has a Material Adverse Effect.
 
 
20.20  
Permitted Take-Out Financing Default

 
Any default, termination event or similar event occurs under a Permitted
Take-Out Financing which, in the opinion of the Majority Lenders, has a Material
Adverse Effect.
 
 
20.21  
Necessary Authorisations

 
The loss of any Necessary Authorisations required for the entering into and the
performance of any obligations of any Obligor (other than the Parent) under the
Transaction Documents and required to carry on its business.
 
 
84

--------------------------------------------------------------------------------

 
 
20.22  
Failure to Make a Mandatory Prepayment

 
Any Obligor (other than the Parent) fails to make a mandatory prepayment in
accordance with the provisions of Clause 11 (Cancellation and Prepayment).
 
 
20.23  
Delivery of Financial Information

 
Any of the financial statements, reports, compliance information and other
financial information and reporting obligations required in accordance with
Clause 17 (Financial Information) are not delivered or made to the Facility
Agent in the agreed form and in accordance with the agreed timing.
 
 
20.24  
Acceleration

 
(a)  
If an Event of Default occurs in respect of an Opco only, the rights set out in
paragraph (b) below shall apply only in respect of the Outstandings attributable
to such Opco (by way of Advances or Finco On-Loans, as applicable). In such
circumstances, the Facility Agent may (in addition to the rights set out in
paragraph (b) below) deem that such Opco’s Borrowing Base has been reduced to
zero.

 
(b)  
On and at any time after the occurrence of an Event of Default, the Facility
Agent may (and, if so instructed by the Majority Lenders, shall), without any
judicial or extra judicial step, by written notice to the Co-ordinator:

 
(i)  
declare all or any part of the Outstandings to be immediately due and payable
(whereupon the same shall become so payable, together with accrued interest
thereon and any other sums then owed by any Obligor under the Senior Finance
Documents); and/or

 
(ii)  
declare that any unutilised portion of the Facility shall be cancelled,
whereupon the same shall be cancelled and the corresponding Commitments of each
Lender shall be reduced to zero; and/or

 
(iii)  
declare that all or part of the Outstandings be payable on demand, whereupon
they shall immediately become payable on demand by the Facility Agent on the
instructions of the Majority Lenders.

 
 
21  
Acceding Borrowers

 
(a)  
Avis Europe may request that on or following the date of this Agreement an
Eligible SPV becomes an Acceding Borrower under the Facility by delivering to
the Facility Agent a Borrower Accession Notice subject to the terms and the
provisions of paragraph (b) below, together with the documents listed in Part 1
of Schedule 6 (Conditions Precedent) in relation to such Acceding Borrower.

 
(b)  
Upon the Facility Agent’s confirmation to Avis Europe that it has received all
documents referred to in paragraph (a) above in respect of an Eligible SPV and
that each is in form and substance satisfactory to it, such Eligible SPV, the
other Obligors and the Finance Parties shall from the date of such accession
each assume such obligations towards one another and/or acquire such rights
against each other as they would have assumed or acquired had such Eligible SPV
been an original Party as a Borrower and such Eligible SPV shall become a Party
hereto as an Acceding Borrower.

 
 
 
85

--------------------------------------------------------------------------------

 
 
(c)  
It shall be a condition to accession that each Acceding Borrower shall (and Avis
Europe shall ensure that each Acceding Borrower shall), on the date on which
such Acceding Borrower accedes, provide such Security as the Security Agent may
require in accordance with the Security Principles. The Security Documents shall
contain such customary further assurance language as the Facility Agent shall
agree with the Co-ordinator. For the avoidance of doubt and notwithstanding
anything to the contrary in this Agreement, no Acceding Borrower shall be deemed
to, or be interpreted to, have granted a security interest or an Encumbrance, or
have agreed to grant a security interest or an Encumbrance, in favour of any
Finance Party whatsoever, until and unless a relevant Security Document to which
such Acceding Borrower is a party shall have been executed and delivered by such
Acceding Borrower, and this Agreement is not a Security Document.

 
 
22  
Default Interest

 
(a)  
If an Obligor fails to pay any amount payable by it under a Senior Finance
Document on its due date, interest shall accrue on the overdue amount from the
due date up to the date of actual payment (both before and after judgment) at a
rate which, subject to paragraph (b) below, is the sum of 0.5 per cent. and the
rate which would have been payable if the overdue amount had, during the period
of non-payment, constituted an Advance in the currency of the overdue amount for
successive Terms, each of a duration selected by the Facility Agent (acting
reasonably). Any interest accruing under this paragraph (a) shall be immediately
payable by the Obligor on demand by the Facility Agent.

 
(b)  
If any overdue amount consists of all or part of an Advance which became due on
a day which was not the last day of a Term relating to that Advance:

 
(i)  
the first Term for that overdue amount shall have a duration equal to the
unexpired portion of the current Term relating to that Advance; and

 
(ii)  
the rate of interest applying to the overdue amount during that first Term shall
be the sum of 1 per cent. and the rate which would have applied if the overdue
amount had not become due.

 
(c)  
Default interest (if unpaid) arising on an overdue amount will be compounded
with the overdue amount at the end of each Term applicable to that overdue
amount but will remain immediately due and payable (subject, as to default
interest arising on overdue amounts due by an Italian Obligor, Article 1283 of
the Italian Civil Code).

 
 
23  
Guarantee and Indemnity

 
 
23.1  
Guarantee and Indemnity

 
Each Guarantor irrevocably and unconditionally jointly and severally:
 
(a)  
guarantees to each Finance Party punctual performance by each Borrower of all
that Borrower’s obligations under the Senior Finance Documents;

 
(b)  
undertakes with each Finance Party that whenever a Borrower does not pay any
amount when due under or in connection with any Senior Finance Document, that
Guarantor shall immediately on demand pay that amount as if it was the principal
obligor; and

 
 
 
86

--------------------------------------------------------------------------------

 
 
(c)  
agrees with each Finance Party that if any obligation guaranteed by it is or
becomes unenforceable, invalid or illegal, it will, as an independent and
primary obligation, indemnify that Finance Party immediately on demand against
any cost, loss or liability it incurs as a result of a Borrower not paying any
amount which would, but for such unenforceability, invalidity or illegality,
have been payable by it under any Senior Finance Document on the date when it
would have been due. The amount payable by a Guarantor under this indemnity will
not exceed the amount it would have had to pay under this Clause 23 if the
amount claimed had been recoverable on the basis of a guarantee.

 
 
23.2  
Continuing Guarantee

 
This guarantee is a continuing guarantee and will extend to the ultimate balance
of sums payable by any Obligor under the Senior Finance Documents, regardless of
any intermediate payment or discharge in whole or in part.
 
 
23.3  
Reinstatement

 
If any discharge, release or arrangement (whether in respect of the obligations
of any Obligor or any security for those obligations or otherwise) is made by a
Finance Party in whole or in part on the basis of any payment, security or other
disposition which is avoided or must be restored in insolvency, liquidation,
administration or otherwise, without limitation, then the liability of each
Guarantor under this Clause 23 will continue or be reinstated as if the
discharge, release or arrangement had not occurred.
 
 
23.4  
Waiver of Defences

 
The obligations of each Guarantor under this Clause 23 will not be affected by
an act, omission, matter or thing which, but for this Clause 23, would reduce,
release or prejudice any of its obligations under this Clause 23 (without
limitation and whether or not known to it or any Finance Party) including:
 
(a)  
any time, waiver or consent granted to, or composition with, any Obligor or
other person;

 
(b)  
the release of any other Obligor or any other person under the terms of any
composition or arrangement with any creditor of any Obligor;

 
(c)  
the taking, variation, compromise, exchange, renewal or release of, or refusal
or neglect to perfect, take up or enforce, any rights against, or security over
assets of, any Obligor or other person or any non-presentation or non-observance
of any formality or other requirement in respect of any instrument or any
failure to realise the full value of any security;

 
(d)  
any incapacity or lack of power, authority or legal personality of or
dissolution or change in the members or status of an Obligor or any other
person;

 
(e)  
any amendment, novation, supplement, extension, restatement (however fundamental
and whether or not more onerous) or replacement of any Senior Finance Document
or any other document or security including, without limitation, any change in
the purpose of, any extension of or any increase in any facility or the addition
of any new facility under any Senior Finance Document or other document or
security;

 
 
 
87

--------------------------------------------------------------------------------

 
 
(f)  
any personal defences of any other Obligor, or any right of revocation or
set-off of any other Obligor;

 
(g)  
any unenforceability, illegality or invalidity of any obligation of any person
under any Senior Finance Document or any other document or security; or

 
(h)  
any insolvency or similar proceedings.

 
 
23.5  
Immediate Recourse

 
Each Guarantor waives any right it may have of first requiring any Finance Party
(or any trustee or agent on its behalf) to proceed against or enforce any other
rights or security or claim payment from any person before claiming from that
Guarantor under this Clause 23. This waiver applies irrespective of any law or
any provision of a Senior Finance Document to the contrary.
 
 
23.6  
Appropriations

 
Until all amounts which may be or become payable by the Obligors under or in
connection with the Senior Finance Documents have been irrevocably paid in full,
each Finance Party (or any trustee or agent on its behalf) may:
 
(a)  
refrain from applying or enforcing any other moneys, security or rights held or
received by that Finance Party (or any trustee or agent on its behalf) in
respect of those amounts, or apply and enforce the same in such manner and order
as it sees fit (whether against those amounts or otherwise) and no Guarantor
shall be entitled to the benefit of the same; and

 
(b)  
hold in an interest-bearing suspense account any moneys received from any
Guarantor or on account of any Guarantor’s liability under this Clause 23.

 
 
23.7  
Deferral of Guarantors’ Rights

 
Until all amounts which may be or become payable by the Obligors under or in
connection with the Senior Finance Documents have been irrevocably paid in full
and unless the Facility Agent otherwise directs, no Guarantor will exercise any
rights which it may have by reason of performance by it of its obligations under
the Senior Finance Documents or by reason of any amount being payable, or
liability arising, under this Clause 23:
 
(a)  
to be indemnified by an Obligor;

 
(b)  
to claim any contribution from any other guarantor of any Obligor’s obligations
under the Senior Finance Documents;

 
(c)  
to take the benefit (in whole or in part and whether by way of subrogation or
otherwise) of any rights of the Finance Parties under the Senior Finance
Documents or of any other guarantee or security taken pursuant to, or in
connection with, the Senior Finance Documents by any Finance Party;

 
(d)  
to bring legal or other proceedings for an order requiring any Obligor to make
any payment, or perform any obligation, in respect of which any Guarantor has
given a guarantee, undertaking or indemnity under Clause 23.1 (Guarantee and
Indemnity);

 
(e)  
to exercise any right of set-off against any Obligor; and/or

 
(f)  
to claim or prove as a creditor of any Obligor in competition with any Finance
Party.

 
 
 
88

--------------------------------------------------------------------------------

 
 
If a Guarantor receives any benefit, payment or distribution in relation to such
rights, it shall hold that benefit, payment or distribution to the extent
necessary to enable all amounts which may be or become payable to the Finance
Parties by the Obligors under or in connection with the Senior Finance Documents
to be repaid in full on trust for the Finance Parties and shall promptly pay or
transfer the same to the Facility Agent or as the Facility Agent may direct for
application in accordance with Clause 26 (Payments).
 
 
23.8  
Release of Guarantors’ Right of Contribution

 
If any Guarantor (a “Retiring Guarantor”) ceases to be a Guarantor in accordance
with the terms of the Senior Finance Documents for the purpose of any sale or
other disposal of that Retiring Guarantor, then on the date such Retiring
Guarantor ceases to be a Guarantor:
 
(a)  
that Retiring Guarantor is released by each other Guarantor from any liability
(whether past, present or future and whether actual or contingent) to make a
contribution to any other Guarantor arising by reason of the performance by any
other Guarantor of its obligations under the Senior Finance Documents; and

 
(b)  
each other Guarantor waives any rights it may have by reason of the performance
of its obligations under the Senior Finance Documents to take the benefit (in
whole or in part and whether by way of subrogation or otherwise) of any rights
of the Finance Parties under any Senior Finance Document or of any other
security taken pursuant to, or in connection with, any Senior Finance Document
where such rights or security are granted by or in relation to the assets of the
Retiring Guarantor.

 
 
23.9  
Additional Security

 
This guarantee is in addition to and is not in any way prejudiced by any other
guarantee or security now or subsequently held by any Finance Party.
 
 
23.10  
Availability Deficiency

 
In relation to any day, the amount payable under the Guarantees made under this
Clause 23 shall be limited to the amount of the Availability Deficiency in
respect of such day.
 
 
23.11  
Limitations of Liabilities of Spanish Guarantors

 
Notwithstanding the foregoing and any other provisions of this Agreement, the
obligations and liabilities of any Spanish Guarantor under this Clause 23.11, or
any other provision of this Agreement, shall be deemed not to be assumed by such
Spanish Guarantor to the extent that they constitute or may constitute unlawful
financial assistance within the meaning of article 150 of the Spanish Companies
Law (Ley de Sociedades de Capital) (where the company is a Spanish public
company (Sociedad Anónima)) or article 143 of the Spanish Companies Law (Ley de
Sociedades de Capital) (where the company is a Spanish limited liability company
(Sociedad de Responsabilidad Limitada)). Accordingly, the obligations and
liabilities of any Spanish Obligor under this Agreement and any of the other
Senior Finance Documents shall not include and shall not be extended to any
repayment obligations in respect of financing used in or towards payment of or
refinance of the purchase price or subscription for the shares or quotas in the
Spanish Guarantor and/or the acquisition of or subscription for the shares or
quotas in its controlling corporation directly or indirectly (or, where the
company is a Spanish limited liability company (Sociedad de Responsabilidad
Limitada), of any company of its group). Likewise,
 
 
89

--------------------------------------------------------------------------------

 
if incorporated as a limited liability company (Sociedad de Responsabilidad
Limitada), the obligations and liabilities of the Spanish Guarantor under this
Agreement and any of the other Senior Finance Documents shall not include and
shall not be extended to any obligations which could reasonably be expected to
result in a breach of article 402 of the Spanish Law on Companies (Ley de
Sociedades de Capital).
 
 
23.12  
Limitations of Liabilities of Italian Opco

 
The liability of Italian Opco under this Clause 23:
 
(a)  
shall not include and shall not extend, directly or indirectly, to any
indebtedness incurred by any Obligor under or in relation to any Advance the
proceeds of which are applied in whole or in part towards the acquisition or
subscription of shares in Italian Opco or any direct or indirect Holding Company
of Italian Opco (or the refinancing of any indebtedness incurred for that
purpose); and

 
 
(b)
in respect of the obligations of any Obligor which is not a direct or indirect
Subsidiary of Italian Opco shall at all times be limited, as to Italian Opco, to
an amount of €180,000,000.

 
 
23.13  
Limitations of Liabilities of German Guarantors

 
(a)  
To the extent that the guarantee created under this Clause 23 (the “Guarantee”)
is granted by a Guarantor incorporated in Germany as a limited liability company
(GmbH) (each a “German Guarantor”) and the Guarantee of the German Guarantor
guarantees amounts which are owed by direct or indirect shareholders of the
German Guarantor or Subsidiaries of such shareholders (with the exception of
Subsidiaries which are also Subsidiaries of the German Guarantor), the Guarantee
of the German Guarantor shall be subject to certain limitations as set out in
the following paragraphs of this Clause 23.13. In relation to any other amounts
guaranteed, the Guarantee of the German Guarantor remains unlimited.

 
(b)  
Subject to paragraphs (ii) and (iii) below, the Facility Agent shall not be
entitled to enforce the Guarantee to the extent that the German Guarantor
demonstrates that such enforcement has the effect of:

 
A.  
reducing the German Guarantor’s net assets (Nettovermögen) (the “Net Assets”) to
an amount less than its stated share capital (Stammkapital); or

 
B.  
(if its Net Assets are already lower than its stated share capital) causing such
amount to be further reduced,

 
and thereby affects its assets which are required for the obligatory
preservation of its stated share capital according to §§ 30, 31 German GmbH-Act
(GmbH-Gesetz) (the “GmbH-Act”) (“Limitation on Enforcement” or “Limitation
Event”). For the purpose of determining whether a Limitation Event has occurred,
any recourse claim (Rückgriffsanspruch) which the German Guarantor has, or would
acquire, against a shareholder or another member of the Avis Europe Group as a
result of the enforcement of the Guarantee shall be taken into account to the
extent that such recourse claim is valuable (werthaltig) (“Recourse Claim”). To
the extent that there is such Recourse Claim, no Limitation on Enforcement
applies.
 
(i)  
The value of the Net Assets shall be determined in accordance with GAAP
consistently applied by the German Guarantor in preparing its

 
 
 
90

--------------------------------------------------------------------------------

 
 
 
unconsolidated balance sheets (Jahresabschluss according to § 42 GmbH-Act, §§
242, 264 HGB) in the previous years, save that:

 
A.  
the amount of any increase of the stated share capital (Stammkapital) of the
German Guarantor registered after the date of this Agreement without the prior
written consent of the Facility Agent shall be deducted from the relevant stated
share capital; and

 
B.  
loans and other liabilities incurred in violation of the provisions of any
Senior Finance Document shall be disregarded.

 
(ii)  
The Limitation on Enforcement shall only apply if and to the extent that the
managing director(s) (Geschäftsführer) on behalf of the respective German
Guarantor have confirmed in writing to the Facility Agent within five Business
Days following the Facility Agent’s demand under the Guarantee (i) the amount of
the German Guarantor’s Net Assets and (ii) that and to what extent the demanded
payment would lead to the occurrence of a Limitation Event (the “Management
Determination”).

 
(iii)  
If the Facility Agent disagrees with the Management Determination, the Facility
Agent shall nevertheless be entitled to enforce the Guarantee up to such amount,
which is undisputed between itself and the relevant German Guarantor in
accordance with the provisions of paragraph (ii) above. In relation to the
amount which is disputed, the Limitation on Enforcement shall only apply if a
firm of auditors of international standing and reputation has, to the
satisfaction of the Facility Agent, determined within 30 calendar days (or such
longer period as has been agreed between the Co-ordinator and the Facility
Agent) from the date the Facility Agent has contested the Management
Determination (i) the amount of the German Guarantor’s Net Assets and (ii) to
what extent the demanded payment would lead to the occurrence of a Limitation
Event (the “Auditor’s Determination”). If the Facility Agent and the German
Guarantor do not agree on the appointment of a joint auditor within five
Business Days from the date the Facility Agent has disputed the Management
Determination, the Facility Agent shall be entitled to appoint auditors of
international standing and reputation in its sole discretion. The amounts
determined in the Auditor’s Determination shall be (except for manifest error)
binding for all Parties. The costs of the Auditor’s Determination shall be borne
by the Co-ordinator.

 
(iv)  
If pursuant to the Auditor’s Determination the amount payable under the
Guarantee is higher than set out in the Management Determination, the relevant
German Guarantor shall pay the difference to the Facility Agent on behalf of the
Finance Parties within five Business Days after receipt of the Auditor’s
Determination.

 
(v)  
If, and to the extent that, the Guarantee has been enforced without regard to
the Limitation on Enforcement because (A) the Management Determination was not
delivered within the relevant time frame or (B) the amount payable under the
Guarantee resulting from the Auditor’s Determination is lower than the
respective amount resulting from the Management Determination, the Finance
Parties shall upon written demand of the relevant German Guarantor to the
Facility Agent (on behalf

 
 
 
91

--------------------------------------------------------------------------------

 
 

 
of the Finance Parties) repay any amount (if and to the extent already paid to
the Finance Parties), in the case of (A) above, which the Facility Agent would
not have been entitled to enforce had the Management Determination been
delivered in time, and, in the case of (B) above, the difference between the
amount paid and the amount payable resulting from the Auditor’s Determination
calculated as of the date the demand under the Guarantee was made, provided such
demand for repayment is made to the Facility Agent within six months
(Ausschlussfrist) from the date the Guarantee has been enforced.

 
 
(vi)  
If the German Guarantor intends to demonstrate that the enforcement of the
Guarantee would lead to the occurrence of a Limitation Event, then the German
Guarantor shall realise at market value any and all of its assets that are shown
in its balance sheet with a book value (Buchwert) which is (in the opinion of
the Facility Agent) significantly lower than their market value and to the
extent that such assets are not necessary for the relevant German Guarantor’s
business (nicht betriebsnotwendig), to the extent necessary to satisfy the
amounts demanded under this paragraph (b).

 
(vii)  
The Limitation on Enforcement does not affect the right of the Finance Parties
to claim again any outstanding amount at a later point in time if and to the
extent that this paragraph (b) would allow this at that later point.

 
(viii)  
The Limitation on Enforcement does not apply in relation to amounts that
correspond to funds that have been on-lent to, or otherwise been passed on to,
the relevant German Guarantor or any of its Subsidiaries. The burden of
demonstrating that no amounts have been passed on is on the German Guarantor.

 
(ix)  
The Limitation on Enforcement does not apply to any amounts payable under the
Guarantee if and as long as a domination and/or profit and loss transfer
agreement in accordance with § 291 of the German Stock Corporation Act
(Aktiengesetz) is in existence.

 
(x)  
For the avoidance of doubt, no Limitation on Enforcement applies if and to the
extent for any reason (including as a result of a change in the relevant rules
of law or their application or construction) the relevant situation referred to
in paragraph (b) sentence 1 above does not constitute a breach of the German
Guarantor’s obligations to preserve its stated share capital pursuant to §§ 30,
31 GmbH-Act (as amended, supplemented and/or replaced from time to time).

 
(c)  
This Clause 23.13 shall apply mutatis mutandis if the Guarantee is granted by a
German Guarantor incorporated as a limited liability partnership (GmbH & Co. KG)
in relation to the limited liability company as general partner (Komplementär)
of such German Guarantor.

 
 
24  
Facility Agent, Security Agent and the Finance Parties

 
 
24.1  
Appointment of the Facility Agent and the Security Agent

 
(a)  
Each of the other Finance Parties appoints the Facility Agent to act as its
agent under and in connection with the Senior Finance Documents.

 
 
 
92

--------------------------------------------------------------------------------

 
 
(b)  
Subject to Clause 24.22 (Appointment as Security Agent (Sicherheitentreuhänder)
in relation to German Security), each of the other Finance Parties appoints the
Security Agent to act as security trustee under and in connection with the
Senior Finance Documents.

 
(c)  
Each of the other Finance Parties authorises each of the Facility Agent and the
Security Agent to exercise the rights, powers, authorities and discretions
specifically given to it under or in connection with the Senior Finance
Documents together with any other incidental rights, powers, authorities and
discretions.

 
(d)  
The duties of the Facility Agent and the Security Agent under the Senior Finance
Documents will continue until such time as no Finance Party has any actual or
contingent liability under any Senior Finance Document.

 
 
24.2  
Duties of the Facility Agent and the Security Agent

 
(a)  
Subject to paragraph (b) below, the Facility Agent shall promptly forward to a
Party the original or a copy of any document which is delivered to the Facility
Agent for that Party by any other Party.

 
(b)  
Without prejudice to Clause 30.7 (Copy of Transfer Certificate or Assignment
Agreement to Co-ordinator), paragraph (a) above shall not apply to any Transfer
Certificate or to any Assignment Agreement.

 
(c)  
Except where a Senior Finance Document specifically provides otherwise, the
Facility Agent is not obliged to review or check the adequacy, accuracy or
completeness of any document it forwards to another Party.

 
(d)  
If the Facility Agent receives notice from a Party referring to this Agreement,
describing a Default and stating that the circumstance described is a Default,
it shall promptly notify the Finance Parties.

 
(e)  
If the Facility Agent is aware of the non-payment of any principal, interest,
commitment fee or other fee payable to a Finance Party (other than the Facility
Agent or the Mandated Lead Arranger) under this Agreement, it shall promptly
notify the other Finance Parties.

 
(f)  
The Facility Agent shall promptly send to the Security Agent such certification
as the Security Agent may require, in relation to any Security other than German
Security, pursuant to paragraph 7 of Schedule 15 (Security Agency Provisions).

 
(g)  
The duties of the Facility Agent and the Security Agent under the Senior Finance
Documents are solely mechanical and administrative in nature.

 
 
24.3  
Role of the Mandated Lead Arranger

 
Except as specifically provided in the Senior Finance Documents, the Mandated
Lead Arranger shall have no obligations of any kind to any other party under or
in connection with any Senior Finance Document.
 
 
24.4  
Role of the Security Agent

 
Subject to Clause 24.22 (Appointment as Security Agent
(Sicherheitentreuhänder)), the Security Agent shall not be an agent of any
Finance Party or any Obligor under or in connection with any Senior Finance
Document.
 
 
93

--------------------------------------------------------------------------------

 
 
24.5  
No Fiduciary Duties

 
(a)  
Subject to Clause 24.22 (Appointment as Security Agent (Sicherheitentreuhänder)
in relation to German Security), nothing in the Senior Finance Documents
constitutes the Facility Agent, the Security Agent (except as expressly provided
in Schedule 15 (Security Agency Provisions)) or the Mandated Lead Arranger as a
trustee or fiduciary of any other person.

 
(b)  
Neither the Facility Agent, the Security Agent nor the Mandated Lead Arranger
shall be bound to account to any Lender for any sum or the profit element of any
sum received by it for its own account.

 
 
24.6  
Business with the Avis Europe Group

 
The Facility Agent, the Security Agent and the Mandated Lead Arranger may accept
deposits from, lend money to and generally engage in any kind of banking or
other business with any Obligor or member of the Avis Europe Group or any other
person.
 
 
24.7  
Discretion of the Facility Agent

 
(a)  
Each of the Facility Agent and the Security Agent may rely on:

 
(i)  
any representation, notice or document believed by it to be genuine, correct and
appropriately authorised; and

 
(ii)  
any statement made by a director, authorised signatory or employee of any person
regarding any matters which may reasonably be assumed to be within his knowledge
or within his power to verify.

 
(b)  
Each of the Facility Agent and the Security Agent may assume, unless it has
received notice to the contrary in its capacity as agent for the Lenders or, as
the case may be, as security agent or security trustee for the Finance Parties,
that:

 
(i)  
no Default has occurred;

 
(ii)  
any right, power, authority or discretion vested in any Party, the Lenders or
the Majority Lenders has not been exercised; and

 
(iii)  
any notice or request made by Avis Europe or the Co-ordinator is made on behalf
of and with the consent and knowledge of all the Obligors.

 
(c)  
Each of the Facility Agent and the Security Agent may engage, pay for and rely
on the advice or services of any lawyers, accountants, surveyors or other
experts.

 
(d)  
Each of the Facility Agent and the Security Agent may act in relation to the
Senior Finance Documents through its personnel and agents.

 
(e)  
Each of the Facility Agent and the Security Agent may disclose to any other
Party any information it reasonably believes it has received as agent under this
Agreement or, as the case may be, as security trustee or agent.

 
(f)  
Notwithstanding any other provision of any Senior Finance Document to the
contrary, neither the Facility Agent, the Security Agent nor the Mandated Lead
Arranger is obliged to do or omit to do anything if it would or might in its
reasonable opinion constitute a breach of any law or regulation or a breach of a
fiduciary duty or a duty of confidentiality.

 
 
 
94

--------------------------------------------------------------------------------

 
 
24.8  
Majority Lenders’ Instructions

 
(a)  
Unless a contrary indication appears in a Senior Finance Document, each of the
Facility Agent and the Security Agent shall (i) exercise any right, power,
authority or discretion vested in it as Facility Agent or Security Agent (as the
case may be) in accordance with any instructions given to it by the Majority
Lenders (or, if so instructed by the Majority Lenders, refrain from exercising
any right, power, authority or discretion vested in it as Facility Agent or
Security Agent, as the case may be) and (ii) not be liable for any act (or
omission) if it acts (or refrains from taking any action) in accordance with an
instruction of the Majority Lenders.

 
(b)  
Unless a contrary indication appears in a Senior Finance Document, any
instructions given by the Majority Lenders will be binding on all the Finance
Parties.

 
(c)  
Each of the Facility Agent and the Security Agent may refrain from acting in
accordance with the instructions of the Majority Lenders (or, if appropriate,
the Lenders) until it has received such security or collateral as it may require
for any cost, loss or liability (together with any associated VAT) which it may
incur in complying with the instructions.

 
(d)  
In the absence of instructions from the Majority Lenders (or, if appropriate,
the Lenders), each of the Facility Agent and the Security Agent may act (or
refrain from taking action) as it considers to be in the best interest of the
Lenders.

 
(e)  
Neither the Facility Agent nor the Security Agent is authorised to act on behalf
of a Lender (without first obtaining that Lender’s consent) in any legal or
arbitration proceedings relating to any Senior Finance Document.

 
 
24.9  
No Responsibility

 
None of the Facility Agent, the Security Agent nor the Mandated Lead Arranger:
 
(a)  
is responsible for the adequacy, accuracy and/or completeness of any information
(whether oral or written) supplied by any Finance Party or an Obligor or any
other person given in or in connection with any Senior Finance Document,
including any Budget;

 
(b)  
is responsible for the legality, validity, effectiveness, adequacy or
enforceability of any Senior Finance Document or any other agreement,
arrangement or document entered into, made or executed in anticipation of or in
connection with any Senior Finance Document; or

 
(c)  
is responsible for any determination as to whether any information provided or
to be provided to any Finance Party is non-public information the use of which
may be regulated or prohibited by applicable law or regulation relating to
insider dealing or otherwise.

 
 
24.10  
Exclusion of Liability

 
(a)  
Without limiting paragraph (b) below (and without prejudice to the provisions of
paragraph (e) of Clause 26.9 (Disruption to Payment Systems etc.), neither the
Facility Agent nor the Security Agent will be liable, including, without
limitation, for negligence or any other category of liability whatsoever, for
any action taken by it under or in connection with any Senior Finance Document,
unless directly caused by its gross negligence or wilful misconduct.

 
 
 
95

--------------------------------------------------------------------------------

 
 
(b)  
No Party (other than the Facility Agent or, as the case may be, the Security
Agent) may take any proceedings, or assert or seek to assert any claim, against
any officer, employee or agent of the Facility Agent or the Security Agent in
respect of any claim it might have against the Facility Agent or the Security
Agent or in respect of any act or omission of any kind by that officer, employee
or agent in relation to any Senior Finance Document and each party agrees that
any officer, employee or agent of the Facility Agent or the Security Agent may
rely on this Clause 24.10.

 
(c)  
Neither the Facility Agent nor the Security Agent will be liable for any delay
(or any related consequences) in crediting an account with an amount required
under the Senior Finance Documents to be paid by it if it has taken all
necessary steps as soon as reasonably practicable to comply with the regulations
or operating procedures of any recognised clearing or settlement system used by
it for that purpose.

 
(d)  
Nothing in this Agreement shall oblige the Facility Agent, the Security Agent or
the Mandated Lead Arranger to carry out any “know your customer” or other checks
in relation to any person on behalf of any Lender and each Lender confirms to
the Facility Agent, the Security Agent and the Mandated Lead Arranger that it is
solely responsible for any such checks it is required to carry out and that it
may not rely on any statement in relation to such checks made by the Facility
Agent, the Security Agent or the Mandated Lead Arranger.

 
 
24.11  
Lenders’ Indemnity to the Facility Agent and the Security Agent

 
Each Lender shall (in proportion to its share of the Total Commitments or, if
the Total Commitments are then zero, to its share of the Total Commitments
immediately prior to their reduction to zero) indemnify the Facility Agent and
the Security Agent, within three Business Days of demand, against any cost, loss
or liability including, without limitation, for negligence or any other category
of liability whatsoever incurred by the Facility Agent or the Security Agent
(otherwise than by reason of the Facility Agent’s or, as the case may be, the
Security Agent’s gross negligence or wilful misconduct) (or in the case of any
cost, loss or liability pursuant to Clause 26.9 (Disruption to Payment Systems
etc.) notwithstanding the Facility Agent’s negligence, gross negligence or any
other category of liability whatsoever but not including any claim based on the
fraud of the Facility Agent or, as the case may be, the Security Agent) in
acting as Facility Agent or, as the case may be, Security Agent, under the
Senior Finance Documents (unless it has been reimbursed by an Obligor pursuant
to a Senior Finance Documents).
 
 
24.12  
Resignation of the Facility Agent or Security Agent

 
(a)  
The Facility Agent or the Security Agent may resign and appoint one of its
Affiliates acting through an office in France as successor Facility Agent or, as
the case may be, Security Agent by giving notice to the other Finance Parties
and the Co-ordinator.

 
(b)  
Alternatively the Facility Agent or the Security Agent may resign without having
designated a successor as agent under paragraph (a) above (and shall do so if so
required by the Majority Lenders) by giving 30 days’ notice to the Lenders and
the Co-ordinator, in which case the Majority Lenders (with the prior written
consent of

 
 
 
96

--------------------------------------------------------------------------------

 
 
 
Avis Europe) may appoint a successor Facility Agent or, as the case may be,
Security Agent.

 
(c)  
If the Majority Lenders have not appointed a successor Facility Agent or, as the
case may be, Security Agent in accordance with paragraph (b) above within 20
days after notice of resignation was given, the retiring Facility Agent or, as
the case may be, Security Agent (after consultation with Avis Europe) may
appoint a successor Facility Agent or Security Agent (as the case may be).

 
(d)  
The retiring Facility Agent or Security Agent shall make available to its
successor such documents and records and provide such assistance as its
successor may reasonably request for the purposes of performing its functions as
Facility Agent or Security Agent under the Senior Finance Documents.

 
(e)  
The resignation notice of the Facility Agent or Security Agent shall only take
effect upon the appointment of a successor.

 
(f)  
Upon the appointment of a successor, the retiring Facility Agent or Security
Agent shall be discharged from any further obligation in respect of the Senior
Finance Documents but shall remain entitled to the benefit of this Clause 24.12.
Its successor and each of the other Parties shall have the same rights and
obligations amongst themselves as they would have had if such successor had been
an original Party.

 
(g)  
After consultation with Avis Europe, the Majority Lenders may, by notice to the
Facility Agent or, as the case may be, the Security Agent, require it to resign
in accordance with paragraph (b) above. In this event, the Facility Agent or, as
the case may be, the Security Agent shall resign in accordance with paragraph
(b) above.

 
 
24.13  
Confidentiality

 
(a)  
Each of the Facility Agent (in acting as agent for the Finance Parties) and the
Security Agent (in acting as security trustee for the Finance Parties) shall be
regarded as acting through its respective agency or security agency or trustee
division which in each case shall be treated as a separate entity from any other
of its divisions or departments.

 
(b)  
If information is received by another division or department of the Facility
Agent or, as the case may be, the Security Agent, it may be treated as
confidential to that division or department and the Facility Agent or, as the
case may be, the Security Agent shall not be deemed to have notice of it.

 
 
24.14  
Relationship with the Lenders

 
(a)  
The Facility Agent may treat the person shown in its records as Lender at the
opening of business (in the place of the Facility Agent’s principal office as
notified to the Finance Parties from time to time) as the Lender acting through
its Facility Office:

 
(i)  
entitled to or liable for any payment due under any Senior Finance Document on
that day; and

 
 
 
97

--------------------------------------------------------------------------------

 
 
(ii)  
entitled to receive and act upon any notice, request, document or communication
or make any decision or determination under any Senior Finance Document made or
delivered on that day,

 
unless it has received not less than five Business Days’ prior notice from that
Lender to the contrary in accordance with the terms of this Agreement.
 
(b)  
Any Lender may by notice to the Facility Agent appoint a person to receive on
its behalf all notices, communications, information and documents to be made or
despatched to that Lender under the Senior Finance Documents. Such notice shall
contain the address, fax number and (where communication by electronic mail or
other electronic means is permitted under Clause 36.6 (Electronic
Communication)) electronic mail address and/or any other information required to
enable the sending and receipt of information by that means (and, in each case,
the department or officer, if any, for whose attention communication is to be
made) and be treated as a notification of a substitute address, fax number,
electronic mail address, department and officer by that Lender for the purposes
of Clause 36.2 (Addresses) and paragraph (a)(iii) of Clause 36.6 (Electronic
Communication) and the Facility Agent shall be entitled to treat such person as
the person entitled to receive all such notices, communications, information and
documents as though that person were that Lender.

 
 
24.15  
Lenders’ Additional Costs Details

 
Each Lender shall supply the Facility Agent with any information required by the
Facility Agent in order to calculate the Mandatory Cost Rate in accordance with
Schedule 2 (Mandatory Cost Formulae).
 
 
24.16  
Credit Appraisal by the Lenders

 
Without affecting the responsibility of any Obligor for information supplied by
it or on its behalf in connection with any Senior Finance Document, each Lender
confirms to the Facility Agent, the Security Agent and the Mandated Lead
Arranger that it has been, and will continue to be, solely responsible for
making its own independent appraisal and investigation of all risks arising
under or in connection with any Senior Finance Document, including but not
limited to:
 
(a)  
the financial condition, status and nature of each Obligor;

 
(b)  
the legality, validity, effectiveness, adequacy or enforceability of any Senior
Finance Document and any other agreement, arrangement or document entered into,
made or executed in anticipation of, under or in connection with any Senior
Finance Document;

 
(c)  
whether that Lender has recourse, and the nature and extent of that recourse,
against any party or any of its respective assets under or in connection with
any Senior Finance Document, the transactions contemplated by the Senior Finance
Documents or any other agreement, arrangement or document entered into, made or
executed in anticipation of, under or in connection with any Senior Finance
Document; and

 
(d)  
the adequacy, accuracy and/or completeness of the Budget delivered pursuant to
this Agreement and any other information provided by the Facility Agent, the
Security Agent, the Mandated Lead Arranger or by any other person under or

 
 
 
98

--------------------------------------------------------------------------------

 
 
  
in connection with any Senior Finance Document, the transactions contemplated by
the Senior Finance Documents or any other agreement, arrangement or document
entered into, made or executed in anticipation of, under or in connection with
any Senior Finance Document.

 
 
24.17  
Reference Banks

 
If a Reference Bank (or, if a Reference Bank is not a Lender, the Lender of
which it is an Affiliate) ceases to be a Lender, the Facility Agent shall (in
consultation with the Co-ordinator) appoint another Lender or an Affiliate of a
Lender to replace that Reference Bank.
 
 
24.18  
Management Time of the Facility Agent and the Security Agent

 
Any amount payable to the Facility Agent or the Security Agent under Clause
13.5 (Indemnity to the Facility Agent and the Security Agent), Clause 33 (Costs
and Expenses) and Clause 24.11 (Lenders’ Indemnity to the Facility Agent and the
Security Agent) shall include the cost of utilising its management time or other
resources and will be calculated on the basis of its reasonable daily or hourly
rates as it may notify to the Co-ordinator and the Lenders, and is in addition
to any fee paid or payable to it under Clause 9 (Fees).
 
 
24.19  
Deduction from Amounts Payable by the Facility Agent or the Security Agent

 
If any party owes an amount to the Facility Agent or the Security Agent under
any Senior Finance Document, the Facility Agent or, as the case may be, the
Security Agent may, after giving notice to that party, deduct an amount not
exceeding that amount from any payment to that party which the Facility Agent
or, as the case may be, the Security Agent would otherwise be obliged to make
under the Senior Finance Documents and apply the amount deducted in or towards
satisfaction of the amount owed. For the purposes of the Senior Finance
Documents, that party shall be regarded as having received any amount so
deducted.
 
 
24.20  
Co-operation with the Facility Agent and the Security Agent

 
Each Lender and each Obligor will co-operate with the Facility Agent and the
Security Agent to complete any legal requirements imposed on the Facility Agent
or, as the case may be, the Security Agent, in connection with the performance
of its duties under this Agreement and shall supply any information requested by
it in connection with the proper performance of those duties.
 
 
24.21  
Security Agency Provisions

 
The provisions of Schedule 15 (Security Agency Provisions) shall bind each Party
in respect of the Security other than German Security.
 
 
24.22  
Appointment as Security Agent (Sicherheitentreuhänder) in relation to German
Security

 
(a)  
Each Secured Finance Party appoints the Security Agent to be its German security
trustee (Sicherheitentreuhänder) for the purpose of executing any German
Security Documents and holding, administering and realising the related German
Security in its own name as trustee (treuhänderisch) for the benefit of the
Secured Finance Parties.

 
 
 
99

--------------------------------------------------------------------------------

 
 
(b)  
The Security Agent is authorised, empowered and directed to perform the duties
and to exercise the rights, powers and discretions as agent (Stellvertreter) of
the Secured Finance Parties that are specifically delegated to it under or in
connection with the German Security Documents, and to take any action and
exercise any right, power, authorities and discretion upon the provisions set
out in this Agreement under or in connection with the German Security Documents,
in each case together with any other rights, powers and discretions which are
incidental thereto.

 
(c)  
Each Secured Finance Party which becomes a party to this Agreement ratifies and
approves all acts and declarations previously done by the Security Agent on such
Secured Finance Party’s behalf.

 
(d)  
The Security Agent is relieved from the restrictions of self-dealing pursuant to
§ 181 of the German Civil Code (Bürgerliches Gesetzbuch, BGB) to perform its
duties and obligations as Security Agent hereunder.

 
(e)  
The Security Agent shall be and is authorised by each Secured Finance Party to
execute on behalf of itself and each other party hereto without the need for any
further referral to, or authority from, any other person all necessary releases
or confirmations of any German Security created under any German Security
Documents.

 
(f)  
This Clause 24.22 and any non-contractual obligation arising out of or in
connection with this Clause 24.22 are governed by the laws of the Federal
Republic of Germany.

 
 
25  
The Euro

 
 
25.1  
Currency

 
The Euro is the currency of account and payment for each and every sum at any
time due from any Obligor under this Agreement, provided that:
 
(a)  
each repayment of any Outstandings or Unpaid Sum (or part of it) shall be made
in the currency in which those Outstandings or Unpaid Sum are denominated on
their due date;

 
(b)  
interest shall be payable in the currency in which the sum in respect of which
such interest is payable was denominated when that interest was accrued;

 
(c)  
each payment in respect of costs and expenses shall be made in the currency in
which the same were incurred;

 
(d)  
each payment pursuant to Clause 12.2 (Tax Indemnity) or Clause 13.1 (Increased
Costs) shall be made in the currency specified by the Finance Party claiming
under it; and

 
(e)  
any amount expressed to be payable in a currency other than Euro shall be paid
in that other currency.

 
 
 
100

--------------------------------------------------------------------------------

 
 
25.2  
Change of Currency

 
(a)  
Unless otherwise prohibited by law, if more than one currency or currency unit
are at the same time recognised by the central bank of any country as the lawful
currency of that country, then:

 
(i)  
any reference in the Senior Finance Documents to, and any obligations arising
under the Senior Finance Documents in, the currency of that country shall be
translated into, or paid in, the currency or currency unit of that country
designated by the Facility Agent (after consultation with Avis Europe); and

 
(ii)  
any translation from one currency or currency unit to another shall be at the
official rate of exchange recognised by the central bank for the conversion of
that currency or currency unit into the other, rounded up or down by the
Facility Agent (acting reasonably).

 
(b)  
If a change in any currency of a country occurs, this Agreement will, to the
extent the Facility Agent (with the prior written consent of Avis Europe, not to
be unreasonably withheld or delayed) specifies to be necessary, be amended to
comply with any generally accepted conventions and market practice in the
Relevant Interbank Market and otherwise to reflect the change in currency.

 
 
25.3  
Currency Indemnity

 
(a)  
If any sum due from an Obligor under the Senior Finance Documents (a “Sum”) or
any order, judgment or award given or made in relation to this Agreement has to
be converted from the currency (the “First Currency”) in which that Sum is
payable into another currency (the “Second Currency”) for the purpose of:

 
(i)  
making or filing a claim or proof against such Obligor; or

 
(ii)  
obtaining or enforcing an order, judgment or award in relation to any litigation
or arbitration proceedings,

 
that Obligor shall as an independent obligation, within three Business Days of
demand, indemnify each Finance Party to whom that Sum is due against any cost,
loss or liability arising out of or as a result of the conversion, including any
discrepancy between (A) the rate of exchange used for such purpose to convert
the sum in question from the First Currency into the Second Currency and (B) the
rate or rates of exchange available to that person at the time of its receipt of
that Sum.
 
(b)  
Each Obligor waives any right it may have in any jurisdiction to pay any amount
under the Senior Finance Documents in a currency or currency unit other than
that in which it is expressed to be payable.

 
 
26  
Payments

 
 
26.1  
Payment to the Facility Agent

 
(a)  
On each date on which an Obligor or a Lender is required to make a payment under
a Senior Finance Document, that Obligor (subject to Clause 26.8 (Payments to the
Security Agent)) or Lender shall make the same available to the Facility Agent
(unless a contrary intention appears in a Senior Finance Document) for

 
 
 
101

--------------------------------------------------------------------------------

 
 
  
value on the due date at the time and in such funds specified by the Facility
Agent as being customary at the time for settlement of transactions in the
relevant currency in the place of payment.

 
 
(b)  
Payment shall be made to (in the case of an amount denominated in Euro) the
following account of the Facility Agent, or such other account with such bank as
the Facility Agent may specify from time to time:

 
Name:                                  Credit Agricole CIB Paris
 
SWIFT Code:                                            BSUIFRPP
 
IBAN:                                  FR76 3148 9000 1000 1855 0881 447
 
Reference:                                  Titrisation/ Avis Europe/ Rosa
Blanchau
 
 
26.2  
Distributions by the Facility Agent

 
Each payment received by the Facility Agent under the Senior Finance Documents
for another Party shall, subject to Clause 26.3 (Distributions to an Obligor),
Clause 26.4 (Clawback) and Clause 26.8 (Payments to the Security Agent), be made
available by the Facility Agent as soon as practicable after receipt to the
party entitled to receive payment in accordance with this Agreement (in the case
of a Lender, for the account of its Facility Office), to such account as that
Party may notify to the Facility Agent by not less than five Business Days’
notice with a bank in the principal financial centre of the country of that
currency (or, in relation to Euro, in the principal financial centre of a
Participating Member State or London).
 
 
26.3  
Distributions to an Obligor

 
The Facility Agent and the Security Agent may (with the consent of the Obligor
or in accordance with Clause 27 (Set-off)) apply any amount received by it for
that Obligor in or towards payment (on the date and in the currency and funds of
receipt) of any amount due from that Obligor under the Senior Finance Documents
or in or towards purchase of any amount of any currency to be so applied.
 
 
26.4  
Clawback

 
(a)  
Where a sum is to be paid to the Facility Agent or the Security Agent under the
Senior Finance Documents for another party, neither the Facility Agent nor, as
the case may be, the Security Agent is obliged to pay that sum to that other
party (or to enter into or perform any related exchange contract) until it has
been able to establish to its satisfaction that it has actually received that
sum.

 
(b)  
If the Facility Agent or the Security Agent pays an amount to another party and
it proves to be the case that the Facility Agent or, as the case may be, the
Security Agent had not actually received that amount, then the party to whom
that amount (or the proceeds of any related exchange contract) was paid shall on
demand refund the same to the Facility Agent or, as the case may be, the
Security Agent together with interest on that amount from the date of payment to
the date of receipt by the Facility Agent or, as the case may be, the Security
Agent, calculated by it to reflect its cost of funds.

 
 
 
102

--------------------------------------------------------------------------------

 
 
26.5  
Partial Payments

 
If the Facility Agent receives a payment that is insufficient to discharge all
the amounts then due and payable by an Obligor under the Senior Finance
Documents, the Facility Agent shall, unless otherwise instructed by the Majority
Lenders, apply that payment towards the obligations of that Obligor under the
Senior Finance Documents in the following order:
 
(a)  
first, in or towards payment pro rata of any unpaid fees, costs and expenses of
the Mandated Lead Arranger, the Facility Agent or the Security Agent under the
Senior Finance Documents;

 
(b)  
second, in or towards payment pro rata of any unpaid fees, costs and expenses
and reimbursement of unpaid expenses of the Lenders due under the Senior Finance
Documents;

 
(c)  
third, in or towards payment pro rata of any accrued interest or commission due
but unpaid in respect of the Facility;

 
(d)  
fourth, in or towards payment pro rata of any principal due but unpaid under
this Agreement; and

 
(e)  
fifth, in or towards payment pro rata of any other sum due but unpaid under the
Senior Finance Documents,

 
and such application shall override any appropriation made by an Obligor.
 
 
26.6  
No Set-off by Obligors

 
All payments to be made by an Obligor under the Senior Finance Documents shall
be calculated and be made without (and free of any deduction for) set-off or
counterclaim.
 
 
26.7  
Business Days

 
(a)  
Any payment which is due to be made on a day that is not a Business Day shall be
made on the next Business Day in the same calendar month (if there is one) or
the preceding Business Day (if there is not).

 
(b)  
During any extension of the due date for payment of any principal or Unpaid Sum
under this Agreement interest is payable on the principal or Unpaid Sum at the
rate payable on the original due date.

 
 
26.8  
Payments to the Security Agent

 
Notwithstanding any other provision of any Senior Finance Document, at any time
after any Security created by or pursuant to any Security Document becomes
enforceable, the Security Agent may require:
 
(a)  
any Obligor to pay all sums due under any Senior Finance Document; or

 
(b)  
the Facility Agent to pay all sums received or recovered from an Obligor under
any Senior Finance Document,

 
in each case as the Security Agent may direct for application in accordance with
the terms of the Senior Finance Documents.
 
 
103

--------------------------------------------------------------------------------

 
 
 
26.9  
Disruption to Payment Systems etc.

 
If either the Facility Agent determines (in its discretion) that a Disruption
Event has occurred or the Facility Agent is notified by the Co-ordinator that a
Disruption Event has occurred:
 
(a)  
the Facility Agent may, and shall if requested to do so by the Co-ordinator,
consult with the Co-ordinator with a view to agreeing with the Co-ordinator such
changes to the operation or administration of the Facility as the Facility Agent
may deem necessary in the circumstances;

 
(b)  
the Facility Agent shall not be obliged to consult with the Co-ordinator in
relation to any changes mentioned in paragraph (a) above if, in its opinion, it
is not practicable to do so in the circumstances and, in any event, shall have
no obligation to agree to such changes;

 
(c)  
the Facility Agent may consult with the Finance Parties in relation to any
changes mentioned in paragraph (a) above but shall not be obliged to do so if,
in its opinion, it is not practicable to do so in the circumstances;

 
(d)  
any such changes agreed upon by the Facility Agent and the Co-ordinator shall
(whether or not it is finally determined that a Disruption Event has occurred)
be binding upon the Parties as an amendment to (or, as the case may be, waiver
of) the terms of the Senior Finance Documents notwithstanding the provisions of
Clause 39 (Amendments);

 
(e)  
the Facility Agent shall not be liable for any damages, costs or losses
whatsoever (including, without limitation for negligence, gross negligence or
any other category of liability whatsoever but not including any claim based on
the fraud of the Facility Agent) arising as a result of its taking, or failing
to take, any actions pursuant to or in connection with this Clause 26.9; and

 
(f)  
the Facility Agent shall notify the Finance Parties of all changes agreed
pursuant to paragraph (d) above.

 
 
27  
Set-off

 
 
27.1  
Right to Set Off

 
A Finance Party may set off any matured obligation due from an Obligor under the
Senior Finance Documents (to the extent beneficially owned by that Finance
Party) against any matured obligation owed by that Finance Party to that
Obligor, regardless of the place of payment, booking branch or currency of
either obligation. If the obligations are in different currencies, the Finance
Party may convert either obligation at a market rate of exchange in its usual
course of business for the purpose of the set-off.
 
 
27.2  
No Obligation

 
No Lender shall be obliged to exercise any right given to it by
Clause 27.1 (Right to Set Off).
 
 
104

--------------------------------------------------------------------------------

 
 
28  
Sharing among the Finance Parties

 
 
28.1  
Payments to Finance Parties

 
If a Finance Party (a “Recovering Finance Party”) receives or recovers any
amount from an Obligor other than in accordance with Clause 26 (Payments) and
applies that amount to a payment due under the Senior Finance Documents, then:
 
(a)  
the Recovering Finance Party shall, within three Business Days, notify details
of the receipt or recovery to the Facility Agent;

 
(b)  
the Facility Agent shall determine whether the receipt or recovery is in excess
of the amount the Recovering Finance Party would have been paid, had the receipt
or recovery been received or made by the Facility Agent and distributed in
accordance with Clause 26.5 (Partial Payments), without taking account of any
tax which would be imposed on the Facility Agent in relation to the receipt,
recovery or distribution; and

 
(c)  
the Recovering Finance Party shall, within three Business Days of demand by the
Facility Agent, pay to the Facility Agent an amount (the “Sharing Payment”)
equal to such receipt or recovery less any amount which the Facility Agent
determines may be retained by the Recovering Finance Party as its share of any
payment to be made, in accordance with Clause 26.5 (Partial Payments).

 
 
28.2  
Redistribution of Payments

 
The Facility Agent shall treat the Sharing Payment as if it had been paid by the
relevant Obligor and distribute it between the Finance Parties (other than the
Recovering Finance Party) in accordance with Clause 26.5 (Partial Payments).
 
 
28.3  
Recovering Finance Party’s Rights

 
(a)  
On a distribution by the Facility Agent under Clause 28.2 (Redistribution of
Payments), the Recovering Finance Party will be subrogated to the rights of the
Finance Parties which have shared in the redistribution.

 
(b)  
If and to the extent that the Recovering Finance Party is not able to rely on
its rights under paragraph (a) above, the relevant Obligor shall be liable to
the Recovering Finance Party for a debt equal to the Sharing Payment which is
immediately due and payable.

 
 
28.4  
Reversal of Redistribution

 
If any part of the Sharing Payment received or recovered by a Recovering Finance
Party becomes repayable and is repaid by that Recovering Finance Party, then:
 
(a)  
each Finance Party which has received a share of the relevant Sharing Payment
pursuant to Clause 28.2 (Redistribution of Payments) shall, upon the request of
the Facility Agent, pay to the Facility Agent for account of that Recovering
Finance Party an amount equal to its share of the Sharing Payment (together with
an amount as is necessary to reimburse that Recovering Finance Party for its
share of any interest on the Sharing Payment which that Recovering Finance Party
is required to pay); and

 
 
 
105

--------------------------------------------------------------------------------

 
 
(b)  
that Recovering Finance Party’s rights of subrogation in respect of any
reimbursement shall be cancelled and the relevant Obligor will be liable to the
reimbursing Finance Party for the amount so reimbursed.

 
 
28.5  
Exceptions

 
(a)  
This Clause 28 shall not apply to the extent that the Recovering Finance Party
would not, after making any payment pursuant to this Clause 28, have a valid and
enforceable claim against the relevant Obligor.

 
(b)  
A Recovering Finance Party is not obliged to share with any other Finance Party
under any amount which the Recovering Finance Party has received or recovered as
a result of taking legal or arbitration proceedings, if:

 
(i)  
it notified such other Finance Party of the legal or arbitration proceedings;
and

 
(ii)  
such other Finance Party had an opportunity to participate in those legal or
arbitration proceedings but did not do so as soon as reasonably practicable
having received notice of it or did not take separate legal or arbitration
proceedings.

 
 
29  
Calculations and Accounts

 
 
29.1  
Day Count Convention

 
Any interest, commitment commission or fee accruing under a Senior Finance
Document shall accrue from day to day and shall be calculated on the basis of
the actual number of days elapsed in a year of 360 days or, in any case where
the practice in the Relevant Interbank Market differs, in accordance with that
market practice.
 
 
29.2  
Control Accounts

 
The Facility Agent shall maintain on its books a control account or accounts in
which shall be recorded:
 
(a)  
the amount of any Advance or Unpaid Sum and each Lender’s share in it;

 
(b)  
the amount of all principal, interest and other sums due or to become due from
each of the Obligors to any of the Lenders under the Senior Finance Documents
and each Lender’s share in it; and

 
(c)  
the amount of any sum received or recovered by the Facility Agent under this
Agreement and each Lender’s share in it.

 
 
29.3  
Accounts

 
In any litigation or arbitration proceedings arising out of or in connection
with a Senior Finance Document, the entries made in the accounts maintained by a
Finance Party are prima facie evidence of the matters to which they relate.
 
 
29.4  
Certificate of Finance Party

 
Any certification or determination by a Finance Party of a rate or amount under
any Senior Finance Document is prima facie evidence of the matters to which it
relates.
 
 
106

--------------------------------------------------------------------------------

 
 
30  
Changes to the Lenders

 
 
30.1  
Assignments and Transfers by the Lenders

 
Subject to this Clause 30, a Lender (the “Existing Lender”) may:
 
(a)  
assign any of its rights; or

 
(b)  
transfer by novation any of its rights and obligations,

 
to another bank or financial institution or to a trust, fund or other entity
which is regularly engaged in or established for the purpose of making,
purchasing or investing in loans, securities or other financial assets (the “New
Lender”).
 
 
30.2  
Conditions of Assignment or Transfer

 
(a)  
The consent of the Co-ordinator is required for an assignment or transfer by an
Existing Lender, unless the assignment or transfer is to another Lender or an
Affiliate of a Lender or an Event of Default is continuing.

 
(b)  
The consent of the Co-ordinator to an assignment or transfer must not be
unreasonably withheld or delayed. The Co-ordinator will be deemed to have given
its consent five Business Days after the Existing Lender has requested it unless
consent is expressly refused by the Co-ordinator within that time.

 
(c)  
The consent of the Co-ordinator to an assignment or transfer must not be
withheld solely because the assignment or transfer may result in an increase to
the Mandatory Cost Rate.

 
(d)  
An assignment will only be effective on:

 
(i)  
receipt by the Facility Agent (whether in the Assignment Agreement or otherwise)
of written confirmation from the New Lender (in form and substance satisfactory
to the Facility Agent) that the New Lender will assume the same obligations to
the other Finance Parties as it would have been under if it was an Original
Lender; and

 
(ii)  
performance by the Facility Agent of all necessary “know your customer” or other
similar checks under all applicable laws and regulations in relation to such
assignment to a New Lender, the completion of which the Facility Agent shall
promptly notify to the Existing Lender and the New Lender.

 
(e)  
A transfer will only be effective if the procedure set out in Clause
30.5 (Procedure for Transfer) is complied with.

 
(f)  
If:

 
(i)  
a Lender assigns or transfers any of its rights or obligations under the Senior
Finance Documents or changes its Facility Office; and

 
(ii)  
as a result of circumstances existing at the date the assignment, transfer or
change occurs, an Obligor would be obliged to make a payment to the New Lender
or Lender acting through its new Facility Office under Clause 12 (Taxes) or
Clause 13 (Increased Costs),

 
then the New Lender or Lender acting through its new Facility Office is only
entitled to receive payment under those Clauses to the same extent as the
Existing Lender
 
 
107

--------------------------------------------------------------------------------

 
or Lender acting through its previous Facility Office would have been if the
assignment, transfer or change had not occurred. This paragraph (f) shall not
apply:
 
A.  
in respect of an assignment or transfer made in the ordinary course of the
primary syndication of the Facilities; or

 
B.  
in relation to Clause 12 (Taxes), to a UK Treaty Lender that has included an
indication to the effect that it wishes the HMRC DT Treaty Passport Scheme to
apply to this Agreement in accordance with paragraph (a) of Clause 12.5 (HMRC DT
Treaty Passport scheme confirmation) if the Obligor making the payment has not
complied with its obligations under paragraph (b) of Clause 12.5 (HMRC DT Treaty
Passport scheme confirmation).

 
(g)  
Each New Lender, by executing the relevant Transfer Certificate or Assignment
Agreement, confirms, for the avoidance of doubt, that the Facility Agent has
authority to execute on its behalf any amendment or waiver that has been
approved by or on behalf of the requisite Lender or Lenders in accordance with
this Agreement on or prior to the date on which the transfer or assignment
becomes effective in accordance with this Agreement and that it is bound by that
decision to the same extent as the Existing Lender would have been had it
remained a Lender.

 
 
30.3  
Assignment or Transfer Fee

 
The New Lender shall, on the date upon which an assignment or transfer takes
effect, pay to the Facility Agent (for its own account) a fee of €3,000.
 
 
30.4  
Limitation of Responsibility of Existing Lenders

 
(a)  
Unless expressly agreed to the contrary, an Existing Lender makes no
representation or warranty and assumes no responsibility to a New Lender for:

 
(i)  
the legality, validity, effectiveness, adequacy or enforceability of the Senior
Finance Documents or any other documents;

 
(ii)  
the financial condition of any Obligor;

 
(iii)  
the performance and observance by any Obligor of its obligations under the
Senior Finance Documents or any other documents; or

 
(iv)  
the accuracy of any statements (whether written or oral) made in or in
connection with any Senior Finance Document or any other document,

 
and any representations or warranties implied by law are excluded.
 
(b)  
Each New Lender confirms to the Existing Lender and the other Finance Parties
that it:

 
(i)  
has made (and shall continue to make) its own independent investigation and
assessment of the financial condition and affairs of each Obligor and its
related entities in connection with its participation in this Agreement and has
not relied exclusively on any information provided to it by the Existing Lender
in connection with any Senior Finance Document; and

 
 
 
108

--------------------------------------------------------------------------------

 
 
(ii)  
will continue to make its own independent appraisal of the creditworthiness of
each Obligor and its related entities whilst any amount is or may be outstanding
under the Senior Finance Documents or any Commitment is in force.

 
(c)  
Nothing in any Senior Finance Document obliges an Existing Lender to:

 
(i)  
accept a re-transfer or re-assignment from a New Lender of any of the rights and
obligations assigned or transferred under this Clause 30; or

 
(ii)  
support any losses directly or indirectly incurred by the New Lender by reason
of the non-performance by any Obligor of its obligations under the Senior
Finance Documents or otherwise.

 
 
30.5  
Procedure for Transfer

 
(a)  
Subject to the conditions set out in Clause 30.2 (Conditions of Assignment or
Transfer), a transfer is effected in accordance with paragraph (c) below when
the Facility Agent executes an otherwise duly completed Transfer Certificate
delivered to it by the Existing Lender and the New Lender. The Facility Agent
shall, subject to paragraph (b) below, as soon as reasonably practicable after
receipt by it of a duly completed Transfer Certificate appearing on its face to
comply with the terms of this Agreement and delivered in accordance with the
terms of this Agreement, execute that Transfer Certificate.

 
(b)  
The Facility Agent shall only be obliged to execute a Transfer Certificate
delivered to it by the Existing Lender and the New Lender once it is satisfied
it has complied with all necessary “know your customer” or other similar checks
under all applicable laws and regulations in relation to the transfer to such
New Lender.

 
(c)  
On the Transfer Date:

 
(i)  
to the extent that in the Transfer Certificate the Existing Lender seeks to
transfer by novation its rights and obligations under the Senior Finance
Documents, each of the Obligors and the Existing Lender shall be released from
further obligations towards one another under the Senior Finance Documents and
their respective rights against one another under the Senior Finance Documents
shall be cancelled (being the “Discharged Rights and Obligations”);

 
(ii)  
each of the Obligors and the New Lender shall assume obligations towards one
another and/or acquire rights against one another which differ from the
Discharged Rights and Obligations only insofar as that Obligor and the New
Lender have assumed and/or acquired the same in place of that Obligor and the
Existing Lender;

 
(iii)  
the Facility Agent, the Mandated Lead Arranger, the New Lender and other Lenders
shall acquire the same rights and assume the same obligations between themselves
as they would have acquired and assumed had the New Lender been an Original
Lender with the rights and/or obligations acquired or assumed by it as a result
of the transfer and to that extent the Facility Agent, the Mandated Lead
Arranger and the Existing Lender shall each be released from further obligations
to each other under the Senior Finance Documents; and

 
 
 
109

--------------------------------------------------------------------------------

 
 
(iv)  
the New Lender shall become a Party as a “Lender”.

 
(d)  
At the request of the Facility Agent, the New Lender and the Existing Lender
shall promptly raise the duly completed Transfer Certificate to the status of
Spanish Public Document in the form of “escritura pública”.

 
 
30.6  
Procedure for Assignment

 
(a)  
Subject to the conditions set out in Clause 30.2 (Conditions of Assignment or
Transfer), an assignment may be effected in accordance with paragraph (c) below
when the Facility Agent executes an otherwise duly completed Assignment
Agreement delivered to it by the Existing Lender and the New Lender. The
Facility Agent shall, subject to paragraph (b) below, as soon as reasonably
practicable after receipt by it of a duly completed Assignment Agreement
appearing on its face to comply with the terms of this Agreement and delivered
in accordance with the terms of this Agreement, execute that Assignment
Agreement.

 
(b)  
The Facility Agent shall only be obliged to execute an Assignment Agreement
delivered to it by the Existing Lender and the New Lender once it is satisfied
it has complied with all necessary “know your customer” or other similar checks
under all applicable laws and regulations in relation to the assignment to such
New Lender.

 
(c)  
On the Transfer Date:

 
(i)  
the Existing Lender will assign absolutely to the New Lender the rights under
the Senior Finance Documents expressed to be the subject of the assignment in
the Assignment Agreement;

 
(ii)  
the Existing Lender will be released by each Obligor and the other Finance
Parties from the obligations owed by it (the “Relevant Obligations”) and
expressed to be the subject of the release in the Assignment Agreement; and

 
(iii)  
the New Lender shall become a Party as a “Lender” and will be bound by
obligations equivalent to the Relevant Obligations.

 
(d)  
Lenders may utilise procedures other than those set out in this Clause 30.6 to
assign their rights under the Senior Finance Documents (but not, without the
consent of the relevant Obligor or unless in accordance with Clause
30.5 (Procedure for Transfer), to obtain a release by that Obligor from the
obligations owed to that Obligor by the Lenders nor the assumption of equivalent
obligations by a New Lender) provided that they comply with the conditions set
out in Clause 30.2 (Conditions of Assignment or Transfer).

 
(e)  
At the request of the Facility Agent, the New Lender and the Existing Lender
shall promptly raise the duly completed Assignment Agreement to the status of
Spanish Public Document in the form of “escritura pública”.

 
 
30.7  
Copy of Transfer Certificate or Assignment Agreement to Co-ordinator

 
The Facility Agent shall, as soon as reasonably practicable (and in any event
within five Business Days) after it has executed a Transfer Certificate or an
Assignment Agreement, send to the Co-ordinator (with a copy to Director of Tax,
Avis Budget EMEA Limited, Fax: +44 (0)1344 869194) a copy of that Transfer
Certificate or Assignment Agreement.
 
 
110

--------------------------------------------------------------------------------

 
 
30.8  
Security over Lenders’ Rights

 
In addition to the other rights provided to Lenders under this Clause 30, each
Lender may without consulting with or obtaining consent from any Obligor, at any
time charge, assign or otherwise create Security in or over (whether by way of
collateral or otherwise) all or any of its rights under any Senior Finance
Document to secure obligations of that Lender, including, without limitation:
 
(a)  
any charge, assignment or other Security to secure obligations to a federal
reserve or central bank; and

 
(b)  
in the case of any Lender which is a fund, any charge, assignment or other
Security granted to any holders (or trustee or representatives of holders) of
obligations owed, or securities issued, by that Lender as security for those
obligations or securities,

 
except that no such charge, assignment or Security shall:
 
(i)  
release a Lender from any of its obligations under the Senior Finance Documents
or substitute the beneficiary of the relevant charge, assignment or Security for
the Lender as a party to any of the Senior Finance Documents; or

 
(ii)  
require any payments to be made by an Obligor other than or in excess of, or
grant to any person any more extensive rights than, those required to be made or
granted to the relevant Lender under the Senior Finance Documents.

 
 
31  
Changes to the Obligors

 
No Obligor may assign any of its rights or transfer any of its rights or
obligations under the Senior Finance Documents unless approved in advance by the
Majority Lenders.
 
 
32  
Money Laundering

 
Each Borrower hereby confirms to each Lender that all Utilisations made by it
under this Agreement will be made solely for its own account or for the account
of the Avis Europe Group and that, accordingly, such Borrower qualifies as an
economic beneficiary (wirtschaftlich Berechtigter) under section 8 of the German
Money Laundering Act (Geldwäschegesetz).
 
 
33  
Costs and Expenses

 
 
33.1  
Transaction Expenses

 
The Co-ordinator shall, within 14 Business Days of demand, on demand pay the
Facility Agent and the Mandated Lead Arranger the amount of all costs and
expenses (including legal fees) reasonably incurred by any of them in connection
with the negotiation, preparation, printing, execution and syndication of:
 
(a)  
this Agreement and any other documents referred to in this Agreement; and

 
(b)  
any other Senior Finance Documents executed after the date of this Agreement.

 
 
33.2  
Amendment Costs

 
If (a) an Obligor requests an amendment, waiver or consent or (b) an amendment
is required pursuant to Clause 25.2 (Change of Currency), such Obligor shall,
within three Business Days of demand, reimburse the Facility Agent for the
amount of all costs and expenses (including legal fees) reasonably incurred by
the Facility Agent in responding to, evaluating, negotiating or complying with
that request or requirement.
 
 
 
111

--------------------------------------------------------------------------------

 
Business Days of demand, reimburse the Facility Agent for the amount of all
costs and expenses (including legal fees) reasonably incurred by the Facility
Agent in responding to, evaluating, negotiating or complying with that request
or requirement.
 
 
 
33.3  
Enforcement Costs

 
The Co-ordinator shall, within three Business Days of demand, pay to each
Finance Party the amount of all costs and expenses (including legal fees)
incurred by that Finance Party in connection with the enforcement of, or the
preservation of any rights under, any Senior Finance Document.
 
 
33.4  
Stamp Taxes

 
Avis Europe shall (and shall procure that the relevant Obligors shall) pay all
stamp, registration, documentary and other Taxes (including any penalties,
additions, fines, surcharges or interest relating thereto) to which any of the
Senior Finance Documents or any judgment given in connection therewith is or at
any time may be subject and shall, from time to time on demand of the Facility
Agent, indemnify the Finance Parties, upon presentation of invoices and/or
appropriate supporting documentation, against any loss, liabilities, costs,
claims and expenses incurred by any Finance Party in relation to all stamp,
registration, documentary and other Taxes payable in respect of any Senior
Finance Document. The Facility Agent or the relevant Lender shall be entitled
(but not obliged) to pay those taxes (whether or not they are its primary
responsibility) and to the extent that it does so, claim them under this
Clause 33 (provided that, if such payment is made by the relevant Lender, it
shall notify the Facility Agent thereof as soon as practicable thereafter).
 
 
33.5  
Value Added Tax

 
(a)  
All amounts set out or expressed in a Senior Finance Document to be payable by
any Party to a Finance Party which (in whole or in part) constitute the
consideration for a supply or supplies for VAT purposes shall be deemed to be
exclusive of any VAT which is chargeable on such supply or supplies, and
accordingly, subject to paragraph (b) below, if VAT is or becomes chargeable on
any supply made by any Finance Party to any Party under a Senior Finance
Document, that Party shall pay to the Finance Party (in addition to and at the
same time as paying any other consideration for such supply) an amount equal to
the amount of such VAT (and such Finance Party shall promptly provide an
appropriate VAT invoice to such Party), provided that the reverse charge
mechanism does not apply.

 
(b)  
If VAT is or becomes chargeable on any supply made by any Finance Party (the
“Supplier”) to any other Finance Party (the “Recipient”) under a Senior Finance
Document, and any Party other than the Recipient (the “Subject Party”) is
required by the terms of any Senior Finance Document to pay an amount equal to
the consideration for such supply to the Supplier (rather than being required to
reimburse the Recipient in respect of that consideration), the Subject Party
shall also pay (in addition to and at the same time as paying such amount) an
amount equal to the amount of such VAT:

 
(i)  
where the Supplier is the person required to account to the relevant tax
authority for the VAT, to the Supplier. The Recipient will promptly pay to the
Subject Party an amount equal to any credit or repayment obtained by the
Recipient

 
 
 
112

--------------------------------------------------------------------------------

 
 
 
from the relevant tax authority which the Recipient reasonably determines is in
respect of such VAT; or

 
(ii)  
where the Recipient is the person required to account to the relevant tax
authority for the VAT, to the Recipient following demand from the Recipient, but
only to the extent that the Recipient reasonably determines that it is not
entitled to credit or repayment from the relevant tax authority in respect of
that VAT.

 
(c)  
Where a Senior Finance Document requires any Party to reimburse or indemnify a
Finance Party for any cost or expense, that Party shall reimburse or indemnify
(as the case may be) such Finance Party for the full amount of such cost or
expense, including such part thereof as represents VAT, save to the extent that
such Finance Party reasonably determines that it is entitled to credit or
repayment in respect of such VAT from the relevant tax authority.

 
(d)  
Any reference in this Clause 33.5 to any Party shall, at any time when such
Party is treated as a member of a group for VAT purposes, include (where
appropriate and unless the context otherwise requires) a reference to the
representative member of such group at such time (the term “representative
member” to have the same meaning as in the Value Added Tax Act 1994 or
equivalent legislation in jurisdictions outside the United Kingdom).

 
 
34  
Remedies and Waivers

 
No failure to exercise, nor any delay in exercising, on the part of the Finance
Parties or any of them, any right or remedy under this Agreement shall operate
as a waiver thereof, nor shall any single or partial exercise of any right or
remedy prevent any further or other exercise thereof or the exercise of any
other right or remedy. The rights and remedies provided in this Agreement are
cumulative and not exclusive of any rights or remedies provided by Law.
 
 
35  
Limitations on Recourse and Non-Petition

 
This Clause 35                                  shall only apply in relation to
any Borrower SPV which is a Take-Out Borrower.
 
 
35.1  
Limitations on Recourse

 
To the maximum extent allowed by applicable Law, each Lender hereby expressly
agrees:
 
(a)  
it shall have no recourse in respect of any obligation, agreement or arrangement
undertaken or entered into by a Borrower SPV in this Agreement against any
shareholder, manager or director of such Borrower SPV in such capacity, by any
court proceedings or by virtue of any statute or other provision;

 
(b)  
any recourse against a Borrower SPV that may be available to it under this
Agreement shall be limited in the manner set out in the SPV Operating Documents
relating to that Borrower SPV; and

 
(c)  
each Guarantor acknowledges and agrees that, in the event of payment under the
Guarantee due to the failure of a Borrower SPV to comply with its obligations
under the Senior Finance Documents, all claims and rights held vis-à-vis the
Borrower SPV as a result of any subrogation will be subject to the limited
recourse provision

 
 
 
113

--------------------------------------------------------------------------------

 
 
 
 referred to above and the terms and conditions of this Clause 35 will apply
mutatis mutandis to the relationship between the Guarantor and the Borrower SPV.

 
 
35.2  
Non-Petition

 
To the maximum extent allowed by applicable Law, each Lender hereby expressly
agrees that it shall not take any corporate action or other steps or legal
proceedings for the winding-up, dissolution, arrangement, reconstruction or
reorganisation of any Borrower SPV or for the appointment of a liquidator,
receiver, administrative receiver, administrator, trustee, manager or similar
officer in respect of any Borrower SPV or over any or all of its assets or
undertaking.
 
 
36  
Notices and Delivery of Information

 
 
36.1  
Writing

 
Each communication to be made under this Agreement shall be made in writing and,
unless otherwise stated, shall be made by fax or letter.
 
 
36.2  
Addresses

 
The address and fax number (and the department or officer, if any, for whose
attention the communication is to be made) of each Party for any communication
or document to be made or delivered under or in connection with the Senior
Finance Documents is:
 
(a)  
in the case of each Original Obligor and the Co-ordinator, that identified with
its name below;

 
(b)  
in the case of each Lender or any Obligor (other than an Original Obligor), that
notified in writing to the Facility Agent on or prior to the date on which it
becomes a Party; and

 
(c)  
in the case of the Facility Agent and the Security Agent, that identified with
its name below,

 
or any substitute address, fax number or department or officer as the Party may
notify to the Facility Agent (or the Facility Agent may notify to the other
Parties, if a change is made by the Facility Agent) by not less than five
Business Days’ notice.
 
 
36.3  
Delivery

 
(a)  
Any communication or document made or delivered by one person to another under
or in connection with the Senior Finance Documents will only be effective:

 
(i)  
if by way of fax, when received in legible form; or

 
(ii)  
if by way of letter, when it has been left at the relevant address or five
Business Days after being deposited in the post postage prepaid in an envelope
addressed to it at that address,

 
and, if a particular department or officer is specified as part of its address
details provided under Clause 36.2 (Addresses), if addressed to that department
or officer.
 
(b)  
Any communication or document to be made or delivered to the Facility Agent will
be effective only when actually received by the Facility Agent and then only if
it is expressly marked for the attention of the department or officer identified
with the

 
 
 
114

--------------------------------------------------------------------------------

 
 
 
 
 Facility Agent’s signature below (or any substitute department or officer as
the Facility Agent shall specify for this purpose).

 
(c)  
All notices from or to an Obligor shall be sent through the Facility Agent.

 
(d)  
Any communication or document made or delivered to Avis Europe or the
Co-ordinator in accordance with this Clause 36 will be deemed to have been made
or delivered to each of the Obligors.

 
 
36.4  
Notification of Address and Fax Number

 
Promptly upon receipt of notification of an address and fax number with respect
to any of the Obligors or change of address or fax number pursuant to
Clause 36.2 (Addresses) with respect to any of the Obligors or changing its own
address or fax number, the Facility Agent shall notify the other Parties.
 
 
36.5  
Use of Websites

 
(a)  
An Obligor may satisfy its obligation under this Agreement to deliver any
information in relation to those Lenders (the “Website Lenders”) who accept this
method of communication by posting this information onto an electronic website
designated by Avis Europe and the Facility Agent (the “Designated Website”) if:

 
(i)  
the Facility Agent expressly agrees (after consultation with each of the
Lenders) that it will accept communication of the information by this method;

 
(ii)  
both Avis Europe and the Facility Agent are aware of the address of, and any
relevant password specifications for, the Designated Website; and

 
(iii)  
the information is in a format previously agreed between Avis Europe and the
Facility Agent.

 
If any Lender (a “Paper Form Lender”) does not agree to the delivery of
information electronically, then the Facility Agent shall notify the
Co-ordinator accordingly and Avis Europe shall ensure that the information is
supplied to the Facility Agent (in sufficient copies for each Paper Form Lender)
in paper form. In any event, Avis Europe shall ensure that the Facility Agent is
supplied with at least one copy in paper form of any information required to be
provided by it.
 
(b)  
The Facility Agent shall supply each Website Lender with the address of, and any
relevant password specifications for, the Designated Website following
designation of that website by Avis Europe and the Facility Agent.

 
(c)  
Avis Europe or the Co-ordinator shall, promptly upon becoming aware of its
occurrence, notify the Facility Agent if:

 
(i)  
the Designated Website cannot be accessed due to technical failure;

 
(ii)  
the password specifications for the Designated Website change;

 
(iii)  
any new information which is required to be provided under this Agreement is
posted onto the Designated Website;

 
(iv)  
any existing information which has been provided under this Agreement and posted
onto the Designated Website is amended; or

 
 
 
115

--------------------------------------------------------------------------------

 
 
(v)  
Avis Europe or the Co-ordinator becomes aware that the Designated Website or any
information posted onto the Designated Website is or has been infected by any
electronic virus or similar software.

 
If the Facility Agent is notified under paragraph (i) or (v) above, all
information to be provided by Avis Europe or the Co-ordinator under this
Agreement after the date of that notice shall be supplied in paper form unless
and until the Facility Agent and each Website Lender is satisfied that the
circumstances giving rise to the notification are no longer continuing.
 
(d)  
Any Website Lender may request, through the Facility Agent, one paper copy of
any information required to be provided under this Agreement which is posted
onto the Designated Website. Avis Europe shall ensure that any such request is
complied with within 20 Business Days.

 
 
36.6  
Electronic Communication

 
(a)  
Any communication to be made between the Facility Agent and a Lender under or in
connection with the Senior Finance Documents may be made by electronic mail or
other electronic means, if the Facility Agent and the relevant Lender:

 
(i)  
agree that, unless and until notified to the contrary, this is to be an accepted
form of communication;

 
(ii)  
notify each other in writing of their electronic mail address and/or any other
information required to enable the sending and receipt of information by that
means; and

 
(iii)  
notify each other of any change to their address or any other such information
supplied by them.

 
(b)  
Any electronic communication made between the Facility Agent and a Lender will
be effective only when actually received in readable form and in the case of any
electronic communication made by a Lender to the Facility Agent only if it is
addressed in such a manner as the Facility Agent shall specify for this purpose.

 
 
37  
English Language

 
Each communication and document made or delivered by one Party to another
pursuant to this Agreement shall be in the English language or accompanied by a
translation of it into English certified (by an officer of the person making or
delivering the same) as being a true and accurate translation.
 
 
38  
Partial Invalidity

 
(a)  
If, at any time, any provision of the Senior Finance Documents is or becomes
illegal, invalid or unenforceable in any respect under the law of any
jurisdiction, neither the legality, validity nor enforceability of such
provision under the law of any other jurisdiction will in any way be affected or
impaired.

 
(b)  
For the purposes and pursuant to Article 1232 of the Italian Civil Code, the
Finance Parties hereby expressly agree that the Italian Security created or
evidenced by the Italian Security Documents shall remain in full force and
effect notwithstanding any

 
 
 
116

--------------------------------------------------------------------------------

 
 
  
novation (within the meaning of Article 1230 of the Italian Civil Code) of this
Agreement or any of the other Senior Finance Documents.

 
 
39  
Amendments

 
 
39.1  
Amendments

 
Except as provided in Clauses 39.2 (Consent), 39.3 (Technical Amendments),
39.4 (Guarantees, Encumbrances and Borrowing Base) and 39.5 (Special Majority
Matters), the Facility Agent, if it has the prior written consent of the
Majority Lenders, and the Obligors affected thereby, may from time to time agree
in writing to amend this Agreement or to waive, prospectively or
retrospectively, any of the requirements of this Agreement and any amendments or
waivers so agreed shall be binding on all the Finance Parties and the Obligors.
 
 
39.2  
Consent

 
An amendment or waiver relating to the following matters shall not be made
without the prior written consent of all the Lenders:
 
(a)  
the definition of “Majority Lenders”;

 
(b)  
an extension in the date of payment of any amount under the Senior Finance
Documents;

 
(c)  
a reduction in any Applicable Margin or reduction in the amount of any payment
of principal, interest, fees or commission payable;

 
(d)  
any increase in or an extension of any Commitment;

 
(e)  
any change of any of the Borrowers or Guarantors (except as permitted
hereunder);

 
(f)  
a change to any provision which expressly requires the consent of all the
Lenders;

 
(g)  
an extension of the Availability Period;

 
(h)  
a change to the order of application of any recoveries and any proceeds from
enforcement of the Security Documents;

 
(i)  
the nature or scope of the guarantee and indemnity granted under Clause
23 (Guarantee and Indemnity);

 
(j)  
the release of any Security created pursuant to any Security Document or of any
Charged Assets (except as provided in any Security Document); or

 
(k)  
any change to Clause 2.3 (Finance Parties’ Rights and Obligations), Clause
30 (Changes to the Lenders), Clause 28 (Sharing among the Finance Parties) or
this Clause 39.

 
 
39.3  
Technical Amendments

 
Notwithstanding Clause 39.1 (Amendments), the Facility Agent may determine
administrative matters and make technical amendments arising out of manifest
errors on the face of this Agreement, where such amendments would not prejudice
or otherwise be adverse to the position of any Lender under this Agreement,
without reference to the Lenders.
 
 
117

--------------------------------------------------------------------------------

 
 
39.4  
Guarantees, Encumbrances and Borrowing Base

 
Subject to Clause 39.5 (Special Majority Matters), the following shall require
prior written consent of Lenders whose Available Commitments plus Outstandings
amount in the aggregate to more than 90 per cent. of the Available Facility plus
aggregate Outstandings:
 
(a)  
a waiver of issuance or the release of any Guarantor from any of its obligations
pursuant to any Guarantee or a release of any Encumbrances under the Security
Documents; and

 
(b)  
any change to the definition of “Advance Rate” or “Borrowing Base” or any other
defined term that would have a direct or indirect impact on the definition of
“Advance Rate” or “Borrowing Base”.

 
 
39.5  
Special Majority Matters

 
Notwithstanding anything else to the contrary in this Agreement, the following
amendments or waivers may be effected only with the prior written consent of the
Special Majority Lenders:
 
(a)  
any of the following amendments to the definition of “Concentration Limits”:

 
(i)  
the amendment of “15 per cent.” in paragraph (c) of the definition of
“Concentration Limits” to a percentage not greater than 20 per cent.;

 
(ii)  
the amendment of “10 per cent.” in paragraph (d) of the definition of
“Concentration Limits” to a percentage not greater than 15 per cent.;

 
(iii)  
the amendment of “55 per cent.” in paragraph (f) of the definition of
“Concentration Limits” to a percentage not greater than 58 per cent.;

 
(iv)  
the amendment of “25 per cent.” in paragraph (i) of the proviso to the
definition of “Concentration Limits” to a percentage not greater than 28 per
cent.; or

 
(v)  
the amendment of “15 per cent.” in paragraph (ii) of the proviso to the
definition of “Concentration Limits” to a percentage not greater than 18 per
cent.,

 
provided that (A) each such amendment may only subsist for a period of up to
three months from the date on which the amendment takes effect, after which date
the relevant Concentration Limit shall revert to the level specified as at the
date of this Agreement and no further amendment to such Concentration Limit will
be permitted pursuant to this Clause 39.5 (Special Majority Matters); and (B) at
the time the amendment takes effect, the aggregate effect on the Borrowing Base
of each Ultimate Borrower of all amendments which have been made pursuant to
this paragraph (a) and are then subsisting shall not constitute an increase of
more than €25,000,000; and
 
(b)  
any amendment to the definition of “Permitted Loan”, “Permitted Financial
Indebtedness”, “Permitted Avis Europe/Finco Financial Indebtedness”, “Permitted
Opco Financial Indebtedness”, “Permitted Intragroup Financial Indebtedness”,
“Permitted Counter-Indemnity”, “Permitted Transactions” or “Permitted Avis
Europe/Finco Guarantees” provided that such amendments, when taken together, do
not result in the Obligors collectively being permitted to incur more than

 
 
 
118

--------------------------------------------------------------------------------

 
 
 
€10,000,000 (or its Euro Equivalent) of additional Financial Indebtedness which
would not otherwise be permitted pursuant to this Agreement.

 
“Special Majority Lenders” means:
 
(a)  
if there are no Advances then outstanding, a Lender or Lenders whose Commitments
aggregate more than 50 per cent. of the Total Commitments (or, if the Total
Commitments have been reduced to zero, aggregated more than 50 per cent. of the
Total Commitments immediately prior to the reduction); or

 
(b)  
at any other time, a Lender or Lenders whose participations in the Advances then
outstanding aggregate more than 50 per cent. of all the Outstandings.

 
 
39.6  
Facility Agent and Mandated Lead Arranger Consent Rights

 
An amendment or waiver which relates to the rights or obligations of the
Facility Agent, the Security Agent or the Mandated Lead Arranger (each in their
capacity as such) may not be effected without the consent of the Facility Agent,
the Security Agent or, as the case may be, the relevant Mandated Lead Arranger.
 
 
39.7  
Non-Consenting Lenders

 
Where the Co-ordinator requests an amendment or a waiver under this Agreement
requiring the consent of each Lender and such request is denied because of a
Lender or a group of Lenders (the “Non-Consenting Lenders”) and Lenders whose
aggregate Commitments (whether drawn or undrawn) amount in aggregate to at least
85 per cent. of the Total Commitments (whether drawn or undrawn) have already
given their consent to such request, upon 15 Business Days’ written notice to
the Facility Agent, Avis Europe may either (i) replace a Non-Consenting Lender
or a group of Non-Consenting Lenders with another bank or financial institution
that it will select, in consultation with the Facility Agent and which shall be
willing to accept such transfer for cash at par, subject to the payment of all
Outstandings due to such Non-Consenting Lender or group of Non-Consenting
Lenders together with accrued interest and fees thereon, Break Costs related to
such transfer and all other reasonable fees and expenses incurred by the
Non-Consenting Lender or the Facility Agent in connection with such transfer or
(ii) prepay the Non-Consenting Lenders Outstandings (in full but not part
thereof) and cancel all Commitments of the Non-Consenting Lenders using
Financial Indebtedness that is subordinated to the Facility to the satisfaction
of the Facility Agent (acting reasonably).
 
Any notice served pursuant to this Clause 39.7 must be received by the Facility
Agent within 180 days of the later of (i) the date of the Non-Consenting
Lenders’ refusal of such request and (ii) the Facility Agent notifying the
refusal to the Co-ordinator.
 
 
39.8  
Non-Response of a Lender

 
Where the Co-ordinator requests an amendment or a waiver under this Agreement
and a Lender does not respond to such a request within 15 Business Days (or such
other period as the Co-ordinator and the Facility Agent may agree) of such
request (the “Non-Responding Lender”), then such Non-Responding Lender will be
excluded in determining whether such request is granted.
 
 
119

--------------------------------------------------------------------------------

 
 
39.9  
Amendments to SPV Security Documents

 
(a)  
Subject to Clause 39.4 (Guarantees, Encumbrances and Borrowing Base), any
provision of an SPV Security Document may only be amended or waived by the
written agreement of the relevant SPV (as the case may be) and the Security
Agent (acting pursuant to paragraph (b) below).

 
(b)  
In agreeing to amend or waive the provisions of any SPV Security Document, the
Security Agent shall act of its own accord if the amendment or waiver falls
within the circumstances envisaged by Clause 39.3 (Technical Amendments), and
otherwise in accordance with the instructions of:

 
(i)  
each Lender, if within the circumstances envisaged by Clause 39.2 (Consent); or

 
(ii)  
the requisite percentage of Lenders as may be required pursuant to paragraph (a)
of Clause 39.4 (Guarantees, Encumbrances and Borrowing Base) if within the
circumstances envisaged by paragraph (a) of Clause 39.4 (Guarantees,
Encumbrances and Borrowing Base); or

 
(iii)  
in any other case, the Majority Lenders.

 
 
40  
Confidentiality

 
 
40.1  
Confidential Information

 
Each Finance Party agrees to keep all Confidential Information confidential and
not to disclose it to anyone, save to the extent permitted by Clause
40.2 (Disclosure of Confidential Information), and to ensure that all
Confidential Information is protected with security measures and a degree of
care that would apply to its own confidential information.
 
 
40.2  
Disclosure of Confidential Information

 
Any Finance Party may disclose:
 
(a)  
to any of its Affiliates and Related Funds and any of its or their officers,
directors, employees, professional advisers, auditors, partners and
Representatives such Confidential Information as that Finance Party shall
consider appropriate if any person to whom the Confidential Information is to be
given pursuant to this paragraph (a) is informed in writing of its confidential
nature and that some or all of such Confidential Information may be
price-sensitive information except that there shall be no such requirement to so
inform if the recipient is subject to professional obligations to maintain the
confidentiality of the information or is otherwise bound by requirements of
confidentiality in relation to the Confidential Information;

 
(b)  
to any person:

 
(i)  
to (or through) whom it assigns or transfers (or may potentially assign or
transfer) all or any of its rights and/or obligations under one or more Senior
Finance Documents and to any of that person’s Affiliates, Related Funds,
Representatives and professional advisers;

 
(ii)  
with (or through) whom it enters into (or may potentially enter into), whether
directly or indirectly, any sub-participation in relation to, or any other
transaction under which payments are to be made or may be made by

 
 
 
120

--------------------------------------------------------------------------------

 
 
 
reference to, one or more Senior Finance Documents and/or one or more Obligors
and to any of that person’s Affiliates, Related Funds, Representatives and
professional advisers;

 
 
(iii)  
appointed by any Finance Party or by a person to whom paragraph (i) or (ii)
above applies to receive communications, notices, information or documents
delivered pursuant to the Senior Finance Documents on its behalf (including,
without limitation, any person appointed under paragraph (c) of Clause
24.14 (Relationship with the Lenders));

 
(iv)  
who invests in or otherwise finances (or may potentially invest in or otherwise
finance), directly or indirectly, any transaction referred to in paragraph (i)
or (ii) above;

 
(v)  
to whom information is required or requested to be disclosed by any court of
competent jurisdiction or any governmental, banking, taxation or other
regulatory authority or similar body, the rules of any relevant stock exchange
or pursuant to any applicable law or regulation;

 
(vi)  
to whom or for whose benefit that Finance Party charges, assigns or otherwise
creates Security (or may do so) pursuant to Clause 30.8 (Security over Lenders’
Rights);

 
(vii)  
to whom information is required to be disclosed in connection with, and for the
purposes of, any litigation, arbitration, administrative or other
investigations, proceedings or disputes;

 
(viii)  
who is a Party; or

 
(ix)  
with the consent of the Co-ordinator or any Obligor,

 
in each case, such Confidential Information as that Finance Party shall consider
appropriate if:
 
A.  
in relation to paragraphs (b)(i), (b)(ii) and (b)(iii) above, the person to whom
the Confidential Information is to be given has entered into a Confidentiality
Undertaking except that there shall be no requirement for a Confidentiality
Undertaking if the recipient is a professional adviser and is subject to
professional obligations to maintain the confidentiality of the Confidential
Information;

 
B.  
in relation to paragraph (b)(iv) above, the person to whom the Confidential
Information is to be given has entered into a Confidentiality Undertaking or is
otherwise bound by requirements of confidentiality in relation to the
Confidential Information they receive and is informed that some or all of such
Confidential Information may be price-sensitive information; and

 
C.  
in relation to paragraphs (b)(v), (b)(vi) and (b)(vii) above, the person to whom
the Confidential Information is to be given is informed of its confidential
nature and that some or all of such Confidential Information may be
price-sensitive information except that there shall be no requirement to so
inform if, in the opinion of that Finance Party, it is not practicable so to do
in the circumstances;

 
 
 
121

--------------------------------------------------------------------------------

 
 
(c)  
to any person appointed by that Finance Party or by a person to whom paragraph
(b)(i) or (b)(ii) above applies to provide administration or settlement services
in respect of one or more of the Senior Finance Documents, including, without
limitation, in relation to the trading of participations in respect of the
Senior Finance Documents, such Confidential Information as may be required to be
disclosed to enable such service provider to provide any of the services
referred to in this paragraph (c) if the service provider to whom the
Confidential Information is to be given has entered into a confidentiality
agreement substantially in the form of the LMA Master Confidentiality
Undertaking for Use With Administration/Settlement Service Providers or such
other form of confidentiality undertaking agreed between the Co-ordinator and
the relevant Finance Party.

 
 
40.3  
Entire Agreement

 
This Clause 40 constitutes the entire agreement between the parties to this
Agreement in relation to the obligations of the Finance Parties under the Senior
Finance Documents regarding Confidential Information and supersedes any previous
agreement, whether express or implied, regarding Confidential Information.
 
 
40.4  
Inside Information

 
Each of the Finance Parties acknowledges that some or all of the Confidential
Information is or may be price-sensitive information and that the use of such
information may be regulated or prohibited by applicable legislation, including
securities law relating to insider dealing and market abuse and each of the
Finance Parties undertakes not to use any Confidential Information for any
unlawful purpose.
 
 
40.5  
Notification of Disclosure

 
Each of the Finance Parties agrees (to the extent permitted by law and
regulation) to inform the Co-ordinator:
 
(a)  
of the circumstances of any disclosure of Confidential Information made pursuant
to paragraph (b)(v) of Clause 40.2 (Disclosure of Confidential Information)
except where such disclosure is made to any of the persons referred to in that
paragraph during the ordinary course of its supervisory or regulatory function;
and

 
(b)  
upon becoming aware that Confidential Information has been disclosed in breach
of this Clause 40.

 
 
40.6  
Continuing Obligations

 
The obligations in this Clause 40 are continuing and, in particular, shall
survive and remain binding on each Finance Party for a period of 12 months from
the earlier of:
 
(a)  
the date on which all amounts payable by the Obligors under or in connection
with this Agreement have been paid in full and all Commitments have been
cancelled or otherwise cease to be available; and

 
(b)  
the date on which such Finance Party otherwise ceases to be a Finance Party,

 
or, if later, 12 months after the end of the then-current Budget.
 
 
122

--------------------------------------------------------------------------------

 
 
41  
Counterparts

 
Each Senior Finance Document may be executed in any number of counterparts, and
this has the same effect as if the signatures on the counterparts were on a
single copy of the relevant Senior Finance Document.
 
 
42  
Negotiated Agreement

 
For the purposes of the transparency rules set forth in the CICR Resolution of 4
March 2003 and by the Disposizioni sulla trasparenza delle operazioni e dei
servizi bancari e finanziari issued by the Bank of Italy on 29 July 2009 and
published in the Italian Official Gazette on 10 September 2009, the Parties
hereby acknowledge and confirm that this Agreement (and each of the provisions
hereof) has been specifically negotiated with the support of legal advisers on
each side.
 
 
43  
Governing Law

 
This Agreement and any non-contractual obligations arising out of or in
connection with it are governed by English law, save where separately provided
otherwise.
 
 
44  
Enforcement

 
(a)  
The courts of England have exclusive jurisdiction to settle any dispute arising
out of or in connection with this Agreement (including a dispute relating to the
existence, validity or termination of this Agreement or any non-contractual
obligation arising out of or in connection with this Agreement) (a “Dispute”).

 
(b)  
The Parties agree that the courts of England are the most appropriate and
convenient courts to settle Disputes and accordingly no such Party will argue to
the contrary.

 
(c)  
This Clause 44 is for the benefit of the Finance Parties only. As a result, no
Finance Party shall be prevented from taking proceedings relating to a Dispute
in any other courts with jurisdiction. To the extent allowed by law, the Finance
Parties may take concurrent proceedings in any number of jurisdictions.

 
 
45  
Service of Process

 
Without prejudice to any other mode of service allowed under any relevant law,
each Obligor (other than an Obligor incorporated in England and Wales):
 
(a)  
irrevocably appoints Finco as its agent for service of process in relation to
any proceedings before the English courts in connection with any Senior Finance
Document; and

 
(b)  
agrees that failure by a process agent to notify the relevant Obligor of the
process will not invalidate the proceedings concerned.

 
46  
Executive Proceedings

 
(a)  
Each Senior Finance Document and any amendments thereto, shall, at the
discretion of the Facility Agent, be formalised in a Spanish Public Document, so
that it may have the status of a notarial document of loan for all purposes
contemplated in Articles 517 et seq. of the Spanish Civil Procedural Law and
other related provision.

 
 
 
123

--------------------------------------------------------------------------------

 
 
(b)  
Upon enforcement, the sum payable by any Spanish Obligor shall be the total
aggregate amount of the balance of the accounts maintained by the Facility Agent
(or the relevant Lender, as the case may be) pursuant to Clause 29 (Calculations
and Accounts). For the purposes of Articles 571 et seq. of the Spanish Civil
Procedural Law, the Finance Parties expressly agree that such balances shall be
considered as due, liquid and payable and may be claimed pursuant to the same
provisions of such law.

 
(c)  
For the purpose of the provisions of Articles 571 et seq. of the Spanish Civil
Procedural Law, the Parties agree that the amount of debt to be claimed through
the executive proceedings shall be effected by the Facility Agent (or the
relevant Lender, as the case may be) in a certificate evidencing the balance(s)
shown in the relevant account(s) referred to in paragraph (b) above. For the
Facility Agent or a Lender to exercise executive action, it must present: (i) an
original notarial first or authentic copy of this Agreement; (ii) a notarial
certificate, if required, for the purposes described in paragraph (d) below; and
(iii) the notarial document (acta notarial) which:

 
A.  
incorporates the certificate of amounts due by the Spanish Obligor issued by the
Facility Agent (or the relevant Lender, as the case may be);

 
B.  
sets out an excerpt of the credits and debits, including the interest applied,
which appears in the relevant account(s) referred to in paragraph (b) above; and

 
C.  
evidences that the amounts due and payable by the Spanish Obligor have been
calculated in accordance with this Agreement and that such amounts match the
balance of the accounts; and

 
D.  
evidences that the Spanish Obligor has been served notice for the amount that is
due and payable.

 
(d)  
Paragraph (c) above shall also apply to any Lender in relation to its
Commitment. Such Lender may issue the appropriate certification of the balances
of the relevant account(s) referred to in paragraph (b) above and the
certification of the balances of such accounts may be legalised by a notary.

 
(e)  
The amount of the balances determined in accordance with this Clause 46 shall be
notified to the relevant Spanish Obligor in an attestable manner at least three
days in advance of exercising any executive action.

 
(f)  
Each Spanish Obligor hereby authorises the Facility Agent (and each Lender, as
appropriate) to request and obtain certificates and documents issued by the
notary which notarises this Agreement in order to evidence its compliance with
the entries of its registry-book and the relevant entry date for the purpose of
number 4 of Article 517, of the Spanish Civil Procedural Law. The cost of such
certificate and documents will be for the account of the relevant Spanish
Obligor.

 
As witness the hands of the duly authorised representatives of the Parties
hereto the day and year first before written.
 
 
 
 
124

--------------------------------------------------------------------------------

 
 
Schedule 1
Lenders and their Commitments
 
This Schedule is subject to Clause 2.1 (Grant of the Facility).
 
To the extent that the maximum principal amount of the Euro Tranche or the
Italian Tranche is reduced in accordance with Clause 2.1 (Grant of the
Facility), the Total Commitment will be reduced accordingly and the Commitments
of each of the Euro Tranche Lenders under the Euro Tranche, or the Italian
Tranche Lenders under the Italian Tranche (as the case may be) will be reduced
pro rata.
 

 
 

 
Lender
 
Euro Tranche
(€)
Italian Tranche
(€)
Treaty Passport
Scheme Reference
Number and jurisdiction
of tax residence
   
Crédit Agricole Corporate and
Investment Bank
350,000,000
None
5/C/0222082/DTTP- France
   
Crédit Agricole Corporate and
Investment Bank, Milan Branch
None
180,000,000
     
Total Commitment (subject to
Clause 2.1 (Grant of the
Facility))
 
350,000,000
 
180,000,000
   


 
 
125

--------------------------------------------------------------------------------

 
 
Schedule 2
 
Mandatory Cost Formulae
 
1  
The Mandatory Cost Rate is an addition to the interest rate to compensate
Lenders for the cost of compliance with (a) the requirements of the Bank of
England and/or the Financial Services Authority (or, in either case, any other
authority which replaces all or any of its functions) or (b) the requirements of
the European Central Bank.

 
2  
On the first day of each Term (or as soon as possible thereafter) the Facility
Agent shall calculate, as a percentage rate, a rate (the “Additional Costs
Rate”) for each Lender, in accordance with the paragraphs set out below. The
Mandatory Cost Rate will be calculated by the Facility Agent as a weighted
average of the Lenders’ Additional Costs Rates (weighted in proportion to the
percentage participation of each Lender in the relevant Advance) and will be
expressed as a percentage rate per annum.

 
3  
The Additional Costs Rate for any Lender lending from a Facility Office in a
Participating Member State will be the percentage notified by that Lender to the
Facility Agent. This percentage will be certified by that Lender in its notice
to the Facility Agent to be its reasonable determination of the cost (expressed
as a percentage of that Lender’s participation in all Advances made from that
Facility Office) of complying with the minimum reserve requirements of the
European Central Bank in respect of Advances made from that Facility Office.

 
4  
The Additional Costs Rate for any Lender lending from a Facility Office in the
United Kingdom will be calculated by the Facility Agent as follows:

 
(a)  
in relation to a Sterling Advance:

 
[graphic4a.jpg]
 
(b)  
in relation to an Advance in any currency other than Sterling:

 
[graphic4b.jpg]
Where:
 
D.  
is the percentage of Eligible Liabilities (assuming these to be in excess of any
stated minimum) which that Lender is from time to time required to maintain as
an interest free cash ratio deposit with the Bank of England to comply with cash
ratio requirements.

 
E.  
is the percentage rate of interest excluding the Margin and the Mandatory Cost
Rate and, if the Advance is an Unpaid Sum, the additional rate of interest
specified in paragraph (a) of Clause 22 (Default Interest) payable for the
relevant Term on the Advance.

 
F.  
is the percentage (if any) of Eligible Liabilities which that Lender is required
from time to time to maintain as interest bearing Special Deposits with the Bank
of England.

 
G.  
is the percentage rate per annum payable by the Bank of England to the Facility
Agent on interest bearing Special Deposits.

 
 
 
126

--------------------------------------------------------------------------------

 
 
H.  
is designed to compensate Lenders for amounts payable under the Fees Rules and
is calculated by the Facility Agent as being the average of the most recent
rates of charge supplied by the Reference Banks to the Facility Agent pursuant
to paragraph 7 below and expressed in pounds per £1,000,000.

 
5  
For the purposes of this Schedule 2:

 
(a)  
“Eligible Liabilities” and “Special Deposits” have the meanings given to them
from time to time under or pursuant to the Bank of England Act 1998 or (as may
be appropriate) by the Bank of England;

 
(b)  
“Fees Rules” means the rules on periodic fees contained in the Financial
Services Authority Fees Manual or such other law or regulation as may be in
force from time to time in respect of the payment of fees for the acceptance of
deposits;

 
(c)  
“Fee Tariffs” means the fee tariffs specified in the Fees Rules under the
activity group A.1 Deposit acceptors (ignoring any minimum fee or zero rated fee
required pursuant to the Fees Rules but taking into account any applicable
discount rate); and

 
(d)  
“Tariff Base” has the meaning given to it in, and will be calculated in
accordance with, the Fees Rules.

 
6  
In application of the above formulae, A, B, C and D will be included in the
formulae as percentages (i.e. 5 per cent. will be included in the formula as 5
and not as 0.05). A negative result obtained by subtracting D from B shall be
taken as zero. The resulting figures shall be rounded to four decimal places.

 
7  
If requested by the Facility Agent, each Reference Bank shall, as soon as
practicable after publication by the Financial Services Authority, supply to the
Facility Agent, the rate of charge payable by that Reference Bank to the
Financial Services Authority pursuant to the Fees Rules in respect of the
relevant financial year of the Financial Services Authority (calculated for this
purpose by that Reference Bank as being the average of the Fee Tariffs
applicable to that Reference Bank for that financial year) and expressed in
pounds per £1,000,000 of the Tariff Base of that Reference Bank.

 
8  
Each Lender shall supply any information required by the Facility Agent for the
purpose of calculating its Additional Costs Rate. In particular, but without
limitation, each Lender shall supply the following information on or prior to
the date on which it becomes a Lender:

 
(a)  
the jurisdiction of its Facility Office; and

 
(b)  
any other information that the Facility Agent may reasonably require for such
purpose.

 
Each Lender shall promptly notify the Facility Agent of any change to the
information provided by it pursuant to this paragraph 8.
 
9  
The percentages of each Lender for the purpose of A and C above and the rates of
charge of each Reference Bank for the purpose of E above shall be determined by
the Facility Agent based upon the information supplied to it pursuant to
paragraphs 7 and 8 above and on the assumption that, unless a Lender notifies
the Facility Agent to the contrary, each Lender’s obligations in relation to
cash ratio deposits and Special Deposits are the same as those of a typical bank
from its jurisdiction of incorporation with a Facility Office in the same
jurisdiction as its Facility Office.

 
 
 
127

--------------------------------------------------------------------------------

 
 
10  
The Facility Agent shall have no liability to any person if such determination
results in an Additional Costs Rate which over or under compensates any Lender
and shall be entitled to assume that the information provided by any Lender or
Reference Bank pursuant to paragraphs 3, 7 and 8 above is true and correct in
all respects.

 
11  
The Facility Agent shall distribute the additional amounts received as a result
of the Mandatory Cost Rate to the Lenders on the basis of the Additional Costs
Rate for each Lender based on the information provided by each Lender and each
Reference Bank pursuant to paragraphs 3, 7 and 8 above.

 
12  
Any determination by the Facility Agent pursuant to this Schedule 2 in relation
to a formula, the Mandatory Cost Rate, an Additional Costs Rate or any amount
payable to a Lender shall, in the absence of manifest error, be conclusive and
binding on all Parties.

 
13  
The Facility Agent may from time to time, after consultation with the
Co-ordinator and the Lenders, determine and notify to all Parties any amendments
which are required to be made to this Schedule 2 in order to comply with any
change in law, regulation or any requirements from time to time imposed by the
Bank of England, the Financial Services Authority or the European Central Bank
(or, in any case, any other authority which replaces all or any of its
functions) and any such determination shall, in the absence of manifest error,
be conclusive and binding on all Parties.

 
 
 
128

--------------------------------------------------------------------------------

 
Schedule 3
 
Form of Asset Report

 
 
 
 
129

--------------------------------------------------------------------------------

 
Schedule 4
 
Borrower Accession Notice
 
 
 
To:
Crédit Agricole Corporate and Investment Bank as Facility Agent under the
Facility Agreement referred to below
From:
[●]1
Date:
[●]

 
 
Dear Sirs
 
(a)  
We refer to the Interim Fleet Financing Facility Agreement (as amended, restated
and/or otherwise modified from time to time, the “Facility Agreement”) dated [●]
2011 and made between, among others, Avis Finance Company Plc as an Original
Guarantor, the Original Borrowers, the other Original Guarantors, Crédit
Agricole Corporate and Investment Bank as Facility Agent and Security Agent and
the financial and other institutions named therein as Lenders. Terms defined in
the Facility Agreement have the same meanings when used herein.

 
(b)  
We hereby confirm that we have received a copy of the Facility Agreement and the
other Senior Finance Documents and hereby undertake to be bound by the terms and
conditions thereof insofar as such terms and conditions apply to a Borrower.

 
(c)  
Our details for notices under the Facility Agreement are:

 
Notice
 
Address:
[●]
Telephone Number:
[●]
Facsimile Number:
[●]
Attn:
[●]

 
 
(d)  
This Borrower Accession Notice and any non-contractual obligations arising out
of or in connection with it shall be governed by and construed in accordance
with English law.

 
 
 
Yours faithfully
 
 
 
For and on behalf of
 
[●]
 
 
 



--------------------------------------------------------------------------------

 
1Insert corporate name of the relevant Borrower.
 
 
130

--------------------------------------------------------------------------------

 
Schedule 5
 
Form of Compliance Certificate
 
To:
[Facility Agent]

 
 
 
 
Dear Sirs
 
Certificate dated [●] in respect of the period ended [●] (the “Certification
Date”)
 
We refer to the Interim Fleet Financing Facility Agreement (as amended, restated
and/or otherwise modified from time to time, the “Facility Agreement”) dated [●]
2011 (as from time to time amended, varied, novated or supplemented) made
between, among others, Avis Finance Company Plc as an Original Guarantor, the
Original Borrowers, the other Original Guarantors, Crédit Agricole Corporate and
Investment Bank as Facility Agent and Security Agent and the financial and other
institutions named therein as Lenders. Terms defined in the Facility Agreement
shall have the same meanings in this compliance certificate (the “Compliance
Certificate”).
 
1  
This Compliance Certificate is provided in accordance with
Clause 17.5 (Compliance Certificates) of the Facility Agreement.

 
2  
We, [●] and [●], being directors of Avis Finance Company Plc as at the date of
this Compliance Certificate, confirm that, to the best of our knowledge and
belief, having made due and careful enquiry, no Default is continuing as at the
Certification Date [other than [●]].

 
 
 

   
Signed:
 
Name:
[●]
Title:
[●]
Date:
[●]
   
Signed:
 
Name:
[●]
Title:
[●]
Date:
[●]

 
 
131

--------------------------------------------------------------------------------

 
Schedule 6
 
Conditions Precedent
 
Part 1
 
Conditions Precedent to First Utilisation
 
Delivery to the Facility Agent of all of the following documents to be in form
and substance satisfactory to the Mandated Lead Arranger (acting reasonably):
 
1  
Formalities Certificate(s): (to the extent applicable in each Relevant
Jurisdiction) a certificate from each Obligor, each Acceding Borrower and LuxCo
entering into any Senior Finance Document in the form approved by the Facility
Agent signed by a director, the secretary or any other authorised officer of
such Obligor and LuxCo which shall have attached to it certified copies of the
documents referred to in such certificate including the constitutional documents
of such Obligor and LuxCo (including, in relation to a Spanish Obligor, a copy
of an updated excerpt (Nota simple Literal) from the Commercial Registry
(Registro Mercantil) relating to it) and in relation to an Italian Obligor, a
copy of a certificate (certificate di vigenza) issued by the relevant Companies
Register dated not earlier than 10 days prior to the first Utilisation Date,
where locally applicable, the director’s certificate and lien search relating to
it and no bankruptcy certificate (or equivalent in the relevant jurisdiction)
and shareholder, board and works council resolutions and/or other relevant
internal resolution approving the execution, delivery and performance of such
Senior Finance Document to which such Obligor or, as the case may be, LuxCo is a
party together with any power of attorney authorising the person or persons
specified therein to sign the Senior Finance Documents to which such Obligor or,
as the case may be, LuxCo is a party.

 
2  
Senior Finance Documents: originals of each of the following documents in the
agreed form duly executed and delivered by all parties thereto:

 
(a)  
this Agreement;

 
(b)  
the Subordination Agreement;

 
(c)  
the LuxCo Subordination Agreement;

 
(d)  
the Engagement Letter; and

 
(e)  
the Fee Letter referred to in the Engagement Letter.

 
3  
Financial Information: delivery of certified copies in the agreed form of the
Original Financial Statements.

 
4  
Acquisition Completion: a certificate of an authorised officer of the Parent
confirming that it indirectly owns through its subsidiary, AE Consolidation
Limited (a company incorporated under the laws of England registered under
number 7666089) 100 per cent. of the shares in Avis Europe accompanied by a
certified copy of the relevant share registers evidencing such ownership.

 
5  
Funds Flow Memorandum: a copy of the Funds Flow Memorandum detailing the
payments to be made on or immediately before the first Utilisation Date
including all fees and expenses payable under the Fee Letter.

 
 
 
132

--------------------------------------------------------------------------------

 
 
6  
Legal Opinions:

 
(a)  
a legal opinion of Linklaters LLP as to matters of English law on the legality,
validity and enforceability of the Senior Finance Documents governed by English
law to which an Obligor is a party and to the status, capacity and authorisation
of each Obligor incorporated in the United Kingdom addressed to the Finance
Parties substantially in the form distributed to the Mandated Lead Arranger
prior to signing;

 
(b)  
a legal opinion of Linklaters LLP as to matters of German law on the legality,
validity and enforceability of the Senior Finance Documents governed by German
law to which an Obligor is a party addressed to the Finance Parties
substantially in the form distributed to the Mandated Lead Arranger prior to
signing;

 
(c)  
a legal opinion of Clifford Chance LLP as to matters of German law relating to
the status, capacity and authorisation of each Obligor incorporated in Germany
in respect of its execution of the Senior Finance Documents to which it is a
party addressed to the Finance Parties substantially in the form distributed to
the Mandated Lead Arranger prior to signing;

 
(d)  
a legal opinion of Linklaters LLP as to matters of Italian law on the legality,
validity and enforceability of the Senior Finance Documents governed by Italian
law in respect of its execution of the Senior Finance Documents to which an
Obligor is a party addressed to the Finance Parties substantially in the form
distributed to the Mandated Lead Arranger prior to signing;

 
(e)  
a legal opinion of Clifford Chance LLP as to matters of Italian law relating to
the status, capacity and authorisation of each Obligor incorporated in Italy in
respect of its execution of the Senior Finance Documents and, where applicable,
the SPV Operating Documents to which it is a party addressed to the Finance
Parties substantially in the form distributed to the Mandated Lead Arranger
prior to signing;

 
(f)  
a legal opinion of Linklaters LLP as to matters of Spanish law on the legality,
validity and enforceability of the Senior Finance Documents governed by Spanish
law in respect of its execution of the Senior Finance Documents to which an
Obligor is a party addressed to the Finance Parties substantially in the form
distributed to the Mandated Lead Arranger prior to signing;

 
(g)  
a legal opinion of Clifford Chance LLP as to matters of Spanish law relating to
the status, capacity and authorisation of each Obligor incorporated in Spain in
respect of its execution of the Senior Finance Documents and, where
applicable,  the SPV Operating Documents to which it is a party addressed to the
Finance Parties substantially in the form distributed to the Mandated Lead
Arranger prior to signing;

 
(h)  
a legal opinion of Kirkland & Ellis LLP relating to the status, capacity and
authorisation of the Parent in respect of its execution of this Agreement and
non-conflict with the Parent RCF in respect of the Parent’s obligations under
Clause 23 (Guarantee and Indemnity) substantially in the form distributed to the
Mandated Lead Arranger prior to signing;

 
(i)  
legal opinions of Clifford Chance LLP as to matters of the relevant jurisdiction
of incorporation relating to the status, capacity and authorisation of each of
the Original Intercompany Lenders and the Original Intercompany Borrowers (as
each such term is defined in the Subordination Agreement) in respect of the
Subordination Agreement; and

 
 
 
133

--------------------------------------------------------------------------------

 
 
(j)  
a legal opinion of counsel to Avis or the Mandated Lead Arranger as to matters
of Luxembourg law relating to the status, capacity and authorisation of LuxCo in
respect of the LuxCo Subordination Agreement.

 
7  
Fees: the Fee Letter in the agreed form duly executed and delivered by all
parties thereto together with evidence satisfactory to the Facility Agent that
upon drawdown of the first Advance all fees and expenses payable in accordance
with such Fee Letter and the Senior Finance Documents have been paid.

 
8  
“Know your Customer”: evidence satisfactory to the Facility Agent that each
Lender has carried out and is satisfied with the results of all necessary “know
your customer” or other similar checks under all applicable laws and
regulations.

 
9  
No Event of Default Certificate: a certificate from Avis Europe confirming that
no Event of Default has occurred on or prior to the first Utilisation Date which
remains unremedied or unwaived.

 
10  
Security Documents: originals (in the agreed form duly executed and delivered by
all parties thereto) of the Initial Security Documents.

 
11  
Security Notices, Releases and Consents:

 
(a)  
The original notices of assignment or charge to be given under the Initial
Security Documents duly signed on behalf of the relevant Obligor.

 
(b)  
Evidence that all Encumbrances in favour of third parties granted by the
relevant Obligor have been released to the extent that such Encumbrances do not
constitute permitted Encumbrances under this Agreement.

 
12  
Antitrust Approvals: evidence that all antitrust regulatory clearances necessary
for the Acquisition have been obtained.

 
13  
Notarisation: the raising of this Agreement to the status of a Spanish Public
Document.

 
14  
Removal of Borrowing Restriction: a duly passed resolution of the shareholders
of Avis Europe removing the restrictions contained in Article 89 of Avis
Europe’s Articles of Association.

 
 
 
134

--------------------------------------------------------------------------------

 
Part 2
 
Initial Security Documents
 
Germany
 
1  
A security transfer of movable assets granted by German Opco.

 
2  
An assignment of receivables (in relation to Vehicle Dealer Receivables and
Vehicle Manufacturer Receivables) granted by German Opco.

 
Italy
 
3  
An assignment of receivables (in relation to buy-back agreements and guarantees
related to buy-back agreements) granted by Italian Opco.

 
4  
An assignment of VAT Receivables granted by Italian Opco.

 
Spain
 
5  
A pledge of receivables (in relation to buy-back agreements and guarantees
related to such buy-back agreements and VAT Receivables) granted by Spanish
Opco.

 
Finco
 
6  
An assignment of receivables under the Finco On-Loans granted by Finco.

 
In each case, such Initial Security Documents to include such customary further
assurance language as is agreed between the Facility Agent and the Co-ordinator.
It is also agreed that the VAT Receivables may not be assigned (and, if not
assigned, shall not form part of the Borrowing Base).
 
 
135

--------------------------------------------------------------------------------

 
Schedule 7
 
Form of Notification
 
Part 1
 
Revolving Advances and Interest
 
Dated: [●]
 
From:
Crédit Agricole Corporate and Investment Bank,
as Facility Agent
T:
 
F:
 

 
 
To:
 
[Lender’s Name]
 
[contact TBD]
 
Dear Sirs,
 
1  
We refer to the Interim Fleet Financing Facility Agreement (as amended, restated
and/or otherwise modified from time to time, the “Facility Agreement”) dated [●]
and made between, among others, [●] as an Original Guarantor, the Original
Borrowers, the other Original Guarantors, Crédit Agricole Corporate and
Investment Bank as Facility Agent, and the financial institutions named therein
as Lenders. Terms defined in the Facility Agreement shall have the same meaning
in this notice.

 
2  
This notice is irrevocable.

 
3  
This notice is given to you pursuant to Clause 10.1 (Advances) of the Facility
Agreement.

 
4  
We hereby give you notice that, pursuant to Clause 4.1 (Utilisation Conditions)
of the Facility Agreement [●] needs to make the following Revolving Advance per
Tranche for the Settlement Date [●]:

 
Tranche:
 
Amount of Requested Advance
Amount to be repaid for Revolving Advance
Lenders’ Proportion of Net Drawing Amount
[Lender]
requested Net Drawing Amount
[●]
[●]
[●]
[●]

 
 
[If the amount is in favour of Crédit Agricole Corporate and Investment Bank]:
Please credit the general account opened by Crédit Agricole Corporate and
Investment Bank Paris no later than [●], by wire to the following account
number: [●]
 
[If the amount is in favour of Crédit Agricole Corporate and Investment Bank]:
Please inform Crédit Agricole Corporate and Investment Bank of the payment of
the requested Net Drawing Amount by sending us a fax, no later than [●].
 
 
136

--------------------------------------------------------------------------------

 
[If the amount is in favour of the Lender]: We will pay you the amount of [●] no
later than [●], by crediting your account: [●]
 
Note that the next Settlement Date will be [●].
 
5  
In accordance with Clause 7 (Payment and Calculation of Interest) of the
Facility Agreement the interest is as follows:

 
For the Revolving Advance:
 
Tranche
Revolving Advance Amount
Rate of interest
Number of days
Amount of interest
[●]
[●]
[●]
[●]
[●]

 
 
We will pay you the amount of [●] no later than [●], by crediting your account:
[●].
 
6  
For your information details of the total Revolving Advances are set out in
Appendix 1.

 
7  
The Asset Report for each relevant Borrower is attached.

 
 
 
 
 
Yours faithfully
 
 

--------------------------------------------------------------------------------

Authorised signatory
for and on behalf of
Crédit Agricole Corporate and Investment Bank as Facility Agent
 
137

--------------------------------------------------------------------------------

 
Appendix 1 to Part 1
 
Revolving Advances and Interest
 
 
Please find below for your information, pursuant to Clause 4.1 (Utilisation
Conditions) of the Facility Agreement, the details of the total Revolving
Advance for all Lenders:
 
Borrower
Tranche
Amount of Requested Advance
Amount to be repaid for Revolving Advance
Net Drawing Amount
Settlement Date
Repayment Date (next Settlement Date)
 
This should list each Borrower in respect of which Revolving Advances are being
made:
[●]
[●]
[●]
[●]
[●]
[●]
[●]
 
Total
[●]
[●]
[●]
[●]
[●]
[●]
 

 
 
 
138

--------------------------------------------------------------------------------

 
Part 2
 
Swingline Advances
 
Dated: [●]
 
From:
 
Crédit Agricole Corporate and Investment Bank,
as Facility Agent
T:
 
F:
 

 
 
To:
 
[Lender’s Name]
 
[contact TBD]
 
Dear Sirs,
 
1  
We refer to the Interim Fleet Financing Facility Agreement (as amended, restated
and/or otherwise modified from time to time, the “Facility Agreement”) dated [●]
and made between, among others, [●] as an Original Guarantor, the Original
Borrowers, the other Original Guarantors, Crédit Agricole Corporate and
Investment Bank as Facility Agent, and the financial institutions named therein
as Lenders. Terms defined in the Facility Agreement shall have the same meaning
in this notice.

 
2  
This notice is delivered to you pursuant to Clause 10.1 (Advances) of the
Facility Agreement.

 
3  
This notice is irrevocable.

 
4  
We hereby give you notice that, pursuant to Clause 5.1 (Utilisation Conditions)
of the Facility Agreement, [Name of Lender] is required to make the following
Swingline Advance per Tranche for the Settlement Date [●]:

 
Tranche:
 
Amount of Requested Advance for the Swingline
[Lender] requested Advance
Utilisation Date
Repayment Date
[●]
[●]
[●]
[●]

 
 
[If the amount is in favour of Crédit Agricole Corporate and Investment Bank]:
Please credit the general account opened by Crédit Agricole Corporate and
Investment Bank Paris no later than [●], by wire to the following account
number: [●]
 
[If the amount is in favour of Crédit Agricole Corporate and Investment Bank]:
Please inform Crédit Agricole Corporate and Investment Bank of the payment of
the requested Advance by sending us a fax, no later than [●].
 
Note that the next Settlement Date will be [●].
 
 
 
139

--------------------------------------------------------------------------------

 
 
5  
For your information details of the total Swingline Advances is attached in
Appendix 1.

 
 
 
 
 
Yours faithfully
 
 
 
 
 
Authorised Signatory
 
for and on behalf of
 
Crédit Agricole Corporate and Investment Bank as Facility Agent
 
 
140

--------------------------------------------------------------------------------

 
Appendix 1 to Part 2
 
Swingline Advances
 
Please find below for your information, pursuant to Clause 5.1 (Utilisation
Conditions) of the Facility Agreement, the details of the total Swingline
Advances for all Lenders:
 
 
 
Borrower
Tranche
Requested Swingline Amount
Borrowing Base (depending of the date hereof)
Revolving advances of the last Settlement Date
Swingline advances from the last Settlement Date
Net Drawing Amount
Utilisation Date
Repayment Date (next Settlement Date)
 
This should list each Borrower to which a Swingline Advance is being made.
[●]
[●]
[●]
[●]
[●]
[●]
[●]
[●]
[●]
                     

 
 
141

--------------------------------------------------------------------------------

 
Schedule 8
Group Structure Chart
 
 
 
142

--------------------------------------------------------------------------------

 
Schedule 9
Security Principles
 
 
1  
Enforcement Events

 
Any security will be enforceable in the event that any sum in principal,
interest or otherwise which is due and payable under this Agreement (subject to
the provisions of the Subordination Agreement and the LuxCo Subordination
Agreement) remains unpaid at its due date after any applicable grace period or
following an acceleration under this Agreement.
 
 
2  
Blockage Provisions

 
2.1  
In respect of any shares pledge:

 
To the extent permitted by applicable law, upon the occurrence of an Event of
Default (as defined in this Agreement) which is continuing (and until such Event
of Default has been remedied or waived) and which has been notified by the
Security Agent to the Co-ordinator:
 
(a)  
the dividends and any sum related to the pledged shares should no longer be
available to the pledgor, and thereafter be payable to the Security Agent in
accordance with the terms of the relevant security document to the extent
permitted under applicable law; and

 
(b)  
any rights related to pledged shares (in particular voting rights but excluding
any right of ownership of the shares) should be transferred to the secured
creditors to the extent it is market practice and permitted under applicable
law.

 
2.2  
In respect of any pledge of bank accounts:

 
For pledged bank accounts opened in the name of a pledgor which is a SPV: to the
extent permitted by applicable law, upon the occurrence of an Event of Default
which is continuing (and until such Event of Default has been remedied or
waived) and which has been notified to the Co-ordinator, the pledged bank
account is to be blocked to the benefit of the Security Agent (i.e. neither
payment, nor withdrawal from the pledged bank account can be made without the
prior consent of the Security Agent) and upon enforcement of the security, the
cash deposited on the bank account will be transferred to the Security
 
Agent.
 
2.3  
In respect of any assignment of receivables:

 
If pursuant to the receivables Assignment Agreement, the Security Agent
is allowed to notify the assigned debtor to pay the receivables directly to him
(instead of paying them to the assignor), such notification will be possible
upon the occurrence of an Event of Default (as defined in this Agreement) which
has been notified to the Co-ordinator.
 
Any further rights, which could be given to the assignees under the receivables
Assignment Agreement, will be enforced upon the occurrence of an Event of
Default which has been notified to the Co-ordinator.
 
3  
Security to be provided by Borrower SPVs

 
The following security shall be provided to the Security Agent to the
satisfaction of the Facility Agent and the Security Agent in respect of each
Borrower SPV:
 
 
 
143

--------------------------------------------------------------------------------

 
 
3.1  
By way of third party security, a pledge or other equivalent available security
interest over all the issued shares in each Borrower SPV;

 
3.2  
A pledge or other equivalent available security interest over each bank account
of each Borrower SPV;

 
3.3  
Security over the Vehicle Fleet of each Borrower SPV to the extent permitted in
the applicable jurisdiction;

 
3.4  
A pledge or other equivalent available security interest over all Eligible
Receivables owed to each Borrower SPV; and

 
3.5  
A floating charge or equivalent available security (if any) over all the assets
of each Borrower SPV.
 

 
 
 
 
144

--------------------------------------------------------------------------------

 
Schedule 10
 
Form of Transfer Certificate
 
To:
[          ] as Facility Agent

 
From:
[The Existing Lender] (the “Existing Lender”) and [The New Lender] (the “New
Lender”)

 
 
Dated:

 
Avis Europe Interim Fleet Financing Facility Agreement
 
dated [          ] (the “Agreement”)
 
1  
We refer to the Agreement. This is a Transfer Certificate. Terms defined in the
Agreement have the same meaning in this Transfer Certificate unless given a
different meaning in this Transfer Certificate.

 
2  
We refer to Clause 30.5 (Procedure for Transfer):

 
(a)  
The Existing Lender and the New Lender agree to the Existing Lender transferring
to the New Lender by novation all or part of the Existing Lender’s Commitment,
rights and obligations referred to in the Schedule in accordance with Clause
30.5 (Procedure for Transfer).

 
(b)  
The proposed Transfer Date is [          ].

 
(c)  
The Facility Office and address, fax number and attention details for notices of
the New Lender for the purposes of Clause 36.2 (Addresses) are set out in the
Schedule.

 
3  
The New Lender expressly acknowledges the limitations on the Existing Lender’s
obligations set out in paragraph (c) of Clause 30.4 (Limitation of
Responsibility of Existing Lenders).

 
4  
The New Lender confirms, for the benefit of the Facility Agent and without
liability to any Obligor, that it is:

 
(a)  
[a United Kingdom Qualifying Lender falling within paragraph (i)(A) [or
paragraph (ii)] of the definition of “United Kingdom Qualifying Lender”;]

 
(b)  
[an Italian Qualifying Lender;]

 
(c)  
[a Spanish Qualifying Lender;]

 
(d)  
[a German Qualifying Lender;]

 
(e)  
[a Treaty Lender2;]

 
(f)  
[not a Qualifying Lender].3

 
5  
[The New Lender confirms that the person beneficially entitled to interest
payable to that Lender in respect of an advance under a Senior Finance Document
is either:

 
(a)  
a company resident in the United Kingdom for United Kingdom tax purposes;

 
(b)  
a partnership each member of which is:

 
 

--------------------------------------------------------------------------------

 
2
UK/German/Italian and/or Spanish Treaty Lender.

 
 
3
Delete as applicable – each New Lender is required to confirm which of these
categories it falls within.

 
 
 
145

--------------------------------------------------------------------------------

 
 
(i)  
a company so resident in the United Kingdom; or

 
(ii)  
a company not so resident in the United Kingdom which carries on a trade in the
United Kingdom through a permanent establishment and which brings into account
in computing its chargeable profits (within the meaning of Section 19 of the
CTA) the whole of any share of interest payable in respect of that advance that
falls to it by reason of Part 17 of the CTA; or

 
(c)  
a company not so resident in the United Kingdom which carries on a trade in the
United Kingdom through a permanent establishment and which brings into account
interest payable in respect of that advance in computing the chargeable profits
(within the meaning of Section 19 of the CTA) of that company.4

 
6
[The New Lender confirms (for the benefit of the Facility Agent and without
liability to any Obligor) that it is a Treaty Lender that holds a passport under
the HMRC DT Treaty Passport scheme (reference number [ ]) and is tax resident in
[  ]5, so that interest payable to it by borrowers is generally subject to full
exemption from UK withholding tax and notifies Avis Europe that:

 
(a)  
Finco must, to the extent that the New Lender becomes a Lender under a Facility
which is made available to Finco pursuant to Clause ‎2 (The Facility), make an
application to HM Revenue & Customs under form DTTP2 within 30 working days of
the Transfer Date]6; and

 
(b)  
any Acceding Borrower incorporated in the United Kingdom which is a Party as an
Acceding Borrower as at the Transfer Date must, to the extent that the New
Lender is a Lender under a Facility made available to that Acceding Borrower
pursuant to Clause 2 (The Facility), file a duly completed form DTTP2 in respect
of such Lender with HM Revenue & Customs within 30 working days of the Transfer
Date; and

 
(c)  
each Acceding Borrower incorporated in the United Kingdom which becomes an
Acceding Borrower after the Transfer Date shall, to the extent that that New
Lender is a Lender under a Facility made available to that Acceding Borrower
pursuant to Clause 2 (The Facility), file a duly completed form DTTP2 in respect
of such new Lender with HM Revenue & Customs within 30 working days of becoming
an Acceding Borrower.

 
[6/7]
It is expressly agreed that the security created or evidenced by the Security
Documents will be preserved for the benefit of the New Lender and each other
Lender.

 
[7/8]
This Transfer Certificate may be executed in any number of counterparts and this
has the same effect as if the signatures on the counterparts were on a single
copy of this Transfer Certificate.

 
[8/9]
This Transfer Certificate and any non-contractual obligations arising out of or
in connection with it are governed by English law.

 

--------------------------------------------------------------------------------

  
 
4
Include if New Lender comes within paragraph (i)(B) of the definition of “United
Kingdom Qualifying Lender” in Clause 1.1 (Definitions)

 
 
5
Insert jurisdiction of tax residence.

 
 
6
This confirmation must be included if the New Lender holds a passport under the
HMRC DT Treaty Passport scheme and wishes that scheme to apply to the Agreement.

 

 
 
146

--------------------------------------------------------------------------------

 
 
[9/10]
This Transfer Certificate has been entered into on the date stated at the
beginning of this Transfer Certificate.

 
 
 
 
 
Note:
The execution of this Transfer Certificate may not transfer a proportionate
share of the Existing Lender’s interest in the Security in all jurisdictions. It
is the responsibility of the New Lender to ascertain whether any other documents
or other formalities are required to perfect a transfer of such share of the
Existing Lender’s Security in any jurisdiction and, if so, to arrange for
execution of those documents and completion of those formalities.

 
 
 
 
147

--------------------------------------------------------------------------------

 
 
 
THE SCHEDULE
 
Commitment/rights and obligations to be transferred
 
[insert relevant details]
 
[Facility Office address, fax number and attention details for notices and
account details for payments.]
 
 
 
[Existing
Lender]                                                                                                                     [New
Lender]
 
By:                                                                                                                     By:
 
 
 
This Transfer Certificate is accepted by the Facility Agent and the Transfer
Date is confirmed as
 
[          ].
 
[Facility Agent]
 
By:
 
 
 
 
148

--------------------------------------------------------------------------------

 
 
 

Schedule 11
Form of Assignment Agreement
 
 
To:             [          ] as Agent and [          ] as Co-ordinator, for and
on behalf of each Obligor
 
From:             [the Existing Lender] (the “Existing Lender”) and [the New
Lender] (the “New Lender”)
 
Dated:
 
 
 
Avis Europe Interim Fleet Financing Facility Agreement
 
dated [          ] (the “Agreement”)
 
 
 
1  
We refer to the Agreement. This is an Assignment Agreement. Terms defined in the
Agreement have the same meaning in this Assignment Agreement unless given a
different meaning in this Assignment Agreement.

 
2  
We refer to Clause 30.6 (Procedure for Assignment):

 
(a)  
The Existing Lender assigns absolutely to the New Lender all the rights of the
Existing Lender under the Agreement and the other Senior Finance Documents which
relate to that portion of the Existing Lender’s Commitments and participations
in Loans under the Agreement as specified in the Schedule.

 
(b)  
The Existing Lender is released from all the obligations of the Existing Lender
which correspond to that portion of the Existing Lender’s Commitments and
participations in Loans under the Agreement specified in the Schedule.

 
(c)  
The New Lender becomes a Party as a Lender and is bound by obligations
equivalent to those from which the Existing Lender is released under paragraph
(b) above.7

 
3  
The proposed Transfer Date is [          ].

 
4  
On the Transfer Date the New Lender becomes Party to the Senior Finance
Documents as a Lender.

 
5  
The Facility Office and address, fax number and attention details for notices of
the New Lender for the purposes of Clause 36.2 (Addresses) are set out in the
Schedule.

 
6  
The New Lender expressly acknowledges the limitations on the Existing Lender’s
obligations set out in paragraph (c) of Clause 30.4 (Limitation of
Responsibility of Existing Lenders).

 
7  
The New Lender confirms, for the benefit of the Facility Agent and without
liability to any Obligor, that it is:

 
(a)  
[a United Kingdom Qualifying Lender falling within paragraph (i)(A) [or
paragraph (ii)] of the definition of “United Kingdom Qualifying Lender”;]

 

--------------------------------------------------------------------------------

 
 
7
If the Assignment Agreement is used in place of a Transfer Certificate in order
to avoid a novation of rights/obligations for reasons relevant to a civil
jurisdiction, local law advice should be sought to check the suitability of the
Assignment Agreement due to the assumption of obligations contained in paragraph
2(c). This issue should be addressed at primary documentation stage.

 
 
 
149

--------------------------------------------------------------------------------

 
 
(b)  
[an Italian Qualifying Lender;]

 
(c)  
[a Spanish Qualifying Lender;]

 
(d)  
[a German Qualifying Lender;]

 
(e)  
[a Treaty Lender;8]

 
(f)  
[not a Qualifying Lender].9

 
8  
[The New Lender confirms that the person beneficially entitled to interest
payable to that Lender in respect of an advance under a Senior Finance Document
is either:

 
(a)  
a company resident in the United Kingdom for United Kingdom tax purposes; or

 
(b)  
a partnership each member of which is:

 
(i)  
a company so resident in the United Kingdom; or

 
(ii)  
a company not so resident in the United Kingdom which carries on a trade in the
United Kingdom through a permanent establishment and which brings into account
in computing its chargeable profits (within the meaning of section 19 of the
CTA) the whole of any share of interest payable in respect of that advance that
falls to it by reason of Part 17 of the CTA; or

 
(c)  
a company not so resident in the United Kingdom which carries on a trade in the
United Kingdom through a permanent establishment and which brings into account
interest payable in respect of that advance in computing the chargeable profits
(within the meaning of section 19 of the CTA) of that company.]10

 
[8/9]
[The New Lender confirms for the benefit of the Facility Agent and without
liability to any Obligor that it is a Treaty Lender that holds a passport under
the HMRC DT Treaty Passport scheme (reference number [ ]) and is tax resident in
[  ]11, so that interest payable to it by borrowers is generally subject to full
exemption from UK withholding tax and notifies Avis Europe that:

 
(a)  
Finco must, to the extent that the New Lender becomes a Lender under a Facility
which is made available to Finco pursuant to Clause ‎2 (The Facility), make an
application to HM Revenue & Customs under form DTTP2 within 30 working days of
the Transfer Date]12; and

 
(b)  
any Acceding Borrower incorporated in the United Kingdom which is a Party as an
Acceding Borrower as at the Transfer Date must, to the extent that the New
Lender is a Lender under a Facility made available to that Acceding Borrower
pursuant to Clause 2 (The Facility), file a duly completed form DTTP2 in respect
of such Lender with HM Revenue & Customs within 30 working days of the Transfer
Date; and

 

--------------------------------------------------------------------------------

 
 
8
UK/German/Italian and/or Spanish Treaty Lender.

 
 
9
Delete as applicable - each New Lender is required to confirm which of these
four categories it falls within.

 
 
10
Include only if New Lender is a UK Non-Bank Lender - i.e. falls within paragraph
(i)(B) of the definition of “Qualifying Lender” in Clause 13.1 (Definitions).

 
 
11
Insert jurisdiction of tax residence.

 
 
12
This confirmation must be included if the New Lender holds a passport under the
HMRC DT Treaty Passport scheme and wishes that scheme to apply to the Agreement.

 
 
150

--------------------------------------------------------------------------------

 
 
(c)  
each Acceding Borrower incorporated in the United Kingdom which becomes an
Acceding Borrower after the Transfer Date shall, to the extent that that New
Lender is a Lender under a Facility made available to that Acceding Borrower
pursuant to Clause 2 (The Facility), file a duly completed form DTTP2 in respect
of such new Lender with HM Revenue & Customs within 30 working days of becoming
an Acceding Borrower.

 
 
[8/9/10]This Assignment Agreement acts as notice to the Facility Agent (on
behalf of each Finance Party) and, upon delivery in accordance with Clause
30.7 (Copy of Transfer Certificate or Assignment Agreement to Co-ordinator), to
the Co-ordinator (on behalf of each Obligor) of the assignment referred to in
this Assignment Agreement.

 
[9/10]
It is expressly agreed that the security created or evidenced by the Security
Documents will be preserved for the benefit of the New Lender and each other
Lender.

 
[10/11]
This Assignment Agreement may be executed in any number of counterparts and this
has the same effect as if the signatures on the counterparts were on a single
copy of this Assignment Agreement.

 
[11/12]
This Assignment Agreement and any non-contractual obligations arising out of or
in connection with it are governed by English law.

 
[12/13]
This Assignment Agreement has been entered into on the date stated at the
beginning of this Assignment Agreement.

 



--------------------------------------------------------------------------------

 
151

--------------------------------------------------------------------------------

 
THE SCHEDULE
 
Rights to be assigned and obligations to be released and undertaken
 
[insert relevant details]
 
[Facility Office address, fax number and attention details for notices and
account details for payments]
 
[Existing
Lender]                                                                                                           [New
Lender]
 
By:                                                                                                           By:
 
This Assignment Agreement is accepted by the Facility Agent and the Transfer
Date is confirmed as [          ].
 
Signature of this Assignment Agreement by the Facility Agent constitutes
confirmation by the Facility Agent of receipt of notice of the assignment
referred to herein, which notice the Facility Agent receives on behalf of each
Finance Party.
 
[Agent]
 
By:
 
 
 
152

--------------------------------------------------------------------------------

 
 
Schedule 12
 
Utilisation Request
 
 
 
From:
[Relevant Borrower/Co-ordinator]
To:
Crédit Agricole Corporate and Investment Bank, as Facility Agent
Dated:
[●]

 
 
Dear Sirs,
 
1  
We refer to the Interim Fleet Financing Facility Agreement dated [●] 2011 (as
from time to time amended, varied, novated or supplemented, the “Facility
Agreement”) whereby certain facilities were made available to, among others,
Avis Budget EMEA Limited by a group of banks and other financial institutions
listed in Schedule 1 (Lenders and their Commitments) to the Facility Agreement
on whose behalf Crédit Agricole Corporate and Investment Bank acted as Facility
Agent and Security Agent. Terms defined in the Facility Agreement shall have the
same meaning in this notice.

 
2  
This notice is irrevocable.

 
3  
[We hereby give you notice that, pursuant to the Facility Agreement, we wish the
Lenders to make a [Swingline Advance/Revolving Advance] [on the next Settlement
Date]13 as follows:

 
 
(a) Principal amount:
 
[●]
 
(b) Tranche:
 
[Euro Tranche / Italian Tranche]
 
(c) Utilisation Date:
 
[●]

 
 
4  
We confirm that:

 
(a)  
the Borrower is [Name];

 
(b)  
[The proceeds of this Revolving Advance will be on-lent to [Spanish Opco /
German Opco]]14;

 
(c)  
the Borrower is organised in [●]]; and

 
(d)  
all Repeating Representations will be true and correct on the proposed
Utilisation Date.

 
5  
The proceeds of this Revolving Advance should be credited to [[insert account
details]]

 
6  
[The Asset Report for the Borrower is attached.]15

 

--------------------------------------------------------------------------------

 
 
13
Insert for Revolving Advances.

 
 
14
Insert if Finco is the Borrower.

 
 
15
Insert for Revolving Advances.

 
 
 
153

--------------------------------------------------------------------------------

 
 
Yours faithfully
 
 
 
 
 
Authorised signatory
 
for and on behalf of
 
Co-ordinator
 
 
 
154

--------------------------------------------------------------------------------

 
Schedule 13
Vehicle Manufacturer Group Table
 
It is understood that Avis Europe shall modify on a monthly basis the table
below in relation to any update thereof which may be required pursuant to
certain circumstances affecting the relevant Vehicle Manufacturer Group and will
notify the Facility Agent of such modifications together with the Asset Report
corresponding to such month.
 
A.  
“Vehicle Manufacturer Groups”

 
1  
GM/Opel Group

 
2  
Iveco Group

 
3  
Fiat Group

 
4  
Ford Group

 
5  
Chrysler Group

 
6  
Volkswagen Group

 
7  
Renault Group

 
8  
Nissan Group

 
9  
Peugeot Group

 
10  
Toyota Group

 
11  
Daimler Group

 
12  
Tata Group

 
13  
BMW Group

 
14  
Hyundai Group

 
15  
Yamaha Group

 
16  
Kia Group

 
17  
Mitsubishi Group

 
18  
Porsche Group

 
19  
Honda Group

 
20  
MAN Group

 
21  
Rover Group

 
22  
Suzuki Group

 
23  
Mazda Group

 
24  
Volvo Group

 
25  
Land Rover Group

 
 
 
155

--------------------------------------------------------------------------------

 
 
B.  
“Vehicle Manufacturer Group Head Entity”

 
1  
GM/Opel Group: General Motors Company (a Delaware corporation, whose registered
office is located at: 303 Renaissance Center, Detroit, Michigan, zip 48625-3000,
United States of America. IRS Employer Identification number 27-0383222).

 
2  
Iveco Group: Iveco S.p.A (a “società per azioni” incorporated under the laws of
Italy with a share capital of 858,400,000 Euros whose registered office is
located at: Via Puglia 35-10156 Torino, Italy. Registered with the registry of
Trade and Companies of Torino under number: 01053960017).

 
3  
Fiat Group: Fiat Group Automobiles S.p.A (a “società per azioni” incorporated
under the laws of Italy with a share capital of 2,500,000,000 Euros whose
registered office is located at: Corso Giovanni Agnelli 200, Torino, Italy.
Registered with the registry of Trade and Companies of Torino under number:
07973780013).

 
4  
Ford Group: Ford Motor Company (a Delaware corporation since 1919, with a share
capital of 3,326,248,800 common stocks, whose registered office is located at:
One American Road, Dearborn, MI 48126, United States of America. IRS Employer
Identification Number 38-0549190).

 
5  
Chrysler Group: Chrysler Europe Gmbh (a “Gesellschaft mit beschränkter Haftung”
incorporated under the laws of Germany whose registered office is located at:
Geb. Haussler, Vaihngerstrasse 131, Stuttgart, 70567, Germany. Registered with
the registry of Stuttgart under number: HRB 723878).

 
6  
Volkswagen Group: Volkswagen AG (an “Aktiengesellschaft” incorporated under the
laws of Germany whose registered office is located at: D-38436 Postbox, 1379
Wolfsburg, Germany).

 
7  
Renault Group: Renault SA (a “société anonyme” incorporated under the laws of
France with a share capital of 1,085,610,418.58 Euros whose registered office is
located at: 13/15 quai Alphonse Gallo 92100 Boulogne-Billancourt, France.
Registered with the registry of Trade and Companies of Nanterre under number
441 639 465).

 
8  
Nissan Group: Nissan Motors Co Ltd (incorporated under the laws of Japan whose
registered office is located at: 1-1 Takashima 1-Chome, Nishi-Ku, Yokohama-shi,
Kanagawa, 220-8686, Japan, established since 26 December 1933).

 
9  
Peugeot Group (including Citroën): Automobiles Peugeot SA (a “société anonyme”
incorporated under the laws of France with a share capital of 171,284,859 Euros
whose registered office is located at: 75 avenue de la Grande Armée, 75116
Paris, France. Registered with the registry of Trade and Companies of Paris
under number B 522144503).

 
10  
Toyota Group: Toyota Motor Corporation (incorporated under the laws of Japan on
28 August 1937, whose registered office is located at: 1 Toyota-Cho, Toyota
City, Aichi Prefecture 471-8571, Japan).

 
11  
Daimler Group: Daimler AG (an “Aktiengesellschaft” incorporated under the laws
of Germany whose registered office is located at: Mercedesstrasse 137, 70327
Stuttgart, Germany. Registered with the registry of Stuttgart under number:
19360).

 
 
 
156

--------------------------------------------------------------------------------

 
 
12  
Tata Group: Tata Motors Limited (a “Limited” company incorporated under the laws
of India whose registered office is located at: Bombay House, 24 Homi Mody
Street, Mumbai 400 001, India with Corporate Identity Number (CNI)
L28920MH1945PLC004520).

 
13  
BMW Group: Bayerische Motoren Werke AG, BMW AG (an “Aktiengesellschaft”
incorporated under the laws of Germany whose registered office is located at:
Petuelring 130, 80788 München, Germany, registered with the registry of München
under number HRB 42243).

 
14  
Hyundai Group: Hyundai Motor Company, Ltd (incorporated under the laws of South
Korea whose registered office is located at: 231 Yangjae-Dong, Seocho-Gu, Seoul
137130, South Korea, established since 1944).

 
15  
Yamaha Group: Yamaha Motor Company Limited (incorporated under the laws of Japan
whose registered office is located at: 2500 Shingai, Iwata-shi, Shizuoka-ken,
Japan, established since 1 July 1955).

 
16  
Kia Group: Kia Motors Corporation (incorporated under the laws of South Korea
whose registered office is located at: 231 Yangjae-Dong, Seocho-Gu, Seoul
137130, South Korea, established since 1944).

 
17  
Mitsubishi Group: Mitsubishi Motors Corporation (incorporated under the laws of
Japan whose registered office is located at: 33-8, Shilba 5-chome, Minato-ku,
Tokyo, 108-8410 Japan, established since 22 April 1970).

 
18  
Porsche Group: Porsche Automobil Holding SE (a “Societas Europaea” under the
laws of Germany whose registered office is located at: Porscheplatz 1, 70435
Stuttgart, Germany, established since 1931).

 
19  
Honda Group: Honda Motor Co., Ltd (incorporated under the laws of Japan whose
registered office is located at: 1-1 2-chome, Minami-Aoyama, Minato-ku, Tokyo,
107-8556 Japan, established since 24 September 1948).

 
20  
MAN Group: MAN SE (a “Societas Europaea” under the laws of Germany whose
registered office is located at: Landsberger Strasse 110, 80339 München,
Germany, established since 1758).

 
21  
Rover Group: MG Motor UK Limited (a “Private Limited Company” under the laws of
the United Kingdom whose registered office is located at: Q Gate, Lowhill Lane,
Longbridge, Birmingham, United Kingdom established since 2007).

 
22  
Suzuki Group: Suzuki Motor Corp. (incorporated under the laws of Japan whose
registered office is located at: 300, Takatsuka-cho, Minami-ku, Hamamatsu City,
432-8611 Japan, established since 1909).

 
23  
Mazda Group: Mazda Motor Corporation (incorporated under the laws of Japan whose
registered office is located at: 3-1 Shinchi, Fuchu-Cho, Aki-Gun, 730-8670
Hiroshima, Japan, established since 30 January 1920).

 
24  
Volvo Group: Geely Automobile Holdings Limited (incorporated under the laws of
the Cayman Islands whose registered office is located at: P.O. Box 309, George
Town, Cayman Islands, established since 1900).

 
 
 
157

--------------------------------------------------------------------------------

 
 
25  
Land Rover Group: Jaguar Land Rover Plc (a “Public Limited Company” under the
laws of the United Kingdom whose registered office is located at: Banbury Road,
Gaydon, Warwick, Warwickshire CV35 0RG, United Kingdom, company number
06477691).

 
C.  
“Vehicle Manufacturer Group Rating Entity”

 
1  
Fiat Group: Fiat Group Automobiles S.p.A (a “società per azioni” incorporated
under the laws of Italy with a share capital of 2,500,000,000 Euros whose
registered office is located at: Corso Giovanni Agnelli 200, Torino, Italy.
Registered with the registry of Trade and Companies of Torino under number:
07973780013).

 
2  
Iveco Group: Fiat Industrial S.p.A (a “società per azioni” incorporated under
the laws of Italy with a share capital of 1,913,298,892.50 Euros whose
registered office is located at: Via Nizza 250, 10126, Torino, Italy. Registered
with the registry of Trade and Companies of Torino under number: 10352520018).

 
3  
Ford Group: Ford Motor Company (a Delaware corporation since 1919, with a share
capital of 3,326,248,800 common stocks, whose registered office is located at:
One American Road, Dearborn, MI 48126, United States of America. IRS Employer
Identification Number 38-0549190).

 
4  
Renault Group: Renault SA (a “société anonyme” incorporated under the laws of
France with a share capital of 1,085,610,418.58 Euros whose registered office is
located at: 13/15 quai Alphonse Gallo 92100 Boulogne-Billancourt (France).
Registered with the registry of Trade and Companies of Nanterre under
number 441 639 465.)

 
5  
Peugeot Group (including Citroën): Automobiles Peugeot SA (a “société anonyme”
incorporated under the laws of France with a share capital of 171,284,859 Euros
whose registered office is located at: 75 avenue de la Grande Armée, 75116
Paris, France. Registered with the registry of Trade and Companies of Paris
under number B 522144503).

 
6  
Nissan Group: Nissan Motors Co Ltd (incorporated under the laws of Japan whose
registered office is located at: 1-1 Takashima 1-Chome, Nishi-Ku, Yokohama-shi,
Kanagawa, 220-8686 Japan, established since 26 December 1933).

 
7  
Volkswagen Group: Volkswagen AG (an “Aktiengesellschaft” incorporated under the
laws of Germany whose registered office is located at: D-38436 Postbox 1379
Wolfsburg, Germany).

 
8  
Toyota Group: Toyota Motor Corporation (incorporated under the laws of Japan in
28 August 1937, whose registered office is located at: 1 Toyota-Cho, Toyota
City, Aichi Prefecture 471-8571, Japan).

 
9  
Daimler Group: Daimler AG (an “Aktiengesellschaft” incorporated under the laws
of Germany whose registered office is located at: Mercedesstrasse 137, 70327
Stuttgart, Germany. Registered with the registry of Stuttgart under number:
19360).

 
10  
BMW Group: Bayerische Motoren Werke AG, BMW AG (an “Aktiengesellschaft”
incorporated under the laws of Germany whose registered office is located at:
Petuelring 130, 80788 München, Germany, registered with the registry of München
under number HRB 42243).

 
 
 
158

--------------------------------------------------------------------------------

 
 
11  
Tata Group: Tata Motors Limited (a “Limited” company incorporated under the laws
of India whose registered office is located at: Bombay House, 24 Homi Mody
Street, Mumbai 400,001, India with Corporate Identity Number (CNI)
L28920MH1945PLC004520).

 
12  
Hyundai Group: Hyundai Motor Company, Ltd (incorporated under the laws of South
Korea whose registered office is located at: 231 Yangjae-Dong, Seocho-Gu, Seoul
137130, South Korea, established since 1944).

 
13  
Yamaha Group: Yamaha Motor Company Limited (incorporated under the laws of Japan
whose registered office is located at: 2500 Shingai, Iwata-shi, Shizuoka-ken,
Japan, established since 1 July 1955).

 
14  
Kia Group: Kia Motors Corporation (incorporated under the laws of South Korea
whose registered office is located at: 231 Yangjae-Dong, Seocho-Gu, Seoul
137130, South Korea, established since 1944).

 
15  
Mitsubishi Group: Mitsubishi Motors Corporation (incorporated under the laws of
Japan whose registered office is located at: 33-8, Shilba 5-chome, Minato-ku,
Tokyo, 108-8410 Japan, established since 22 April 1970).

 
16  
Honda Group: Honda Motor Co., Ltd (incorporated under the laws of Japan whose
registered office is located at: 1-1 2-chome, Minami-Aoyama, Minato-ku, Tokyo,
107-8556 Japan, established since 24 September 1948).

 
17  
MAN Group: MAN SE (a “Societas Europaea” under the laws of Germany whose
registered office is located at: Landsberger Strasse 110, 80339 München,
Germany, established since 1758).

 
18  
Mazda Group: Mazda Motor Corporation (incorporated under the laws of Japan whose
registered office is located at: 3-1 Shinchi, Fuchu-Cho, Aki-Gun, 730-8670
Hiroshima, Japan, established since 30 January 1920).

 
19  
Volvo Group: Geely Automobile Holdings Limited (incorporated under the laws of
the Cayman Islands whose registered office is located at: P.O. Box 309, George
Town, Cayman Islands, established since 1900).

 
20  
Land Rover Group: Jaguar Land Rover Plc (a “Public Limited Company” under the
laws of the United Kingdom whose registered office is located at: Banbury Road,
Gaydon, Warwick, Warwickshire CV35 0RG, United Kingdom, company number
06477691).

 
 
 
159

--------------------------------------------------------------------------------

 
Schedule 14
Existing Security/Quasi-Security
 
 
 
None.
 
 
 
160

--------------------------------------------------------------------------------

 
Schedule 15
Security Agency Provisions
 
1  
Definitions

 
In this Schedule:
 
“Security Property” means all right, title and interest in, to and under any
Security Document, including:
 
(a)  
the Charged Assets;

 
(b)  
the benefit of the undertakings in any Security Document; and

 
(c)  
all sums received or recovered by the Security Agent pursuant to any Security
Document and any assets representing the same.

 
2  
Declaration of Trust

 
The Security Agent and each other Finance Party agree that the Security Agent
shall hold the Security Property in trust for the benefit of the Finance Parties
on the terms of the Senior Finance Documents.
 
3  
Defects in Security

 
The Security Agent shall not be liable for any failure or omission to perfect,
or defect in perfecting, the Security created pursuant to any Security Document,
including:
 
(a)  
failure to obtain any Authorisation for the execution, validity, enforceability
or admissibility in evidence of any Security Document; or

 
(b)  
failure to effect or procure registration of or otherwise protect or perfect any
of the Security created by the Security Documents under any laws in any
territory.

 
4  
No Enquiry

 
The Security Agent may accept without enquiry, requisition, objection or
investigation such title as any Obligor may have to any Charged Assets.
 
5  
Retention of Documents

 
The Security Agent may hold title deeds and other documents relating to any of
the Charged Assets in such manner as it sees fit (including allowing any Obligor
to retain them).
 
6  
Indemnity out of Security Property

 
The Security Agent and every receiver, delegate, attorney, agent or other
similar person appointed under any Security Document may indemnify itself out of
the Security Property against any cost, loss or liability incurred by it in that
capacity (otherwise than by reason of its own gross negligence or wilful
misconduct).
 
7  
Basis of Distribution

 
To enable it to make any distribution, the Security Agent may fix a date as at
which the amount of the sums due or owing to any Finance Party is to be
calculated and may require, and rely on, a certificate from any Finance Party
giving details of:
 
(a)  
any sums due or owing to any Finance Party as at that date; and

 
 
 
161

--------------------------------------------------------------------------------

 
 
(b)  
such other matters as it thinks fit.

 
8  
Rights of Security Agent

 
The Security Agent shall have all the rights, privileges and immunities which
gratuitous trustees have or may have in England, even though it is entitled to
remuneration.
 
9  
No duty to collect payments

 
The Security Agent shall not have any duty:
 
(a)  
to ensure that any payment or other financial benefit in respect of any of the
Charged Assets is duly and punctually paid, received or collected; or

 
(b)  
to ensure the taking up of any (or any offer of any) stocks, shares, rights,
moneys or other property accruing or offered at any time by way of interest,
dividend, redemption, bonus, rights, preference, option, warrant or otherwise in
respect of any of the Charged Assets.

 
10  
Appropriation

 
(a)  
Each Party irrevocably waives any right to appropriate any payment to, or other
sum received, recovered or held by, the Security Agent in or towards payment of
any particular part of the liabilities and agrees that the Security Agent shall
have the exclusive right to do so.

 
(b)  
Paragraph (a) above will override any application made or purported to be made
by any other person.

 
11  
Investments

 
All money received or held by the Security Agent pursuant to the trusts in the
Senior Finance Documents may, in the name of, or under the control of, the
Security Agent:
 
(a)  
be invested in any investment it may select; or

 
(b)  
be deposited at such bank or institution (including itself any other Finance
Party or any Affiliate of any Finance Party) as it thinks fit.

 
12  
Suspense account

 
Subject to paragraph 13 below the Security Agent may:
 
(a)  
hold in an interest bearing suspense account any money received by it from any
Obligor; and

 
(b)  
invest an amount equal to the balance from time to time standing to the credit
of that suspense account in any of the investments authorised by paragraph 11
above.

 
13  
Timing of Distributions

 
Distributions by the Security Agent shall be made as and when determined by it.
 
14  
Delegation

 
(a)  
The Security Agent may:

 
 
 
162

--------------------------------------------------------------------------------

 
 
(i)  
employ and pay an agent selected by it to transact or conduct any business and
to do all acts required to be done by it (including the receipt and payment of
money);

 
(ii)  
delegate to any person on any terms (including power to sub-delegate) all or any
of its functions; and

 
(iii)  
with the prior consent of the Majority Lenders, appoint, on such terms as it may
determine, or remove, any person to act either as separate or joint security
trustee or agent with those rights and obligations vested in the Security Agent
by this Agreement or any Security Document.

 
(b)  
The Security Agent will not be:

 
(i)  
responsible to anyone for any misconduct or omission by any agent, delegate or
security trustee or agent appointed by it pursuant to paragraph (a) above; or

 
(ii)  
bound to supervise the proceedings or acts of any such agent, delegate or
security trustee or agent,

 
provided that it exercises reasonable care in selecting that agent, delegate or
security trustee or agent.
 
15  
Unwinding

 
Any appropriation or distribution which later transpires to have been or is
agreed by the Security Agent to have been invalid or which has to be refunded
shall be refunded and shall be deemed never to have been made.
 
16  
Lenders

 
The Security Agent shall be entitled to assume that each Lender is a Lender
unless notified by the Facility Agent to the contrary.
 
 
 
163

--------------------------------------------------------------------------------

 
The Parent
 
AVIS BUDGET CAR RENTAL, LLC
 
By:  /s/ David B. Wyshner
 
 
 
Address:
6 Sylvan Way, Parsippany, New Jersey 07054
Fax:
 
Attention:
Chief Financial Officer David B. Wyshner

 
 
Avis Europe
 
AVIS BUDGET EMEA LIMITED
 
By:  /s/ Martyn Smith
 
 
 
Address:
Avis House, Park Road, Bracknell, Berkshire RG12 2EW
Fax:
 
Attention:
Group Finance Director Martyn Smith

 
 
Italian Opco
 
AVIS AUTONOLEGGIO SPA
 
By:  /s/ Martyn Smith
 
 
 
Address:
Roma via Tiburtina 1231, Italy
Fax:
 
Attention:
Finance Director Martyn Smith

 
 
German Opco
 
AVIS AUTOVERMIETUNG GMBH & CO KG
 
By:  /s/ Frank Caspar Lüders
 
 
 
Address:
Zimmersmühlenweg 21, 61440 Oberursel, Germany
Fax:
 
Attention:
Managing Director Frank Caspar Lüders

 
 
 
 
 
 

--------------------------------------------------------------------------------

 
 
 
Spanish Opco
 
AVIS ALQUILE UN COCHE S.A.
 
By:  /s/ Massimo Marsili
 
 
 
Address:
Avenida Manoteras 32
Fax:
 
Attention:
Alberto Gonzalez

 
 
Finco
 
AVIS FINANCE COMPANY PLC
 
By:  /s/ Stuart Fillingham
 
 
 
Address:
Avis House, Park Road, Bracknell, Berkshire RG12 2EW
Fax:
 
Attention:
Director Stuart Fillingham

 
 
The Mandated Lead Arranger
 
CRÉDIT AGRICOLE CORPORATE AND INVESTMENT BANK
 
By:  /s/ Laurent Haik
/s/ Edith Lusson
 
 
Address:
9 quai du Président Paul Doumer, 92920 Paris La Défense Cedex
Fax:
 
Attention:
Funding Agent - Management Team CACIB Paris: Elody Roudet/Carole
D’Haeyere/Abibatou Diallo

 
 
The Facility Agent
 
CRÉDIT AGRICOLE CORPORATE AND INVESTMENT BANK
 
By:  /s/ Laurent Haik
/s/ Edith Lusson
 
 
Address:
9 quai du Président Paul Doumer, 92920 Paris La Défense Cedex
Fax:
 
Attention:
Funding Agent - Management Team CACIB Paris: Elody Roudet/Carole
D’Haeyere/Abibatou Diallo

 
 
 
 
 

--------------------------------------------------------------------------------

 
 
The Security Agent
 
CRÉDIT AGRICOLE CORPORATE AND INVESTMENT BANK
 
By:  /s/ Laurent Haik
/s/ Edith Lusson
 
 
 
Address:
9 quai du Président Paul Doumer, 92920 Paris La Défense Cedex
Fax:
 
Attention:
Funding Agent - Management Team CACIB Paris: Elody Roudet/Carole
D’Haeyere/Abibatou Diallo

 
 
The Original Lenders
 
CRÉDIT AGRICOLE CORPORATE AND INVESTMENT BANK
 
By:  /s/ Laurent Haik
/s/ Edith Lusson
 
 
 
Address:
9 quai du Président Paul Doumer, 92920 Paris La Défense Cedex
Fax:
 
Attention:
Funding Agent - Management Team CACIB Paris: Elody Roudet/Carole
D’Haeyere/Abibatou Diallo

 
 
 
 
 

--------------------------------------------------------------------------------

 
CRÉDIT AGRICOLE CORPORATE AND INVESTMENT BANK, MILAN BRANCH
 
By:  /s/ Laurent Haik
/s/ Edith Lusson
 
 
 
Address:
Via Brera, 21, 20121 Milano
Fax:
 
Attention:
Funding Agent – Management Team CACIB Milan: Massimo Perversi

 
 